Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 1 of 129

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

 

 

 

In re: ALEXANDER LOUIS BEDNAR, Case Number: lS-ll9l6 TRCZ§!S Qt';l l 'l P lp 014
Chapter 7
Debtor.
Alexander L. Bednar Adv. Proc. No: v ;
Plaintiff __

V

Franklin American Mortgage Company
F ederal National Mortgage Association
Oklahoma County Sheriff

Defendants

PETITION FOR IMMEDIATE AND PERMANENT EQUITABLE RELIEF DUE TO
VIOLATION OF THE DISCHARGE INJUNCTION, BRIEF IN SUPPORT, AND
NOTICE OF OPPORTUNITY FOR HEARING

 

ALEXANDER BEDNAR, the Debtor in the above-captioned proceeding ("Bednar"), requests
that the Court issue an injunction/restraining order against Defendants who are currently preventing
access to the horne by Debtor and his daughter’s trust (the new owner per agreement mediated by Judge
Goodwin in this case), and set a hearing to determine Defendant Franklin American Mortgage to be in
contempt and in violation of the discharge injunction, as well as violations of state law. Defendants in
concert have procure unlawful Orders (including two ex parte procedurally defective default money
judgments) for in personam use against Debtor at a sheriff sale to bid against him and his friend,l in a

calculated plan to violate Debtor’s procedural due process rights, in violation of the discharge injunction.

 

l In Oklahoma Co. Case CJ-2016-50()4 (which remains to be consolidated with CJ-2015-l92 per
the law of the case and mandatory Local Rule 9), Defendant Franklin American Moltgage
clandestinely procured two patently deficient Default judgments ex parte-one on April 25, 2018
without motion- and one on June ll, 2018 (even though the hearing on default was “stricken” by
Judge Don Andrews). Although preliminary dispositive motions are not yet adjudicated in the
case, Franklin American approached ex parte transferee judge Paul Hesse and sought Debtor’s
default without apprising judge Hesse of preliminary motions or the companion case in which it
is a defendant (CJ-2015-192) involving the same property, that a mediation agreement was
reached in bankruptcy, and involving a prior sheriff sale. Franklin American’s calculated goal
With the void default judgment is to force Debtor to seek a cash bond on appeal (knowing he
does not qualify for a bond given this bankruptcy), in violation of the discharge injunction

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 2 of 129

BRIEF IN SUPPURT AND REQ UEST FOR IMMEDIA TE EMERGENCY HEARING
Like the automatic stay, the discharge injunction is a central provision of the Bankruptcy Code. It
"prohibits efforts to collect a debt as a personal liability of the debtor[.]" In re Paul, §§4»4§`713§*1__3_03, 1309
n. 6 (lOth Cir. 2008) (emphasis omitted). A suit alleging a violation of the discharge injunction is
therefore a core proceeding because it "derives directly from the Bankruptcy Code and can be brought
only in the context of a bankruptcy case." Johnson, 575 F.3d at 1083 (quoting MBNA Am. Bank, N.A. v.
Hill, ME.§@Q§, 109 (2d Cir. 2006)). See also In re Houlik, §_8_1`§;1§;~6_@, 674 (lOth Cir. BAP 2012)
(suggesting that claims for violation of the discharge injunction are core proceedings); In re Nat'l Gypsum
Co., lil¢§§N f 13¢<1,___1056, 1063 (5th Cir. 1997) ("Courts have held that actions to enforce discharge injunctions
are core proceedings because they call upon a bankruptcy court to construe and enforce its own
orders."); Dunmore v. U.S., 331<_1§:_3¢§ ljl_Ql, 1114 (9th Cir. 2004) ("[Plaintiff‘s] discharge injunction claim
constitutes a core proceeding for which the bankruptcy court could enter a final order."); In re
Alexander, 2015 WL 5168375, *l (Bankr. W.D. Tex. 2015) ("a proceeding to enforce a discharge
injunction is a core proceeding under § 157(b)(2)(0) of title 28.... Bankruptcy courts have jurisdiction
over such cases and may even reopen a closed case to ensure that the purpose of its discharge order is not
undermined").
The code is clear and identifies the nature of the discharge injunction at 11 USC §524:
(a) A discharge in a case under this title_
(l) voids any judgment at any time obtained, to the extent that such judgment is a
determination of the personal liability of the debtor with respect to any debt

discharged under section 727, 944, 1141, 1228, or 1328 of this title, whether or not
discharge of such debt is waived;

 

(2) operates as an injunction against the commencement or continuation of an action,
the employment of process, or an act, to collect, recover or offset any such debt as a
personal liability of the debtor, whether or not discharge of such debt is waived;
(emphasis added).

 

 

 

Before this bankruptcy, RCB Bank had started a foreclosure action in state court in January of

2015, in Oklahoma County case number CJ-2015-l92. Defendant Franklin American was made a party

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 3 of 129

in that case (Ex. C), but never litigated and chose not to assert any interests at any point. In CJ-2015-192
a sheriff sale occurred after a global order of summary judgment issued in March 2016 (served on
Franklin American), that identified and preserved its mortgage lien (Ex. D, p. 6). Thus, there was no need
or rational basis for Defendant Franklin American to “commence” and litigate a whole new foreclosure
case in September of 2016 seeking money judgment (CJ-2016-5004), in violation of 11 USC 524(a)(2).
In light of being served and having legal representation in CJ-2015-192, Franklin American chose not to
litigate, argue against, or contradict, the summary judgment issued, and it chose not to be present at the
sheriff sale that occurred on July 14, 2016,

At the sheriff sale in 2016, RCB Bank was the highest bidder at 50,000 dollars, well below the
required 2/3 amount of purchase for the property, valued currently at 580,00 dollars by the County.
Franklin American was served by RCB with notice of the sheriff sale and chose not to participate in that
sale either. Debtor Mr. Bednar filed a motion to oppose confirmation of the sheriff sale, due to the lack of
valuable consideration and the failure of condition precedent required of 2/3 value being reached. That
litigation to set aside the July 2016 sheriff sale was scheduled to be heard in CJ-2015-192, but Judge
Cornish Ordered mediation between RCB and Debtor in this case. The mediation settlement in this case
between RCB and Debtor ultimately resulted in a stay of litigation in CJ-201 5-192, per terms reached.

Franklin American, just like RCB Bank, was listed on Debtor’s matrix of creditors (Ex. B).
Although RCB filed a motion to lift the stay and filed an adversarial proceeding (15-1248), Franklin
American chose not to respond in this bankruptcy and never requested to lift the stay, After the discharge
injunction order issued, (Ex. A) Franklin American filed a redundant foreclosure action in September of
2016 in Oklahoma County (CJ-2016-5004), before the very same judge (Andrews), in light of the fact
RCB’s foreclosure action had just had a sheriff sale, and Franklin American was party before Judge
Andrews in that case (Ex. C). In CJ-2016-5004 Defendant Franklin American listed, issued summons for,
and served the very same lienholder defendants who were already served and had been litigating CJ-

2015-192, including RCB Bank.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 4 of 129

At the most recent hearing with Judge Comish, Debtor discussed his anticipated filing of Motions
to Avoid liens from CJ-2015-192 that need to be cleared up to effectuate the mediation settlement
Through a pattern of calculated inappropriate, harassing actions, Defendants are frustrating that process.

By way of questionable action in CJ-2016-5004, Franklin American has procured void/voidable
orders and aggressiver caused a second sheriff sale to occur on August 9, 2018, prior to final
adjudication of the first sheriff sale (in CJ-2015-192) frustrating the prior stay of state court litigation and
enforcement of the mediation agreement in the adversarial proceeding 15-1248 filed by RCB Bank.

Pursuant to the mediated settlement, RCB Bank quitclaimed the property to the MFB Revocable
Trust, bearing a Georgia address, in February of 2018. Exhibit E. The Oklahoma Count Assessor shows
that title passed from RCB to the MFB Trust in February of 2018, Exhibit F. RCB Bank provided
Franklin American notice on April 20, 2018 that it had finalized its settlement agreement with Debtor,
and had deeded the homestead to a new entity (Ex. G). In proceedings before the second Sheriff sale in
CJ-2016-5004, in pleadings and on the record transcript, Franklin American was apprised that the MFB
Trust was the new owner. Franklin American’s attorney indicated in a recent court hearing that he had
personal knowledge that Debtor’s father had created the MFB Trust for benefit of Debtor’s daughter,
whom Debtor has half of the time with his ex wife. Such information was private, meaning that Franklin
American has known for some time that the MFB trust was the new owner, and that its actions in CJ-
2016-5004 were calculated to derail Debtor’ mediation settlement

Just after receiving notice of RCB’s mediation settlement resulting in a quitclaim deed to the
MFB Trust on April 20, 2018, Franklin American commenced a pattern of frivolous, disturbing actions.
On April 25, 2018, it drafted and presented ex parte a money default judgment to Judge Don Andrews,
without even filing a motion, in CJ-2016-5004, and was able to convince Judge Andrews to sign it the
same day. See Docket sheet for CJ-2016-5004; see Exhibit H. That void ex parte order contains a time-
stamped electronic signature dated April 24, 2018 from an attorney for the IRS, whose liens were
previously extinguished by the first sheriff sale in CJ-2015-192, and whose presence in the redundant

second foreclosure is unnecessary. Local Rules for Oklahoma and Canadian County (Exhibit J, Local

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 5 of 129

Rule 11D) require that Orders be circulated and approved by all attorneys before presentment to a judge.
Local Rule 16 requires that Mr. Bednar have received proper notice as he had appeared previously
(February 23, 2017 and had filed and set matters for hearing July 12, 2018). Exhibit J.

The April 25, 2018 ex parte default judgment does not bear Debtor’s signature and was not
presented to him, showing Franklin American’s violation of that law as well. Franklin American again
presented a second ex parte order on June l 1, 2018 (Exhibit I), after Mr. Bednar asked for such violations
of procedure not occur. That Order bears the IRS attorney’s previous time-stamped signature from April
24, 2018 was cut and pasted, such that if that Order was circulated to the IRS attorney, it was
purposefully again not circulated to Mr. Bednar. Exhibit l. Franklin American’s clandestine use of the
court violates Title 5’s prohibition against ex parte communications, violated the law of the case
(consolidation having been ordered to proceed with CJ-2015-192), and violated Oklahoma procedure
(Rule 10 of the District Courts), as well as Local Oklahoma Rule 16.

Recently, Franklin American used in personam the money default judgment from CJ-2016-5004
(Ex. I), which matches the Petition’s request (Ex. K) for approximately 450,000 dollars against Mr.
Bednar at the second sheriff sale, to compete against him and his friend who was interested in purchasing
the property and who made an offer to Franklin that day. Franklin American has violated the discharge
injunction ll USC §524(a)(2) by its “commencement” of CJ-2016-5004 (wholly unnecessary case); by
the “employment of process” in participating in a second sheriff sale on August 9, 2018 with in personam
use of the June 11, 2018 ex parte default judgment to a) directly compete with Mr. Bednar and his friend
at the sheriff sale and b) by adding fees money judgment (not yet adjudicated) to the June 11 2018
Judgment as an in personam action against Mr. Bednar and conspiring with the Defendant Sheriff to
increase to $528,000 a bogus “credit on its judgmen ” which had not been calculated by any court.

Defendant Sheriff and Franklin American falsified and augmented the in personam amount of
default money judgment against Debtor without court process, by creating a “credit on judgment” almost
100,000 dollars higher than the default judgment of June ll, 2018, See Exhibit L (“Amended Sheriff’s

Return” clearly drafted by the attorneys for Franklin American, and identifying a $528,000 “credit on

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 6 of 129

Plaintifi’s judgment” to cover the bid at the sheriff sale, which clearly is much higher than the request in
the Petition (Exhibit K - about 450,000)). Debtor witnessed the attorneys for Franklin American filing
statutory notice documents and preliminary documents after the sheriff sale occurred on August 9, 2018.
The “Special Execution and Order of Sale” (Exhibit M) directing the sheriff to have the sale, was filed
August 9, 2018 after the sale occurred, and only identifies the judgment as being approximately 450,000
dollars, an amount nowhere close to the “credit on judgment of 528,000 fabricated by Defendants at the
sheriff sale).

Of concern is that the Notice of Sheriff sale, which is required by law (12 OS 764 and 16 OS
23.5(A)(3)) to be sent to persons claiming an interest at least ten (10) days before the sheriff sale, was
filed after the sheriff sale, Exhibit N. Debtor witnessed the attorney for Franklin American filing the
sheriffs notice after the sale occurred, and has personal knowledge that the MFB Trust trustee, whose
address has been known to Franklin American for months, and was available on the County website, was
not served with any notice of the sale prior to the sale occurring, in violation of the law. The law also
requires that a party causing the sheriff sale to issue an affidavit regarding notice. There is a deficient
“affidavit” filed by Franklin American’s counsel, dated July 6, 2018, that is not notarized, and fails to
identify parties noticed. Exhibit O. The MFB Trust, which was quitclaimed the property per the
mediation agreement was not noticed ten days prior to the sheriff sale, in violation of mandatory statutory
law. However, Franklin American clearly knew the address of the MFB Trust trustee in Georgia, as it
sent it notice on August 13, 2018 that Franklin American had filed a Motion to Confirm Sale. Exhibit P.

INFRINGEMENT OF THE ADVERSARIAL PROCEEDING’S MEDIATlON AGREEMENT AND
ENFORCEMENT OF THE AGREEMENT lS ITSELF A CORE PROCEEDING

Like all courts, the Bankruptcy Court "plainly ha[s] jurisdiction to interpret and enforce its own
prior orders." Travelers Indem. Co. v. Bailey, 557 U.S. 137, 152 (2009). See also In re Williams, 256 B.R.
885, 892 (8th Cir. BAP 2001) ("It is well established that bankruptcy courts retain jurisdiction after a
case has been dismissed or closed to interpret or enforce previously entered orders."). Court orders,

including stipulated orders memorializing settlement agreements, are typically enforced through contempt

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 7 of 129

proceedings Consumers Gas & Oil, Inc. v. Farmland Industries, Inc., 84 F.3d 367, 371 (lOth Cir. 1996)
(settlement terms in a stipulated order are enforceable through contempt proceedings); In re Smith, 2012
WL 566246, at *7 (W.D. Tex. 2012) (when a settlement agreement is incorporated into a stipulated order,
it becomes a court decree that is enforceable through contempt proceedings).

Further, "the enforcement of orders resulting from core proceedings are themselves considered core
proceedings." Williams, 256 B.R. at 892. See also ln re Skinner, 917 F.2d 444, 448 (lOth Cir. 1990)
("Civil contempt proceedings arising out of core matters are themselves core matters."); In re Franklin,
802 F.2d 324, 326 (9th Cir. 1986) ("Requests for bankruptcy courts to construe their own orders must be
considered to arise under title 11 if the policies underlying the Code are to be effectively implemented.").
As such, because Franklin American Mortgage’s entire unnecessary foreclosure case (CJ-20l6-5004),
filed after the discharge injunction, is redundant to CJ-2015-192 (involving Franklin American and all the
same parties and property) that litigation is subject to the province of this Court.

THE ENTIRE UNNECESSARY SECOND FORECLOSURE ACTION AND SECOND SHERIFF
SALE FILED BY DEFENDANT FRANKLfN AMERICAN IS A SHAM PROCESS DESIGNED '1`0
FRUSTRATE THE GOALS REACHED IN BANKRUPTCY MEDIATION IN THIS CASE

Franklin American Mortgage refused to accept funds from proposed sale of an adjoining lot, and
refused to engage with the title company to consider reasonable offers to mitigate damages, during the
time that Debtor and RCB Bank stayed the state court action in CJ-2015-192. Franklin refused to
participate in the court-ordered mediation with Judge Goodwin, and its acts to derail the settlement from
the adversarial proceeding by procuring multiple clandestine, ex parte orders and questionable filings
demonstrates violation of the discharge injunction As a core proceeding, this Court may review Franklin
American’s actions in toto, and its impact on the settlement reached in RCB’s adversarial proceeding in
this case (as well as acts to violate the discharge injunction), per case law cited above.

In light of already being a party in RCB’s foreclosure action in Oklahoma County, which included
summary judgment and a sheriff sale in July of 2016 that discussed Franklin American mortgage’s debt,
Franklin American filed a wholly unnecessary case new foreclosure case in Oklahoma County in

September of 2016 and included RCB as a Defendant (CJ-2016-5004 - which was assigned to the same

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 8 of 129

judge as RCB’s state case, and ordered on February 23 2017 by Judge Don Andrews to proceed to
consolidation with RCB’s state case CJ -2015-192 as shown in the transcript of that hearing).

Before consolidation was effectuated and prior to a journal entry being settled regarding Judge
Andrews’ rulings, RCB’s State Case became subject to a mediation agreement reached in RCB’s
adversarial proceeding in this bankruptcy case, where Debtor and RCB agreed to a stay of state litigation
to effectuate the settlement Franklin has recently litigated the redundant foreclosure action in bad faith,
without regard to preliminary matters involving RCB’s state case, as its attorneys were present at the
February 23, 2017 hearing where the state court approved consolidation of the cases, but refuses to follow
the law of the case in CJ-2016-5004. Franklin American’s in personam use of a second falsely procured
void judgment on June l 1, 2018 (Exhibit I) to personally challenge the Debtor and to deprive him and his
daughter of the benefits of the settlement agreement and then to threaten him with an appellate bond to
appeal the Default Judgment, are clear violations of the discharge injunction.

Your Debtor moves the Court to sanction and halt creditor Franklin American Mortgage and its
agents and cohorts for intentional and knowing violations of the discharge injunction (11 US 524), per 11
USC §105, 11 U.S.C. §§362(a) and (k)( 1), per the Court’s inherent powers, and set a hearing on
Contempt per Rules 9014, 9018 and 9020. Franklin American did not answer in this bankruptcy, and
entered an appearance in RCB’s state foreclosure case, then did nothing to challenge or attend a sheriff
sale in July of 2016 that made RCB the record owner of the property, As such, Franklin American
Mortgage is subject to the property owner’s settlement agreement that was effectuated in mediation
ordered by Judge Comish, and this Court may analyze any actions (as core proceedings) that aHect,
impact, or take away from the enforcement or finalization of that settlement

Debtor has indicated recently to Judge Cornish his intent to file Motions to avoid liens in order to
clear up title in favor of the MFB Trust, for Debtor’s daughter, which was designated to be the new owner
of the property per the settlement agreement Defendants’ actions have been purposefully calculated to
avoid the law of the case iri CJ-2015-192, to which Franklin American is a party, and which was stayed

with the specific purpose to provide for the mediation agreement’s enforcement

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 9 of 129

Franklin American Mortgage’s commencing unnecessary state court proceedings (CJ-2016-5004) had
the effect of harassment and the court system of law was manipulated by Defendants to cause in
personam action against the debtor at an August 9, 2018 sheriff sale and confirmation thereof with a
bogus “credit on judgment” higher in money amount than the Judgment (Exhibits l, J, K, L). Franklin
American’s current threats to Debtor that in order to appeal the recent default judgment he will have to
post a cash bond to even attempt to get the home back, violates the spirit and intent of the mediation
ordered by this court, and is a clear violation of the discharge injunction (1 l US 524).

Defendants published and provided at the premature August 9, 2018 sheriff sale a false credit
judgment exceeding by almost 100,000 dollars the ex parte judgment of June 11, 2018, specifically to use
in personam against Mr. Bednar to acquire the property. Ex. L. Without citing any law that allows the
Sheriff to augment a judgment by tens of thousands of dollars, the Defendants drafted and filed even
more documents calculated to be used in personam against Debtor’s interests. See Ex Q (Corrected
assignment of Judgment and Bid, filed August 13, 2018). Although the law requires (apart from
publication notice) that the sheriff provide an affidavit of notice regarding a sale of property at least thirty
days prior, Defendants drafted and caused the Sheriff to file deficient notices of the sale ex post facto: the
Sheriff’s notice of the sale was actually filed with the court clerk after the sheriff sale on August 9, 2018
as Debtor saw Franklin American’s attorneys filing the Sheriff’s own notice afterwards

The Defendant Sheriff allowed Franklin American’s attorneys to draft and file its statutory
documents of notice regarding the August 9, 2018 sale (which are supposed to be verified and were not).
The documents purportedly signed by the Sheriffs office appear to all be drafted by the attorneys for
Franklin American, and bear proof. The fact that Franklin American filed the notice of the sheriff sale
after the sheriff sale occurred, is undeniable proof of bad faith and concerted action between Franklin
American and the sheriff to violate Debtor’s procedural rights both in court and regarding the sale. The
documents filed in conjunction with the Sheriff sale (increasing the in personam judgment to justify legal

action against Debtor), violates the discharge injunction. Defendants are currently arguing that Debtor

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 10 of 129

must present a cash bond on appeal to combat the second ex parte default judgment and such current
arguments also directly violate the discharge injunction.

Defendant Federal National Mortgage Association (Fannie Mae) has conspired with the other
Defendants to be named as the new owner, pursuant to self serving documents after the bogus Sheriff
Sale of August 9, 2018, drafted and filed by the other Defendants, without notice. lt apparently is the
actual owner of the loan, but has never been made part of the litigation in either CJ-2015-192 or CJ-2016-
5004. Fannie Mae is apparently also a necessary and indispensable party to the cases below (which
should be consolidated). However, the Defendants’ acts and clandestine, calculated violations of
procedure contravene the discharge injunction, harm Debtor, and infringe upon the mediation agreement
that included a stay of CJ-201 5-192 (in which Franklin American is a party).

DEFENDANTS’ 1N PERSONAM ACTION OF AUGMENTING THE “CREDIT ON JUDGMENT”
AGAINST DEBTOR PERSONALLY, AS SEEN IN THE ORDER CONFIRMING SHERIFF SALE,
CAUSES DEBTOR AND HIS DAUGHTER TO BE HOMELESS AND WITHOUT A LAW OFFICE

The most egregious part of Defendants’ conspiracy to violate ethical statutes and procedure is that
after magically using a higher in personam money judgment “credit” at the sheriff sale to reach 528,000
dollars in its bid against Mr. Bednar and his friend, Franklin American then presented an ex parte order on
September 6, 2018, after a hearing to confirm sheriff sale, again in violation of motion practice and Local
Rules (Ex. J Rules 10, 11) which ordered the Defendant Sheriff to remove Debtor from the homestead
Exhibit R. Debtor’s law practice is in the homestead and is registered at the Oklahoma Bar Association
as such. Currently, because of Defendants’ unlawful actions, he is not only homeless, but has been
unable to meaningfully run his practice and be able to move it An agent of Fannie Mae allows Debtor
into the house at limited times during the week. Debtor’s child, the beneficiary of the MFB Revocable
Trust created by Debtor’s father, is unable to benefit from the home, and was locked out by Defendants
and told that her doll houses and other belongings would be thrown away this upcoming weekend unless

relief is achieved. The child has been traumatized after being made homeless with her father, an attorney,

due to the egregious and concerning actions of the Defendants.

10

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 11 of 129

Debtor has appealed the state court actions, and has indicated to the state courts that he would be
filing for relief in this Court. ln this pleading, Plaintiff seeks an emergency immediate injunction and
restraining order against all three Defendants. An injunction/restraining order is equitable and is at the
discretion of the court. However, such relief is always available if a violation of the law is occurring, as a
violation of the law is considered irreparable harm.

Debtor and Intervenor MFB Trust ask this Court on an emergency basis to stay all actions of the
Defendants regarding the debtor’s homestead, and stay the August 9, 2018 sheriff sale and Orders
procured in state court that are in clear violation of this Court’s discharge inj unction, and for a hearing on
the merits.

Debtor brings this Motion pursuant to 11 U.S.C. §§ 105(a) and 362(a), as well as Rule 9020,
Fed.R.Bankr.P. In support of his requested relief, Bednar respectfully maintains, avers, and states as
follows.

THE FACTS SUPPORTING THE REQUEST IN THE ABOVE BRIEF

1. In May of 2015, Debtor filed for Chapter 7, and amended his petition in July of 2015.

2. Franklin American Mortgage, with the first mortgage on Debtor’s homestead, was included in the
matrix of creditors and received notices regarding this case. Ex. B.

3. At no point did Franklin American Mortgage seek to avoid the stay in bankruptcy and litigate in
state court.

4. RCB Bank, the owner of the second mortgage on the Debtor’s homestead, had filed a foreclosure
case in Oklahoma County Court (CJ-2015-192) in January of 2015, and included Franklin
American Mortgage in that case as a Defendant and owner of the first mortgage In fact, the
Kivell Raiment firm from Tulsa entered that case on behalf of Franklin American Mortgage, and
on June 18, 2015, the Court was told that attorney Andrew Chilson represented Franklin
American Mortgage prospectively. Ex C. A stay of that case was effectuated when this

bankruptcy was filed.

11

10,

11.

iz.

13.

14.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 12 of 129

RCB Bank filed an adversarial proceeding in this bankruptcy case (15-1248), and also filed a
motion to avoid the stay and litigate in State court

In September of 2015, Debtor received a discharge, which included the discharge injunction, with
warnings to creditors who violate the Order. Ex. A

RCB filed a motion for summary judgment in CJ-2015-192 in late 2015, and served Franklin
American with that motion. Franklin American did not respond, and did not show up to argue on
January 22, 2016 in C.l-2015-192. The Judge in that case (Judge Andrews) granted summary
judgment to RCB Bank and such judgment was memorialized on March 31, 2016,

The docket shows that Franklin American Mortgage was served a copy of that judgment
Pursuant to summary Judgment, RCB Bank filed for a sheriff sale, and notified Franklin
American Mortgage of the Sheriff sale, which occurred in July of 2016.

Franklin American Mortgage chose not to be present at the sheriff sale in July of 2016.

The Debtor’s house was valued at 500,000 dollars, and purchasers are required to pay at least 2/3
of the appraised value at a Sheriff sale. Contrary to that rule, at the sheriff sale on July 14, 2016,
RCB was the top bidder with fifty thousand dollars ($50,000.00) and became the registered owner
at the County Assessor. Debtor has filed motions to set aside confirmation of that sale, and those
motions have not been finally adjudicated

Because Franklin American Mortgage Company chose not to attend the sheriff sale and bid, and
chose not to respond to any pleadings in CJ-2015-192, it became subject to the results of that
sheriff sale and the ensuing litigation.

RCB Bank, the previous second mortgage note holder, became the record owner of the property
after the sheriff sale, subject to court adjudication of the sheriff sale.

On September 29, 2016, Franklin American Mortgage, through attorneys other than the ones
representing it in CJ-2015-192, filed a whole new foreclosure action, listing all the very same

defendants as in CJ~2015-192, and seeking foreclosure of the same property against Debtor.

12

15.

16.

17.

18.

19.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 13 of 129

Franklin American failed to serve Mr. Bednar with summons and Petition within 180 days in CJ-
2016-5004. Their agent of service has admitted such fact Thus, by operation of law, that case
should be “deemed dismissed.” Mr. Bednar filed a special appearance and a dispositive motion
for dismissal based on the fact the same case and controversy was being adjudicated by the same
judge in the same county in CJ-2015-192, under 12 OS 2012(B)(8).

A hearing was held February 23, 2017 in CJ-2016-5004 where the Court ordered that Mr. Bednar
need not answer the Petition until dispositive and preliminary motions were fully adjudicated,
that Mr. Bednar be properly served, and that consolidation of the two cases could proceed.

In RCB’s case, Bednar filed Motions to set aside the confirmation of the July 14, 2016 sheriff
sale in CJ-2015-192 in late 2016 and those were set to be heard in early 2017. They were set in
February and March of 2017. However, Judge Comish ordered that RCB, plaintiff in an
adversarial proceeding to this bankruptcy (15-1248), mediate with Debtor. The motions in CJ-
2015-192 to set aside the first sheriff sale have never been finally adjudicated, regarding the
validity of RCB’s purchase at the sheriff sale for much below the appraised value.

That mediation ordered by Judge Cornish occurred in the Spring of 2017, and bound the owner of
the property (RCB Bank) with Debtor into a mediation agreement The signed mediation
agreement contemplated activity through mid 2018. Under information and belief, based on
Franklin American’s counsel’s comments, Franklin American Mortgage knew and was fully
aware of the mediation agreement

Between the time of mediation and early 2018, two offers were made to Franklin American
Mortgage from Buyers interested in purchasing a lot contiguous and attached to the property,
which is part of a plat The first offer was for fifty thousand dollars ($50,000.00), at the time of
the mediation, but Franklin American refused to mediate with RCB and refused to respond
regarding that offer. Both offers were for more money than some previous lot sales in the area.
See Ex. S, Stewart Title title examination and requirements to cure pursuant to offer of 52,500

dated July 24, 2017.

13

20.

21.

22,

23,

24,

25.

26.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 14 of 129

Debtor was actively attempting to resolve the debt with Franklin and procured a second offer
which was tendered to Franklin American on the same lot in July of 2017 for fifty two thousand
five hundred dollars($52,500.00). Earnest money was placed with Stewart Title and the
requirements were almost completely fulfilled. Ex. S. In fact, Scott Kirtley, attorney for RCB in
the adversarial proceeding provided to Stewart Title all information it needed to cure the portion
of the requirements regarding its foreclosure action (CJ-2015-192).

However, Franklin American’s attorneys refused to discuss the offer, and chose to litigate, letting
the offer lapse. Mr. Bednar attempted until early 2018 to have Franklin American’s attorneys
reconsider, but eventually had to sign and have the earnest money returned to the Buyer.

Franklin American failed to mitigate loss, and was dilatory in responding to good faith offers.
Because the mediation agreement overseen by Judge Goodwin included the parties agreeing to
stay the state lawsuit (CJ-2015-192), it naturally included staying litigation of Franklin
American’s interests, which had been fully adjudicated through the sheriff sale on July 14, 2016
in CJ-2015-192.

Per the mediation agreement RCB executed a quitclaim deed in February of 2018 to the MFB
Revocable Trust (Exs. E, F), and placed Franklin American Mortgage on notice on April 20, 2018
of change of ownership by filing notice in Franklin American’s foreclosure action, CJ-2016-5004,
and referencing the activity in RCB’s state case CJ-2015-192 (Ex. G).

In lieu of contacting Debtor and discussing consolidation of the two related cases (CJ-2015-192
and CJ-2016-5004) per Local Rule 9, given the same parties and the same property, Franklin
American presented and procured a default judgment on April 25, 2018 from the court ex parte,
without filing a motion, and without any kind of notice to Debtor Mr. Bednar. Ex. H.

After Mr. Bednar filed on May 7, 2018 a Motion to Set aside the Default Judgment and contacted
opposing counsel, on May 16, 2018, the Court entered a new Order ex parte setting aside the
inappropriate default judgment of April 25 2018, based on a Motion and presentment of order that

very day by Franklin American, outside Debtor’s presence, without notice to Mr. Bednar.

14

27.

28.

29.

30.

31.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 15 of 129

On May 7, 2018 in CJ-2016-5004 Mr. Bednar filed a Motion for New Trial regarding default, and
that issue has never been adjudicated On that date he also filed a Motion to Set Aside Orders, and
requested that his prior Motion to Dismiss based on CJ-2015~192 pending, be rescheduled -
because the lower case had been stayed per agreement and the stay was now lifted per RCB’s
pronouncement on April 20, 2018 (Ex. G).

Therefore, Mr. Bednar (Debtor) did not seek consolidation of Franklin American’s case with
RCB’s while RCB’s case was subject to stay, to avoid impacting the settlement agreement
regarding stay of litigation.

After RCB filed its disclaimer on April 20, 2018 (Ex. G), on May 16, 2018, Mr. Bednar filed a
motion to settle the journal entry of the February 23, 2017 hearing in CJ-2016-5004 to
memorialize the law of the case, where the Court ruled that preliminary motions would need to be
fully and finally adjudicated prior to Mr. Bednar having to answer, and where the court had
authorized consolidation of the two foreclosure cases. This matter and the Motions filed on May
7, 2018 (New trial and dismissal based on another case existing) was set to be heard by Judge
Andrews on July 12 2018.

Also, on May 16, 2018, Debtor Mr. Bednar filed a Motion to Strike False return of service,
calling into question dismissal for failure to serve within 180 days and conflicting returns. That
was also set on Judge Andrews’ docket for July 12, 2018. Mr. Bednar was told by Judge
Andrews’ clerk that July 12, 2018 was the earliest date available for his motions.

On May 16, 2018 at the end of the day, Debtor went to the offices of counsel for Franklin
American and delivered the pleadings that had been set for July 12, 2018, and requested a good
faith meeting. Consolidation of the two cases was discussed, and the fact that preliminary matters
had not been fully adjudicated Of particular, the February 23, 2017 hearing transcript that had
just been purchased by Mr. Bednar was also discussed, and the fact that the Court had ruled to

allow consolidation of the cases.

15

32.

33.

34.

35.

36.

37.

38.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 16 of 129

Unbeknownst to Debtor, Franklin American’s counsel had that very day (May 16, 2018) filed a
default judgment in CJ-2016-5004, and did not give a courtesy copy to Mr. Bednar. Also
unbeknownst was that Judge Andrews’ clerk had set Franklin American’s default judgment
motion on Judge Andrews’ docket for June 8, 2018.

On May 18, 2018, the case was transferred to Judge Hesse in Canadian County by administrative
judge Tim Henderson, without explanation, and in light of the fact that Oklahoma law requires
real estate cases to be litigated in the county where the land sits. 12 OS 131. Judge Andrews’
office called Mr. Bednar at 2 33 pm and told him that the case had been transferred and that all
motions set on Judge Andrews’ docket were now stricken based on the transfer.

Franklin American had a duty to notice Mr. Bednar regarding default judgment motions, and
failed to do so with respect to the May 16, 2018 filing, under Oklahoma County Rule 16 and Rule
10 of the District Courts. Ex. J. Local Rules 10 and 11 for Oklahoma County require that motions
be circulated to counsel of record which included Mr. Bednar. Franklin American failed to do so.
Franklin American had a duty under Local Rules 16 and 22, to apprise the new transferee judge
of outstanding pending motions in the case as well as previous rulings (such as the Feb 23 2017
ruling regarding consolidation with the case subject to the mediation agreement), and to identify
what kind of notice regarding the default motion was given to Mr. Bednar.

On June 4, 2018, Franklin American filed a certificate indicating it had mailed a notice of default
judgment hearing, regarding its May 16, 2018 default motion, to Mr. Bednar on May 23, 2018,
telling him to go before Judge Andrews (who had indicated the hearing was stricken). Mr.
Bednar’s response date, had the Motion for Default been sent with the Notice filed the same day
according to Franklin’s certificate, would have been June 11, 2018.

On June 8, 2018, Judge Andrews posted on OSCN his ruling that the Motion for Default
Judgment was “stricken” from being heard that day.

On June 8, 2018 Franklin American falsely presented itself before Judge Hesse in Canadian

County and represented to that court that Mr. Bednar knew to be there for a hearing. Judge Hesse

16

39.

40.

41.

42.

43.

44.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 17 of 129

ruled in favor of Franklin American and issued a minute order on OSCN, that contradicted Judge
Andrews’ posting just before it, indicating the very hearing had been “stricken.”

Mr. Bednar happened to be coming back from Washita County on June 8, 2018 and stopped in
Judge Hesse’s office regarding a motion in a different matter. When Judge Hesse told him he had
ruled earlier and granted default against Mr. Bednar, Mr. Bednar told Judge Hesse he believed
that the hearing had been stricken by order of Judge Andrews.

Mr. Bednar pointed out to Judge Hesse’s court reporter that on OSCN, judge Andrews’ ruling
was that the hearing on default was “stricken.”

Later that day, Mr. Bednar found out that Judge Hesse contacted Judge Andrews’ clerk and
caused her to materially alter Judge Andrews’ Order on OSCN, without notice to Mr. Bednar or
the other side. Ex. T. Mr. Bednar contacted Judge Hesse and asked that he recuse himself from
further activity on the case, and wrote a letter to him that same day (Friday June 8, 2018). Ex U.
Also on that date, Mr. Bednar contacted Franklin American’s counsel and discussed what had
happened, and the fact that hen sought recusal of Judge Hesse, and for professional courtesy for
Franklin’s counsel not to present any ex parte orders to Judge Hesse on the following Monday.
On the morning of June 11 2018, Mr. Bednar called Judge Hesse’s office and indicated a request
for an in camera meeting to further discuss recusal as per the letter and message left Friday June
8, 2018. Mr. Bednar then emailed Judge Hesse’s office around 9 am and attached the letter
regarding recusal and inappropriate action of changing another judge’s minute order. Ex. U.

ln light of the ethical requirements of Title 5 not to present pleadings ex parte, in light of the fact
that Rule 15 of the District Courts requires that judges not issue orders when recusal has been
sought, and in light of Local Rules 10, ll for Oklahoma and Canadian Counties that Orders be
circulated and that a hearing be set if attorneys cannot agree on language, and despite the clear
intent of the June 8, 2018 letter and June ll, 2018 email and attachments (Ex. U) written to Judge
Hesse and to Franklin American’s attomeys, Franklin American still presented and procured a

second ex parte default judgment on June 11, 2018. (Ex. I)

17

45.

46.

47.

48.

49.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 18 of 129

That judgment provides for the amount requested in the Petition (Ex. K), approximately 450,000.
On June 11, 2018, in CJ-2016-5004, Mr. Bednar filed his response and other pleadings and
requested that the court strike the 1 une 8 2018 hearing as it was ordered “stricken” and asked that
the default judgment be set aside.

Franklin American then acted aggressiver and with reckless abandon. lt used the default
judgment to set up a second sheriff sale on August 9, 2018, and caused the Defendant Sheriff to
file deficient documents, regarding notice (that it drafted and filed for the sheriff after the sale) as
well as other documents pertinent to the sale, regarding a “credit on the judgmen ” that did not
exist (as no hearings on fees and costs had occurred to augment the default judgment). Exs. L, Q.
At the sheriff sale, Mr. Bednar’s friend (an attorney) was interested purchasing the property and
selling the extra lot, in order to allow Mr. Bednar and his daughter to live there while the house
were put on the market Mr. Bednar was the highest bidder at 529,000 dollars and Franklin
American was the second highest bidder at 528,000. After the sale, Mr. Bednar received a copy
of his friend’s offer, which was 25,000 dollars more than the amount of principal on the property.
That text is still on Mr. Bednar’s phone. Mr. Bednar’s friend contacted by telephone the
attorneys for Franklin American on August 9, 2018 and communicated his offer to purchase the
property for 25,000 more than the principal, and was told that the offer would be passed on to
Franklin American. To date, he has not received any courtesy return communication from
Franklin American regarding his offer, and now indicates that although he was serious about the
offer, he is no longer interested at this point

Defendants utilized the default judgment in personam against Mr. Bednar at the sheriff sale on
August 9, 2018, in violation of the discharge injunction, to bid directly against him, and included
an amount of “credit judgment” contrary to the Petition request as in personam judgment for the
process of bidding then confirming the sheriff sale. ll USC 524. Then Franklin filed documents
afterward regarding their use of the money judgment to counter Mr. Bednar’s interest and become

the highest bidder after they refused the offer from his friend who attended the sale. Ex. Q.

18

50.

51.

52.

53.

54.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 19 of 129

Defendants, without authority, created for Franklin American a “credit on its judgment” in the
amount of 528,000 dollars, above and beyond the June 11 2018 judgment to attack Mr. Bednar’s
bid at the sheriff sale with his attorney friend Exhibit L.

Defendants substituted Fannie Mae as the highest bidder at the sheriff sale, without including
them in the litigation, and without notice and an opportunity to be heard, through an instrument
that the Defendant sheriff was complicit in drafting and signing, which includes in personam use
of the money judgment specifically against Mr. Bednar. Ex. Q.

Even more egregious, it has come to light that Defendant Franklin American intends to require
Mr. Bednar to seek an appellate bond to appeal the second ex parte default judgment order of
June ll, 2018 (even though the previous sheriff sale in CJ-2015-192 is not fully resolved). The
June 11, 2018 Default Judgment was procured in violation of Title 5, Judicial Canons, Rule 10 of
the District Courts, without notice to Debtor, in violation of procedure, from judge Hesse who
was literally asked that very morning to recuse and not rule on any further matters until the
recusal process was exhausted - and given a citation to an Oklahoma Supreme Court case
regarding default judgments being void if issued after recusal has been asked). Exhibit U.

Mr. Bednar has filed action in the Oklahoma Supreme Court regarding the recusal of Judge Hesse
and the actions involving the cases discussed, and sought writs of mandamus. To date the
Oklahoma Supreme Court has not issued emergency stays, citing the limited statute on
emergency relief criteria when seeking an extraordinary writ, but has indicated upcoming
hearings are to be set. Mr. Bednar has advised the Supreme Court that he would file this matter
before this Bankruptcy court, and that he would provide that Court with the outcome.

The adversarial proceeding 15-1248, from which sprung the mediation agreement between the
Record owner (RCB Bank) and Debtor, was dismissed on August 1, 2018 by Judge Cornish.
However, this bankruptcy case is still open, and this Court may enforce or analyze any impact on

that agreement as well as violations of the discharge injunction.

19

55.

56.

57.

58.

59.

60.

61.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 20 of 129

Judge Comish has been asked by Mr. Bednar to keep the case open to be able to avoid certain
liens regarding the home, and to allow for his daughter’s trust to maximize any available equity.
Franklin American has continued its pattern of frivolous actions, and filed a motion to confirm
the August 9, 2018 second sheriff sale, while the recusal process of Judge Hesse was being
appealed, without allowing Mr. Bednar the mandatory courtesy and procedural prerequisite (12
OS 2012(C)) to set and have heard his preliminary motions. Those motions were previously
ordered to have to be heard before default in the case on February 23, 2017, just before stay of
litigation occurred as a result of mediation in this court

One of Franklin American’s attorneys had attended the February 22, 2018 hearing in CJ-2016-
5004, and thus knew that the law of the case was to allow consolidation of the two cases, first
adjudicate preliminary matters before seeking a default, and not require Mr. Bednar to answer
until those matters were adjudicated and he was properly served

That attorney left the Baer Timberlake firm and Don Timberlake took over the case in April of
2018. Mr. Timberlake has admitted that he has not seen the transcript from the February 2017
hearing that his former attorney attended, and as such should not be making representations to
Judge Hesse that contradict the law of the case.

Plaintiffs questions if Franklin American Mortgage actually received the offers procured by Mr.
Bednar during 2017 and will seek discovery to prove that those offers were above market value
and Franklin American to fail to mitigate damages.

Franklin American’s new attorney who took over in April of 2018 had an ethical duty under Title
5, and a procedural duty under Local Rules 16 and 22 of Oklahoma County, to advise Judge
Hesse that preliminary motions existed and should be heard prior to issuing default

Petitioners are recommending separately that this Court certify questions to the Oklahoma
Supreme Court, to aid in understanding multiple violations of state law that will help this Court

determine the extent of a permanent inj unction.

20

62.

63.

64.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 21 of 129

In CJ-2015-192 Judge Andrews ruled that RCB must file a separate motion for a writ of
assistance from the sheriff, and crossed out a provision that RCB’s counsel attempted to have
included in an Order hearing to confirm the July 14, 2016 sheriff sale. Judge Andrews was the
judge in CJ-2016-5004 who granted Mr. Bednar’s oral motion on February 23, 2017 to proceed to
consolidate the two cases.

Rule 11 for District Courts in Oklahoma requires that transferee judges recognize and follow
previous rulings by judges in the case. Franklin American presented Judge Hesse an ex parte
order continuing sheriff sale on September 6, 2018, that included a writ of assistance to grant the
sheriff the ability to secure the property and remove Mr. Bednar and his daughter from the
premises in violation of Rule l l for District Courts of Oklahoma and the law of the case,

At this time, the Defendant Sheriff, Franklin American, and Fannie Mae, have successfully
locked Debtor’s house, preventing him from meaningfully running a law practice. Defendants
have acted in contempt of this Court’s Discharge injunction, and are indicating to courts below
that Mr. Bednar must added insult to injury by having the sheriff break one of the doors and
rummage through the house, then telling Mr. Bednar’s seven year old daughter that all of her
possessions will be taken away by this weekend unless all of it is moved out

CONCLUSION

This Court may act in equity and issue an injunction/restraining order until an evidentiary hearing

determines the extent of Defendants’ actions. Moreover, a violation of a state statute is "an injury to the
State and its citizens [,and a] continuing violation is an irreparable injury for which injunctive relief is
available." Indep. Sch. Dist. No. 9. V. Glass, 639 P.2d 1233, 1237 (Okla. 1982)(emphasis added); see
Semke v. State ex rel. Okla. Motor Vehicle Comm'n, 465 P.2d 441,445 (Okla. 1970). Any aggrieved
citizens to cite a violation of state law in seeking injunction during a case or at the start, pendent lite.
There is no calculable amount of money regarding the trauma that has occurred to Debtor and his
daughter in being forced out of their home without due process by armed sheriff, and possibly losing the

only home she has known her entire life, which possesses equity that could have benefitted all parties.

21

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 22 of 129

Your Debtor respectfully requests an immediate hearing and an injunction pendent lite against
Defendants, for their ongoing violations of law demonstrating per se irreparable harm; to enforce the
settlement from mediation so as to prevent the Defendants from forever taking and absconding with
personal property and with the real estate homestead which was part of a mediation agreement
negotiated to be placed in Trust for the benefit of Debtor’s daughter; and to allow the MFB Revocable
Trust to intervene, in order to protect its interests pursuant to the mediation agreement

Respectfully submitted,

/s/ Alexander Bednar
Alexander Bednar, OBA #19635
BEDNAR LAW FIRM
15721 Via Bella
Edmond, OK 73013
405 420 9030
Representing Debtor (self`)

NOTICE AND OPPORTUNITY FOR HEARING

YOUR RlGH'I`S MAY BE AFFEC'I`ED. YOU SHOULD READ THIS DOCUMENT CAREFULLY
AND CONSULT YOUR ATTORNEY ABOUT YOUR RIGHTS AND THE EFFEC'I` OF THIS
DOCUMENT. IF YOU DO NOT WANT THE COURT TO GRANT THE REQUES'I`ED RELIEF,
OR YOU WISH T() HAVE YOUR VIEWS CONSIDERED, YOU MUST FILE A WRITTEN
RESPONSE OR OBJEC'I`ION TO THE REQUESTED RELIEF WITH THE CLERK OF THE
UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF OKLAHOMA,
215 DEAN A. MCGEE AVENUE, OKLAHOMA CITY, OK 73102, NO LATER THAN 14
DAYS FROM THE DATE OF FILING OF THIS REQUEST FOR RELIEF. YOU SHOULD ALSO
SERVE A FILE-STAMPED COPY OF YOUR RESPONSE OR OBJECTION ON THE
UNDERSIGNED MOVANT (AND OTHERS WHO ARE REQUIRED TO BE SERVED) AND FILE
A CERTIFICATE OF SERVICE WITH THE COURT. IF NO RESPONSE OR OBJECTION IS
TIMELY FILED, THE COURT MAY GRANT THE REQUESTED RELIEF WITHOUT A
HEARING OR FURTHER NOTICE.

THE 14 DAY PERIOD INCLUDES THE THREE (3) DAYS ALLOWED FOR MAILING
PROVIDED FOR IN BANKRUPTCY RULE 9006 (F).

22

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 23 of 129

CERTIFICATE OF SERVICE

I, Alex Bednar, hereby certify that on the 17 day of October 18 a true and correct copy of the above and
foregoing instrument was mailed, with proper postage prepaid, to the following parties:

Oklahoma County DA Don Timberlake
c/o Rod Heggy, Esq PO BOX 18486
320 Robert S Kerr Oklahoma City, OK 73154-0486
OKC, OK 73102 Atty for Franklin American Mtg

Attorney for Okla. Co. Sheriff And F annie Mae

/s/ Alexander Bednar
Alexander Bednar, OBA #19635

23

Cé§§é.lf§@if§fe 995¢.133 F"@iiécl@ébll]ifis P@l@§¢;édlof)flf‘?

BlB (Omdnl Form 18) (12N7)

UNITED STATES BANKRUPTCY COURT FILED
Western District of Oklahoma Sep. 11, 2015

Gi'ant E. Pn'ce , Clerk
U.S. Bankruptcy Court
Western District of Oklahoma

Case No. 15-11916
Chapter 7

In re Debtor(s) (names(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

Alexander Louis Bednar
3030 NW Expressway
Suite 200

Oklahoma City, OK 73112

Social Security / lndividual Taxpayer ID No.:
xxx-xx-3 709

Employer Tax ID / Other nos.:

DISCHARGE OF DEBTOR

It appearing that the debtor is entitled to a discharge,
IT IS ORDERED:

The debtor is granted a discharge under section 727 of title 11, United States Code, (the
Bankruptcy Code).

Dated: September 11, 2015 BY THE COURT

IamB.._Qomish
United States Bankruptcy Judge

SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.

Ca%'e,l§z%l]i@,%§e De%r;.l as F"i‘irehQ/dd/Mis Pa§‘§:g§§ 19th

318 (thdal Form 18) (12/07) ~ Cont.

EXPLANATION OF BANKRUPTCY DISCHARGE
IN A CHAPTER 7 CASE

This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and it
does not determine how much money, if any, the trustee will pay to creditors.

nn l. rml inn 2 l.l.|l

The discharge prohibits any attempt to collect fi'om the debtor a debt that has been discharged For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit to attach wages
or other property, or to take any other action to collect a discharged debt from the debtor. [In a case involving
community property: There are also special rules that protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
damages and attorney's fees to the debtor.

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest against

the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has been discharged

mmrged
The chapter 7 discharge order eliminates a debtor’s legal obligation to pay a debt that is discharged Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed (If this case was

begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)

Washacged
Some of the common types of debts which are ng_t discharged in a chapter 7 bankruptcy case are:
a. Debts for most taxes;
b. Debts incurred to pay nondischargeable taxes;
c. Debts that are domestic support obligations;
d. Debts for most student loans;

e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
while intoxicated;
g. Some debts which were not properly listed by the debtor;

h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
discharged;

i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
compliance with the Bankruptcy Code requirements for reaffirmation of debts; and

j . Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thn`& Savings
Plan for federal employees for certain types of loans from these plans.

This information is only a general summary of the bankruptcy discharge, There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.

abel ltatrix for local noticing
087-5

ass 15-11916

’estern District of oklahoaa
-lrlahola City

'ed Jul 6 09:08:10 CDT 2016

klahola County Treasurer
20 Robert S Kerr Ave

our 301

klahoaa City, ox 73102-3441

SBC lesterii District of Oklahoma
15 Dean A. lease
tlahcoa city, orr 13102-3426

ZS/Sm/BLUMHT FUHD
ll BLEECKBR ST
PICA ll! 13501-2401

lS-SUHTRUST
0 001 60147
iRRISBURG PA 17106

»LSTATE IHSURANCE

' 001 12055

19 ELE(.'IRIC RD S.li.
AIOKE VA 24018-1618

NK OF AIBRICA

0 il. COLLBGE ST.
1101-028-22-01
ARIDH'E llC 28202-2271

irr, int-m u.n.

10

mann ao, 1500

moon cm or 73120-8366

l BAHK 0F NORTH AlBRICA
001 78066
lBNIX AZ 85062-8066

1 Liebel
N. Robinson, Ste 1000
alton City, 011 13102-9026

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

BlM Bank of Borth Alerica, Inc.
P.0. Box 201347
Arlington, T! 16006-1347

RCB Bank

c/o Scott P. Kirtley, Bsquire
Riggs, Aboey

502 vl. 6th Street

Tulsa, 011 14119-1016

m IHSURAICE
3100 QUAIL SPRIHGS FKW!
OKLAHOMA CIT! 011 73134-2626

ADT

3750 PRI°RIT! WA! SOWH DRIVB
SUITB 200

INDIAIAFOLIS ll 46240-3815

AFSA/CALIF STUDEF! LOAH
501 BLEECKER ST
UTICA ll! 13501-2401

ALLSTATE IHSURA¥CE 00

C/o CRBDIT COLLECTIOH SERVICES
110 HELLS AVE

limit lia 02459-3225

BAIK 0? HERICA
211 11. MBIHSU AVE
OKLAHOMA CIT! 01 73102-1187

BIOREFBRBNCB LAB, IHC
1’0 BOX 26548
SALT LAKB CIT! UT 84126-0548

BREAST EBALTI ilka

00 lBDICIIB

1200 MRE!T DR.

OKLAHOMA CIT! 011 73104-5047

(c)cic mucm. con
2601 mr missouri srs 1000:
on.imon cm or 13112-7236

Page: 26 of 129

oscu
Po m 24021
nunn city, or 13124-0027

rinker Federal Credit Union
w Dox 45750
Tinker AFB, 011 13145-0150

ACCOU|IT mm RBSOURCBS
726 UEST SIERIDAH
OKLAHM CIT! 0K 73102-2412

ARL\lAC

0/0 ACS

501 BLEBCXER ST
UTICA ll! 13501-2401

AILIAICE LEGAL SQLUTIOHS
17505 W. CA!AIBA AVB.
SUITE 200

CORllKLIUS 110 28031-8060

ARIOID-SHAFER, JACL!N

C/0 JEEIIFER BRUIER, ESQ.
HILTGEI & BRE||ER FC

9505 l. KRLL! AVB.
OKLAHUA CIT! 01 73131-2445

BAHK 01“ mall
P0 801 2300
TULSA OK 74102-2300

IIQRBFERBHCE LABORATURIES
481 BDWARD H. ROSS
EDD|OOD PARK lJ 07407-3128

BR!AH llllITltELL
5103 H. 511me
OKLAHOMA CIT! 01 73118-6049

CAPI!AL 011!
P0 001 30281
SALT LAKE CIT! UT 84130-0281

001
0 001 6491
1001 FALLS SD 57117-649'1

MER 000 000001'!00 LAW
/0 mm FUGIIT

00 N. 0001001! 1100 1300
KLABOHA CIT! 01 73102-5844

10100! 00001 SERVICBS
) 001 30031
1100 0L 33630-3031

l01 S!STEIIS COLLBL‘!‘IOH 00000!
lTll: 000801$0 REL\TIOHS
105 000800 0000, STB 100
1101 FAUL 110 55125-1595

100 00000 REGISTR!
100 MHILL 01.
l 00000 01 94066-3058

EDIT 00LLECTIOB

15 0. CLASSBI BLVD. 1100
001 60601

mm CIT! 01 73146-0607

I\GNOSTIC LAB 00 011.00¢011
001 740732
10100111 00 45274-0732

11 00101' 00000001 60000
15 WBHRLE BRIVB STB 1
'011»0 01 14221-7383

10
00! 16408
Paul, 110 55116-0408

1001 100001|1!100 SERVICRS LLC
001 140256
MA 01 30314~0256

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

008

DIVISIOI 00 IRS

00 001 1500

HENRIBETA 111 14467-1500

m 000 000011100 LAW
0/0 0000 mm FUGI!T

900 11. 000001!1! 000 1300
011-000111 CIT! 01 73102-5844

CHARLBS F. ALDEN III 100 00
0/0 1001 ilITCHELL
512 110 1210 STREET
QKLAHOHA CIT! 01 73103~2407

CITIBHK/SHELL
00 001 6497
51001 FALLS 50 57117-6497

00VEM'R! 000
00 001 31210
10th FL 33631-3210

CREDIT 0001‘101¢ 0000
11821 0001 LAHDING 01
00110001 ms 01 23606-4207

000
00 001 140732
CIHCIRHATI 00 45274-0732

ECHC

ATTN: BANKRUPTC!

FIRSTAR CBNTBR

101 8 STB ST P0 801 64909
SAINT PAUL 1111 55164-0909

EDWARD F. SAHBB LLC
104 0. EUFAULA
00100\11 01 73069-6017

0001001

10159 0 1110 ST.
SUITE 502

TULSA 01 74128-3080

Page: 27 of 129

005/0010001
00 001 1500
BEHRIETTA 11 14467-1500

00¥!00 000 M'S HEALTI
4140 ll HEIQRIAL STB 500
011.0001|1 CITY 01 73120-8300

CHARLES SCHWAB
101 0001001|00! ST.
SAH FMNCISCC 01 94104-4151

COI(PLBTE 001111 RECOVER! SVS
3500 510 ST.
0001‘00001 AL 35476-4723

001 00100101001100
6301 WATBRMRD BLVD., 810 200
0101001|1 CIT! 01 73110-1129

CREDIT CCITROL 0000
00 001 120630
0010011 ms VA 23512-0630

Dorothy Pike

1227 Stout Drive

00 Box 63

Piedlont 011 73078-0063

00110
00 001 64909
SAIRT FAUL im 55164-0909

mm USA 00000
590 0000001 ST UNIT 255
BWIRLD 00 80020-7173

0001001
00 001 470585
TULSA 01 74147-0585

110011100

01 010011111 00011|1!
0 001 2002

1101 11 75013-2002

AMERS IRS.
680 HILSBIRB BLVD.
05 ANGELBS CA 90010-3807

10001101 J. 00001011!
25 S. 1010 STRBET 1700
ULSA 01 74103-4508

ZNPATH

11 001010 0. 1053 011.
1407

101000 PARK NJ 07407-3110

lLD’S G!li
100 MPLB AVE., 510 200
lLLAS 11 75219

*UTS, LINDSAY

0 51000110 HORRIS 011»0
1 ll. 0001101|1!

11000 01 73034-3776

01 S. 001$01|

LLER DGLLARHIDE

0 0001 AVE 12550

LA!OHA CIT! 01 73102-5609

1111 1110
21 0. CIMSI
LAHOllA CIT! 01 73118-2839

01 000005800
!4 Sl| 11910 STRBBT
M°llA CIT! 01 73170-4548

111 LEA

R-CNP 00

7 00 12200 ST, 10

00001 CITY 01 73120-8878

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

Bd Saheb
3187 1111 Expressuay, Ste 710
oklahoua city, ox 73118

FARHERS IHS. 000
7340 l|. MRIAL 00
OKLAHOMA CIT! 01 73142-1402

0000 CRBDIT 000001'.001|
01000100

955 AMERICAN Lli
SCEAMURG IL 60173-4998

10000 S. 000010

000010 0000000 PLLC

211 1. 000111500 11910
011.000|01 CIT! 01 73102-9700

HAAG, HATTBRW 14.0.
2001 111 2300 ST.
OKLAHOMA CIT! 01 73107-2213

IHTEGRIS BAPTIST 1100 0001'01
% CREDIT ADJUSMHT 00

2601 ill 01000381|1!
011-0001|1 CIT! 01 73112-7272

JBFF R. BEELER
4508 0. CLASSEH BLVD.
011¢0001!1 CITI 01 73118-4814

JILL 101 BEDNAR
15721 VIA BBLLA
ED|I)HD 01 73013-6567

001 m

1901 ll. CLASSEH 0LVD.
SUITE 112

01L1001|A CITY 01 73106-6011

000 J. DARLBI III

DARLB! 1011 FIRST

6403 110 GRAHD BLVD. 1100
OKLAEM CIT! 01 73116-6503

Page: 28 of 129

FAREAD 50000

3817 00 EXPRESSNA!

SUITE 770

011.0001|1 CIT! 01 73112-1456

010011.10 AMERICAN 10010000
425 PHILLIFS BLVD.
2100200 llJ 08618-1430

ICRB/CARE CREDIT
00 001 965036
00L0100 FL 32896-5036

01»0001.111 SECURIT!
3545 1111 5010, 810. 120
OKLABM CIT! 01 73112-4725

lITAGE 0th
1800 Hll 12200 ST.
QKLABOHA CIT! 01 73120-9598

IRS
0.0. 001 7346
PBILADELPHIA 00 19101-7346

JBFFRB! 11000111
1625 GRBEHBRIAR FLACE 1400
011-100111 CITi 01 73159-7645

JILL TUCKER~SHAW

0/0 GERALD 0. KELLS'! LLC
5613 0. CLBSSBN

OKLAHOMA CIT! 01 73118-4015

1110 00001|10
1300 0. 910 SllITE 1
m 01 73034-5760

HCCRA! 0000!00 & 011011100$ LLC
1625 0000001111 PLACE 1400
OKIAHOHA CIT! 01 73159-7645

m 1010 001 00501110
3535 1. 01!101
011000 01 73013-7591

010! 10100'5 000101
300 11000001 0LVD
1L000141 011! 01 73120-8302

KLAHNIA 010151 0010 001101
3509 11. 1101101011, 16
mom CITY 01 73120-8396

MOHA mm 500. M.
1LL 100015 HBDRIAL 010 BLDG
) 001 52003

mm 011! 01 73152-2003

1 110010100
15 10 1010
ILAEOHA 011! 01 73104-5417

\10001, 1110.
1 001 911931
LLAS 11 75391-1931

111 01001 000011! 0000
01 QUAIL 01001 1000
0000110 011! 01 73120-8999

701 CAHRIBAL

18 511 310 51.

11 1

1000111 011! 01 73109-1020

1111
001 3827
1101000 00 80155-3827

001\110'5 11010015 001 001
00 11. 1111 1100.
100111 011! 01 73134-5019

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

10101 0L1110

00/0!1 10101 PLAZA

4140 11. HEIDRIAL 10, 1215
011.1100111 011! 01 73120-8361

1105_, JACQUIE L.
6124 111 5510
011.1100111 011! 01 73122~6404

OKLAHOMA 000111! 110050101
00 001 268875
OKLAHOMA 011! 01 73126-8875

OKLAHOMA 101 CMISSIU
General Counsel's office

100 ll. Broadway Ave., Ste 1500
Oklahola City, 01 73102-8601

Oklahm County Treasurer
320 Robert S. Kerr, noon 307
Oklahoma City, 01 73102-3441

mm, oonom
1227 sworn on. mr
mcmann ox 13018-1817

100 0101
300 11 10111 1100
01.01014010 01 74017

5001.1»/001111
PO 001 6497
51001 FALLS 50 57117-6497

(p)SPRINT 10110L 00110500110..
1111 010110010! 001’1

00 001 7949

0VBRLA110 1111 15 66207-0949

510V011 1101.111101 005
4140 11. IEIORIAL 510 201
OKLAIG|A 011! 01 73120-8300

Page: 29 of 129

11010! BOSPITAL
4300 11. HBDRIAL 10.
OKLAHOMA 011! 01 73120-8304

16/00005 AP¥LIARCB

4055 1000001001 101051

BL 1 210

100 10001»11105 11 77381-2007

OKLAEM EHPL01005 010011 00100
200 10 2151 511001
0111100111 CIT! 01 73105-3204

010

LEGAL 01V15100

120 11. 10011501, 50110 2000
011.10011\ 011! 01 73102-7471

Oklahoma hployees Credit Union
110 Box 24027
Oklahoma City 01 73124-0027

Paychex Inc

Attn Bankruptcy Dept
225 Kenneth Drive
Suite 100

Rochester 1! 14623-4277

100 0111
300 0. PMT! PAGE
0101011010 01 74017-8097

50010110510111 BELL !01.0011 PAGES
301 101 6310

50110 110

011¢1100111 011! 01 73116~7906

501101
00 001 8077
001000 11 40742-8077

501 11051 0011

1001 5010105 100

10 001 27172

110011010 VA 23261-7172

WRUST

38

0 BOX 2461

ARRISBURG FA 17105-2461

teven Heltzner mm

ccount Hanagelent Resources
0 Box 60607

klahooa City, OK 73146-0607

milk FEDERAL CREDIT UNI°N
501 TIHKBR DIAGOHAL
wm CIT! 0K 73110-2900

.S. Trustee

zited States Trustee

15 bean A. lchee Ave., dtb Floor
clahoma City, 01( 73102-3444

))U S Mth 0F MAIIOI
0 001 5609
BEIVILLE TX 75403-5509

ms AT ESPBRAII|A mm
|NERS ASSI|

`501 LAGUNA DRIVE

MFB OK 73013

llian 3 Liebel

role S Sepkovitz

00 l Lincoln Blvd

lamm city ox 13105-3321

uglas H. sould
03 Waterford Blvd Suite 260
lahoua City, 0K 73118-1118

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

S!lClmD¥! BM|K
P0 BOX 965064
0RLAHDO FL 32896-5064

TAP ARCHITBCTURB
415 H. BROADWA!
011an CIT! 0K 73102-6410

TRAHS moll C011PORAT10H
P0 201 2000
CRUM L!HHE FA 19022-2000

UIB BABK
PO 801 419226
KAISAS CIT! 110 64141-6226

US DBPT 0F JUSTICE CIV TRIAL
TAX DIVISI°N CMRAL RBGIU
P.0. BOX 7238 m mm ST.
WASBIHGTOI DC 20044-7238

WILLIAH E. LIBBEL

1000 RGBIHSON REHAISSANCE
119 ll ROBIHSON

OKLAHUILA CIT! 0K 73102-4613

YP mm SOLUTI°NS
301 ll 63RD, SUITE 110
OKLAM CIT! 0K 73116-7906

Edward F Saheb

Law offices of Edward Saheb
3817 RW Expressway

Oklahoma City, OK 73112-1489

Page: 30 of 129

S!HCHROH! BANK/WN.MART
150 BOX 964024
0RLAN00 FL 32896-0001

TBLECHBCK IITL INC
SUPERVISOR LEGAL DEPT
5251 WESTHEIHER ZHD FL°DR
HOUSTOH TX 77056-5412

U-HAUL HWING & SNRAGE OF BRICKTM
100 SE 2110 STR.EBT
OKLAHOMA CIT! OK 13129-1004

US ATTORNE!S OFFICE
210 W. PARK AVEIUE, SUITE 400
0KLAEQ|4A CIT! OK 13102-5628

VAMRIT!, LLC
P 0 801 505023
SAIIT LOUIS 110 63150-5023

WILLIAH ED||ARD LIBBBL
13300 l. EASTERI AVE.
0KLA|!0HA CIT! 0K 13131-1816

Alexander Louis Bednar

3030 ml Bxpressway

Suite 200

oklahola City, 0K 73112-5466

The preferred lailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Addrass filed pursuant to ll U.S.C. 342(£) and Fed.R.Bank.F. 2002 (g)(4).

‘OKLARM TAX CC|||(ISSIOH SFRIHT US blum OF EDUCATIOI
HL DIVISIQH P0 301 4191 PO 801 1202
| H. MBIHSU CAROL STRRAH IL 60197-4191 UTICA HY 13504-7202

ITE 2000 N

nunn n~rllm nw 'I'Hh'l HBAI

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 31 of 129

Addtesses marked (c) above for the following entity/entities were corrected
as required by the VSFS Locatable Address Conversion Systen (LACS).

10 FIRAICIAL CORP

501 RH EXPRESSWA!
JITE 1000

KLABOHA CIT! 0K 73112

The following recipients lay be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

I)Tinker Federal Credit union (d)Tinker Federal Credit Union (u)Jill Bednar
) 801 45750 PO BOX 45750

.nker AFB, 0K 13145-0750 Tinker AFB,OK 73145-0750

\)l|illian E. Liebel Bnd of Label Matrix

l(ailable recipients 142
Bypassed recipients 4
Total 146

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 32 of 129

'r'

\iiiiiiiiis\i f mm
° 5 3 mmnis'rmcr coUnTiNA_NnFon mcnamara coiJNTvOIaAHDI.qu',CT
l s'rA'm or oi§i._mom ~ OMA C CU§?SRT .
m BANK;'- " . JUN 13 2015~
'Pi'aisr_i__rr, 7 » 34 C](§% RH(§)UES
va 1 1 cass No. 11 cJ-zois.isz M

)

)

`)

')

)

)

` )
) _

' ')

)

_ ALEXANDER annNAn; minimizing Judge : Prin¢e, mines ii.

Defendants

 

NOW on'\th_i_sAUy emi a¢.Z015, the matter of the Metion for leave to Withdraw of She_rmon Taylor
~ of Kivell, Rayinei_it and Frencis, P.C. and Kiveii, _Reyment and Pra_neis, P. C., counsel of record, far Defendant
//? Frankiiii Ameriean Medgese Company by_- virtue o`f assigivent fi'em Mortgage Eleen'onic Regisnation Sysrems, As;
nominee for American Medgese Se`in'ee, (“D_efendant”), comes on before this Court The Court having examined ~
the tilesendbasedonmepresentatien ofeoimsel,tivsCo\otfinds
l_. Aeepyofthe MotiontoWithdrawhasbeen marbdtoall attorneys efrecord andpartiesassho\vn inthe
certificate o_f maiiin_s' in the Metien n - v
2. Defendant has remmd n_e_.w _'eounsei in this matter;

Andrew R. C_h1130!1, OBA #30040
KO_ZEN`Y & MCCUBBIN, L. C.

/.-> _ ' 609 Kel`iy Avenne,'suire A-'z _
` 1 v . mmond, oklahoma 73003-

‘ 2 3. Defendant’s new eonnsel has entered their appearance in this ease
4`. Counsel, Shamiori Tayler, of- Kiveli, Rayment and Frencis, P.C. end Kivell, Rayment

and Francis, P. C., is hereby gained leave to withdrew as attorney of record for Defendant _

Darediiiis.[é_dayof Aeg_é ,2015.

rr/oni):min%

JUlsGE OF THE DlS'l'RlCT COURT

 

32259)51“ 4

CaSe: 18-01096 DOCZ l

sAPPRovEn: .

KIV.ELL, RAYMENT AND FRANCI_S

' Shan_non Ta-y_lor, _OBA #201 16
Tr_iad Center 1 Sliite 550 ` ` `
766_6 E_ast_ Glst Stl'eet
Tulsa, Okia`hoiva 74133
Teiephone (918) 254~05626
Faesimile (918) 254-`-7915
y E-mail;_ stayi`or@kivell._ com v
ATTORNEYS FO_R DEFENDANT

32259/ST

Filed: 10/17/18

 
   

Page: 33 of 129

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 34 of 129

mo IN o
OIQ 1 H IS'm[
°MA cgr[m°°mvnr
IN THE DISTRICT COURT FOR OKLAHOMA COUNTY MAR
IN THE STATE OF OKLAHOMA 3 1 2076
RH
Plaintiff,
v. Case No. CJ~2015-192
(.ludge Andrews)
ALEXANDER BEDNAR and JlLL

ANN BEDNAR, husband and wife;
KENTCO, INC., d/b/a AMERICAN
MORTGAGE SOURCE; MORTGAGE
ELECTRONIC REGISTRA'I`ION
SYSTEMS, INC., as nominee for
AMERICAN MORTGAGE' SOURCE;
CHARLES F. ALDEN, Ill, lNC.,

P.C.; ROSENSTETN, FlST & RlNGOLD,
INC., ANDREA KUNKEL and KENT
RAINEY; OKLAHOMA COUNTY
TREASURER; THE VILLAS AT
ESPERANZA OWNER'S ASSOClATION,
iNC.; the Leaseholders or other Occupants
of the Premises.

\J\~/\_/\_/`/VV\-/\/\/\'/\./VVV\./`~/V\/\/\/VV

Defendants.
JOURNAL ENTRY OF JUDGMENT

COMES NOW, the above-entitled and styled proceedings came on for hearing on January

22, 2016 on the Motion for Summary Judgment filed by the Plaintit`f, RCB Bank (hereinaiier

“RCB”), before the undersigned District Judge of Oklahoma County, State of Oklahoma

pursuant to regular setting. RCB appears by and through its attorney of record, Kyle Goodwin,

of the firm Lee, Goodwin, Lee, Lewis & Dobson. Alexander Bednar appears on behalf of
himself`.

Answering Liellllolders

The Court finds the following parties have filed an Answer in this matter seeking to establish

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 35 of 129

their lien rights, but have not filed a Response to Plaintist Motion for Summary Judgment, to
wit:
a. Franklin American Mortgage Co., by assignment from Mortgage

Electronic Registration System, as nominee for American Mortgage
Source; (Answer filed 4.2.15) and,

b. Mortgage Electronic Registration System, as nominee for American
Mortgage Source; (Answer Filed 2..24.15).
c. Jill Bednar (Answer filed out of time on 3.11.15)

The Court notes the pending divorce proceedings between J ill Bednar and her counsel of record,
Alexander Bednar. The Court also notes that Alexander Bednar has been allowed to withdraw
as counsel of record for .lill Bednar on even date herewith. However, Jill Bednar does not
contest the entry of this Judgment against her as evidenced by her signature below.

The Court finds the following parties have filed an Answer in this matter seeking to
establish their lien rights and have filed a Response to Plaintiff’s Motion for Summary Judgment,
to wit:

a. Charles F. Alden, llI, P.C. (Answer filed 4.9.15)

b. Oklahoma County Treasurer; (Answer filed 1.29.15)

c. Alexander Bednar (Answer filed out-of time on 3.11.15).
Counsel for Charles F. Alden, IlI, P.C. has no objection to the entry of summary judgment in this
matter. Counsel for the Oklahoma County Treasurer has no objection to the entry of summary
judgment in this matter, although maintains its priority status for payment of funds derived from
the foreclosure proceedings Alexander Bednar contests the entry of summary judgment in a
belated response.
Disclaimigg Defendan§

The Court finds that the following Defendants have filed disclaimers of interest herein in the

properties subject to this lawsuit, and reject any claims to any right, title or interest in said real

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 36 of 129

PFOPCFTY?
a. Rosenstein, Fist & Ringold (Disclaimer filed 2.5.15)

b. Andrea Kunkel (Disclaimer filed 2.5.l 5); and,
c. Kent Rainey (Disclaimer filed 2.5.15).

Defaulting Defendants

The Court finds the following Defendants were each served with service of process in this matter
prior to the filing of the Motion for Summary Judgment, their time had run, but no answer had
ever been filed and judgment is granted herein against each as described below:

a. The Villas at Esperanza Owners Association.

The Court additionally finds each such Defendant has been validly served, their time has run and
no answer has been filed in this matter. Accordingly, the Court further finds that no answer or
other responsive pleading has been filed by said Defaulting Defendants, and the time for filing an
answer or other responsive pleading by said Defendants has expired. That these Defendants are
adjudged to be in default and the allegations of Plaintiff’s Petition are ordered and taken as true
and confessed as to the Defendants. Trial by jury is waived in open court.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this Court has
jurisdiction over the parties and subject matter of this issue, and the allegations of the Plaintiff`
are taken as true and confessed against said Defendants and Judgment is granted as more fully set
forth hercin.

The Court finds that on or about Apn`l 30, 2013, for good and valuable consideration,
Alexander and Jill Bednar executed and delivered to RCB a certain Credit Agreement and
Disclosure (hereinafter the "‘Note”), dated on or about April 30, 2013, payable to RCB in the

original principal amount of $97,000.00.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 37 of 129

To secure performance of Alexander and Jill Bednar’s obligations to RCB, including,
without limitation, the Note, Alexander and J ill Bednar executed and delivered to RCB a certain
Mortgage dated April 30, 2013 and recorded on May 8, 2013, in Book 12239, Pages 1789 et. seq.
of the records of the county clerk of` Oklahoma County, Oklahoma. The Mortgage encumbers
certain real property more particularly described as:

Lots One (1) and Nioe (9), in Block Seven (7), of Esperanza Addition, Section

2, to the City of Oklahoma City, Oklahoma County, Oklahoma, according to

the recorded plat thereof; also generally described by the address at 15721

Via Bella, Edmond, OK 73013. ’

The Court ~did further find that Alexander Bednar and Jill Bednar had failed to make the
payments on the Mortgaged Property as required by the Note and the Mortgage in the manner
required and is in default pursuant to the terms and provisions of the Note and Mortgage.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff, RCB

Bank, be awarded judgment against Alexander Bednar, in rem, and against Jill Bednar, in rem

 

and in personam, in the amount of Eighty-Six Thousand, Fourteen and 15/100 Dollars
($86,014.15), in principal under the Note and Mortgage, with accrued interest, through
September 30, 2015, in the amount of One Thousand Four Hundred Fif`teen and 73/ 100 Dollars,
secondary (def`au|t) interest accrued, through September 30, 2015, in the amount of Three
Thousand Five Hundred Fifty-Eight and 38/ 100 Dollars, and interest accruing on the unpaid
principal balance after September 30, 2015 at the rate of five percent (5.00%) per annum ($l l.78
per diem), until paid. That further, RCB have judgment against Alexander Bednar, m for
all costs of this action, both accrued and accruing, Plaintiffs reasonable attomey’s fees, other
costs of collection, and all security costs, abstracting, and preservation costs, in the amount of

$l4,530.3l through invoices applicable to August, 2015.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 38 of 129

IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that RCB have
judgment, M, against all of the Defendants listed herein (a) that the Plaintiff` s right, title and
interest in and to the Mortgaged Property to be a valid lien superior to that of all parties except
Franklin American Mortgage Company; (b) the Mortgage be foreclosed and that the Mortgaged
Property be sold, with appraisement, subject to the mortgage line of Franklin American Mortgage
and the proceeds arising from the same be applied to the payment of the costs herein, including
attomey’s fees, and the payment and satisfaction of the claims and judgments of the Plaintiff and
other lienholders, in order of priority (as set forth more specifically below), and the surplus, if
any, paid into the Court to abide the further order of the Court; (c) that the right, title and interest
of the Defendants above named (except Franklin American Mortgage Company) in and to the
Mortgaged Property is subject, junior and inferior to the mortgage lien of the Plaintiff`, and
ordering that upon confirmation of sale, said Defendants and all persons claiming by, through
and under them since the commencement of this action shall be forever barred, foreclosed and
enjoined from asserting or claiming any right, title, interest, estate or equity of redemption in and
to the Mortgaged Property, or any part thereof ; and (d) for all such other relief as the Plaintiff`
may be entitled to in the Mortgaged Property.

The proceeds arising from said sale conducted by the Sheriff of Oklahoma County,
Oklahoma, are to be ordered and directed to be distributed as followed:

FIRST: The costs, including court, sheriff and appraisements costs, and the cost of

sale;

SECOND: Any accrued but unpaid ad valorem taxes on the Mortgaged Property;

THIRD: The judgment of` Plaintiff, including interest, abstract and post judgment

expenses and other expenses, including all attomey’s fees;

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 39 of 129

FOURTH: The balance and residue, if any, to be paid to the Clerk of this Court, to
abide the further order of this Court and to allow Charles F. Alden, III,
P.C. or any other Co-Defendant, to determine each parties’ respective
priority and lien rights (if any) to the proceeds.

IT IS FURTHER ORDERED., ADJUDGED AND DECREED, that Charles F. Alden,

 

lll, P.C. is granted judgment in rem against the Mortgaged Property in the principle amount of
$6,632.48, plus 6% interest ($1.03 per day), per annum from April l7, 2015, all court costs, with
its judgment lien being inferior to Plaintiff and Franklin American Mortgage Company but
superior to any other party who properly perfected their lien against the Mortgaged Property after
May 19, 2014.

The Court further finds that this judgment is a final judgment with respect to the subject
property and Defendants, pursuant to 12 O.S. § 994, there being no just reason for delay.

no
rr ls so 0RDERED THIS @§’_ DAY or JANUARY, 2016

   

HON. DON ANDREWS, DISTRICT JUDGE 3 5/ /Z”/é'
OKLAHOMA COUNTY, STATE OF OKLAHOMA

APPRovED: f /

/ ,

`\

 

\ ~».__ v `\.
Ker Gocd 'n, OBA# 17036
LEE, GOO WlN, LEE, LEWIS & DOBSON
1300 E. 9 Unitl
Edmond, OK 73034
405.330.01 18
405.330.0767
kgoodwin@edmondlawoffice.com

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

Page: 40 of 129

 

filel fl w
Alexander' Bednar, oBA'#

3030 NW Expressway, Suite 200
Oklahoma City, OK 73112

 

Gretchen Crawf`ord, OBA#14651
Assistant District Attorney for Oklahoma County
320 Robert S. Kerr, Suite 505
Oklahoma City, OK 73102
405.713. 1600
w oklahomacoun .or

(ly;tt allow 1

Jill B#n ar, Pro Se

c/o Chris Harper

Chn's Harper Law Firm
825 E. 33"‘ street
Edmond, OK 73013

 

 

 

Jack Dawson, 0BA#2235
MILLER DOLLARHIDE, PC
210 Park Avenue, Suite 2250
Oklahoma City, Oklahoma 73102

 

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

Page: 41 of 129

 

Alexander Bednar, OBA#
3030 NW Expressway, Suite 200
Oklahoma City, OK 73112

 

Gretchen Crawford, OBA#14651
Assistant District Attomey for Oklahoma County
320 Robert S. K.err, Suite 505

' Oklahoma City, OK 73102

405.713.1600
grecraw@ol<lahomacoung.org

 

Iill Bednar, Pro Se

c/o Chris Harper

Chris Harper Law Firm
825 E. 33“’ street
Edmond, OK 73013

(Ye\i»--_~

Jaci<`n’awso`nj'oaA#zzs$
MILLER DOLI..ARHIDE, PC
210 Park Avenue, Suite 2250
Oklahoma City, Oklahoma 73102

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 42 of 129

 

Alexander Bednar, GBA#
3030 NW Expressway, Suite 200
Oklahoma City, OK 73112

94144»-5'\~6/\-

Gretchen Crawford, OBA#I4651

Aasistant District Attorney for Oklahoma County
320 Robert S. Kerr, Suite 505

oklalwm city, 01< 73102

405.713.1600

Mtlammunmnrg

 

Jill Bednar, Pro Se

c/o Clu'is Harper

Chris Harper law Firm
825 E. 33"* street
Edmond, OK 73013

 

lack Dawson, OBA#2235
MII..LER DOLLARHIDE, PC
210 Park Avenue, Suite 2250
Oklahoma City, Oklahoma 73102

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 43 of 129

llll||||l|ll|| l|ll||llll|l|||l|lllll||

 

 

 

l MFB REVOCABLE TRUST §§l:ii§iii'§§z§é?n ph
1440 SHADOWROCK CT ak;REiaoai Pq=sae pari bean
~ S! la of oklahoma
MAR'ETTA» GA 3005-2 QUIT CI.AIM DEED calm or emma

oklahoma County Clerlr
Di Vld 8 blouan

THIS INDENTURE, made this \_Z$day of February, 2018, by and between RCB Bank, "First
Party" and Tr+ Q fY\F\'.'> RE\/° (ABLE TR@\$T "Second Party" ,

WITNESSETH:

WHEREAS, Ficst Party did sell its interest in the following described real estate to Second Party
for Ten Dollars and No Cents ($10.00) and other good and valuable consideration, receipt of which is
hereby acknowledged

NOW, THEREFORE, First Party, pursuant to said power and authority granted unto it, and
in consideration of the above sum, receipt of which is hereby acknowledged and by these presents,
does hereby quit claim, grant, bargain, sell and convey unto Second Party lts interest in _the real estate
situated 1n Oklahoma County, State of Oklahoma, to-wit. J__ ~ _

Lots One (‘1) a.nd Ni.ne (9), in Block Seven (7), of \\ / l
ESPERANZA ADDITION, Section 2, to the City of \
Oklahoma City, Oklahoma County, Oklahoma, l /7
according to the recorded plat thereof. _/

 

\

 

a/k/a 15721 Via Bena, Edmond, oklaho“iia\ 3013-assn t
/,'-"" "`"‘D '

, ,
together with the tenements, hereditaments and appurtenances t.hereunto belonging forever.

///

IN WITNESS WHEREOF, First Party has executed this instrument the day and year first

   

 

above \v):itten. /.-~ \_ _____,/,
_\_ ........... '
Exlmpl Documenlary Slamp Tax /
os rule ss /- \ (\ RCZZ §a“k
article 32 section 32@1 or 3202. ~ __ \ <
Paragranh 4- //' """ \ `\ \
/\4 By:€j{£ed . mim, vice Presid¢m
/__, \\ __\_,
State of Oklahoma -:" ) \ \_
5 z ) Ss "‘ //

Cbunry of Roge_fs `\)\\

\ ,\_

\ 7
Before me,\the undersigned a Notary Public, in and for said County and State, on this Li`rh
day of 'lz€bruary ZOlb}personally appeared Jared C Smith, known to me to be the same and identical
per§on w o executed the within and foregoing instrument as Vice President of RCB Bank, and who
dida_cknow ed\g_e to me that he did so of his own free and voluntary act and deed as said Vice President
_, of RCB\_Bank an`_d for the uses and purposes therein set forth.

 

__ ~t_ \ \ ("
J ` \ ln _wit.ness whereof, I have hereunto set forth my hand and official seal of office the day and

\y`ear last above set forth.
\ ...»/

'\ ,

My Commission Expires:

'?¢`\)\t_/y l l 3013

 

  

zoieosmm memo
F£l Ina Fse: sia.ao
Notary Publlc -`§Ete ofc|tlahoml oa/oi lmra as;oozas Pn
OFFlClAl. SEAL bean a

MEGAN MCCALL
Ccmmlsslon Exp. 07~17-2016

mmlsslon #14006405

 

 

10/14/2018 CaSe; 13-01096 Dg@esgonai;iiediu&i]¢§s§é£a¢&eaABa@exeAA of 129

 

Oklahoma County Assessor's

Public Access System

320 Robert S. Kerr #313
Oklahoma City, Ok 73102

ngnard sunivan Lar§~y stem

   

 

 

Oklahoma County All records are current gs of close of previous working g_z_;y_ Chief Deputy
Assessor (405) 7 13- 1214

 

 

Leonard Sullivan-Oklahoma County Assessor Public Acceas System (405) 713-1200

 

§Account: R206491910 Type: Residential ’,,, ;‘i:{’ § ”*» §“~N§ Location: 15721 VIA BELLA
;Building Name/Occupant: Ma_p Parce| OKLAHOMA CITY
§Owner N amc 1: FEDERAL NATIONAL MORTGAGE ASSOCIATION 1/4 Section #: 3802

§Owner Name 2: Parent Acct: 3802-140705000
§Bining Address 1; Po BOX 650043 Tax Discrict; Txp_ 212
§Billing Address 2: School System: Edmond #12
§City, State, Zip DALLAS, TX 75265-0043 Land Size: 0.38 Acres

Associated _ Lz),nd Value: 205,675 Lot Dimensions: Vfldth 184 Depth 90
, Treasurer: Click to View Taxes
Seer 1 -T13N-R4W er SE ESPERANZA sEC 2 Biock 007 L@; 000 Subdw' ` 11§._3§§‘~$1.Vr
|Fuujax Descnpuon EsPEaimzA sEC 2 007 000 LoTs 1 & 9 5 ' " " "

 

 

 

 

 

 

 

 

 

 

 

 

 

15704 CAMBalA CT QKL.AHOMA Cn~Y._oL 12/16/2016 $429,000
3029 Nw 157TH ST OKLAHOMA CH‘Y` 01< 05/30/2014 $499,000
15705 CAMBRm CT GKL.»xHoMA CiTY._Q;<_ 07/23/2015 $485,000
3109 NW 157111 sr OKLAHOMA CNTY, 01< 05/27/2016 $500 ,000
3113 Nw 1571‘11 st oi<L mem '\ CNTY 01< 07/10/2015 $583 ,500
15600 le leRRA oKL \HOMA CNTY 01< 10/16/2017 $675,000

 

~..i\ , ,1

 

 

 

Year§_l\_'l_a_r_l§e_t_y_a_l\_l_e___l__'l`axabie Mkt Va_l_ue § Gross Asseased iExemptloni Net Assessed lMillage§ '1`ax § Tax Sa'g{i_rlg_s_w

 

 

 

 

 

 

 

 

 

§2018 581,500 581,500 63 ,965 0 63 ,965 121.32 7,760.23 0.00
§2017 587 ,000 554,399 60,983 0 60,983 121.32 7 ,398 57 435.07
§2016 528 ,000 528 ,000 58,079 0 58,079 120.65 7 ,007 .35 0.00
;2015 603,404 603,404 66,374 0 66,374 121 .33 8,053.21 0.00
2014 609,550 609,550 67 ,050 0 67,050 121 .02 8,114.45 0.00
-- -- _ > >| [1/3]
_§________W__ Account #_____…m §_ _____ Grant Year § ____ y Exemption Description § Amount
R206491910 2015 5% Capped Account 0
Date 1 Type § iBook iPage§ Price § 4 Grantor

9/11/2018 > Hmstd Off & §8_40 _1_3;2_7_ 0 MFB REv TRUST FEDERAL NATonAL MORTGAGE AssoCIA"noN
2/13/2018 > Hmsrd off & 1_§@1 3_4_5_ 0 ace BANK MFB REv mm

10/20/2016 >_ Hmstd Off & _’1_3£.§1_ 1_4§; 0 BEDNAR ALEXANDER & JILL RCB BANK

1/4/2013 > Mult Parcel ;2_13_3 §1_4 600,000 sANTIAGo LLC BEDNAR ALEXANDER & JlLL

: 12/20/2005 > Deeds ‘_9_§ 1§1_ 5_6,000 vALcAL 111NC sANnAGo LLC

Year § Date § Market Value § Taxable Market V alue § Gross Assessed § Exemption § Net Assessed

 

 

 

 

l 2018 04/16/2018 581,500 581,500 63,965 0 63,965 _
2017 03/17/2017 587,000 554,399 60,983
7014 04/07/7014 600 550 600 550 67 050 0 67 050 l

 

Lase: 1:&,01,09,6., ;»;,Dc,_)c; 1,:~ Fuec|;'10¢17/18»;;|?399: 45 of 129

 

 

Year§ Date § Market Value § Taxal")wl£vMarket Value § GrossAssessed § Exemption § Net Asseased

 

j 2013 04/12/2013 730,269 542,513 59,676 0 59,676
2012 03/16/2012 607,307 506,378 55,700 0 55,700

-- -- > >| [1/2]

 

 

 

lssued § Permit# § Provided by §Bl¢;g# § Descripnon § Estconstruction cost § status
2/2/2006 10318948 OKLAHOMA CITY 1 Main Dweuin 650,000 motive

1','§`~,`\;=7

 

 

§ Bldg# § Vacant/Improved Land 2 § Bldg Description § earBuilt § SqFt § #Stories

 

,' Clid>; l 1 Improved 1% Story F`m 2006 3,349 15 Stories

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 46 of 129

¢* .

*10398?4057

IN THE DISTRICT COURT Ol*` OKLAHOMA COUNTY
STA'I`E ()F OKLAHOMA

FRANKLIN AMERICAN MOR'l`G/\Glj
COMPANY,

Plaintift`,

vs. CASl;` NO. CJ-2016-5004
ALEXANDER BEDNAR, JILL BEDNAR,
RCB BANK, CHARLES li ALDEN, III, INC., PILED IN l)l‘j..mz

)
)
)
_)
)
)
)
§
P.C., ROSENSTEIN. FIST & RINGOLD, ) OKLAHO (-'§ COURT
)
)
)
)
)
)
)
)
)

INC., ANDREA KUNKEL, KENT RAiNF.Y, m wl ’NTY
KENTCo rNC.. DBA AMERICAN
MORTGAGE soURCE, uNn'Es sTATEs
or AMERICA, Ex REL., rNrERNAL
REVENUE sERvicE, JANE DoE, As
occupANr or THE PREMISF,s, JoHN
DoE, As oCCuPANT or THE PRF,MisEs.

APR 2 0 2013

RICK \X/' ~
2 comm §§er
_~`_"___`.-__

Defendants
DISCLAIMER

COME N()W the named Defendant, RCB Bank, and disclaims any and all right, title or
interest in and to the real property identified in the Plaintiffs Petition liled in these proceedings as
a result of settlement with the Defendant Alex Bednar in the Oklahoma County District Court Case
No. CJ-2015-192 and further represents it executed and delivered a Quit Claim Deed thereto during
the course of these proceedings, covering the following described real property:

LoTs oNE (1) AND NINE (9), IN BLOCK sizva (7), oF ESPERANZA

ADDITION, SECTION 2, T() THE CITY OF OKLAHOMA CITY,

OKLAHOMA COUNTY, ()KLAHOMA, ACCORI)INC TO THE

RECORDED PLAT THEREOF.

THE REAL PROPERTY GR ITS ADDRESS IS COMMONLY KNOWN AS
15721 VIA BELLA, EDMOND, OKLAHOMA 73013.

DATED THIS § DAY oF APRlL. 2013.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 47 of 129

LEE, GOODWIN_, Ll~ll~.`,
LEWIS & DOBSON

B.V: 01>.4
/§// /».. t` /\/ /‘¢‘/1 ZL~'~#/ff/L

Kyle Goodwin, QBA#’i 7036

1300 E. 91h. suite 1

Edmond, ()K 73034

405.330.0118

405.330.0767

kgoodwin@edmondlawoffice.com

CER'I`IFICATE ()F MAILING

This is to certify that on the 10 day of April, 2018, a true and correct copy of the above
and foregoing instrument was mailcd, With postage fully prepaid_. to:

Don Timberlake

Baer & Timberlake, P.C.

P.O. Box 18486

Oklahoma City, OK 73154~0486
Altome_vs for Plaintiffs

Kay Sewell

Assistant US Attomey

210 Park Avenue, Suite 400
Oklahoma City, OK 73102

Frcderick J. llegenbart
Rosenstein. l"ist & Ringold
525 S. Main, Suite 700
Tulsa_. Oklahoma 73104-4508

Charles F. Alden, Ill
Charles F. Alden, IH, P.C.

 

 

Case: 18-01096

309 NW 9"‘ street
Oklahoma City, OK 73102-2605

_lill Bednar
1708 Dorchester Dn`ve
Oklahoma City, OK 73120

Alexander 11 Bednar
3030 NW Expressway
Oklahoma City, OK 731 12

Doc: 1

Filed: 10/17/18

Page: 48 of 129

 

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 49 of 129

lllmimm

/~,
04011»0044*

man n.-' rasch couR'r
in 'rHF, nisraicr count wrrHiN AND FoR oKL/\HOMMMN’FWA COUNTY

 

3 1 ATE OF OKLAHOMA A.HR 3 0 2018
l~‘RANKLIN AMERICAN MoRTGAGE R§r;_;~; wARRBN
COI\/H)AT\JY7 COURT CLBR.K
Plaintiff, Zt-- -~~
No. CJ-2016-5004
VS.
JUDGI;` DON ANDREWS
“ ALEXANDER BEDNAR,
‘ .11LL BEDNAR,
‘ RCB BANK,

" CHARLES F. ALDEN, 111, INC., P.C.,

" ROSI;`NSTEIN, FIST & RINGOLD_, lNC.,

~ ANDREA KUNKF,L,

'~ KENT RAlNEY,

~ KENTCO lNC, DBA AMERICAN
MORTGAGE SOURCE,

~ UNITED STATES OF AMERICA F.X REL.,
lN'I`F,RNAL RHVENUE SERVICE,

~ .|ANF, DOE, AS ()CCUPANT OF THE
PRF.MISES,

.» J()HN DOE, AS OCCUPANT OF THE
PREMISES,
Det`endants.

 

J()URNAL ENTRY OF JUDGMENT

NOW on this the 151 day 01` @ ,_, 2018, the above cause came on
1`or consideration by the court pursuant to regul r assignment The Plaintii`i` appeared by its attor-
neys, BAER & "1`1MBF,RLAK1;`, P.C., through the undersigned; and the Defendant, Alexander
Bednar, appeared pro se; and the Defendant, Jill Bednar, appeared not having previously dis-
claimed any interest in and to the real property and premises herein sued upon; and the Defend-
ant, RCB Bank, appeared through Attorney Ker Goodwin, having previously disclaimed any in~
terest in and to the real property and premises herein sued upon ; and the Defendant, Charlcs F.
Alden, IIl, INC., P.C._. appeared not having previously disclaimed any interest in and to the real
property and premises herein sued upon; and the Defendant, Rosenstein. Fist & Ringold, inc.,
appeared not having previously disclaimed any interest in and to the real property and premises
herein sued upon; and the Dei`endant, Andrea Kunkel, appeared not having previously disclaimed
any interest in and to the real property and premises herein sued upon; and the Defendant, Kent
Rainey, appeared not having previously disclaimed any interest in and to the real property and
premises herein sued upon; and the Defendant, United States of America ex rel., lntemal Rev-
cnue Service, appeared through Attorney, Kay Sewell; and none of the remaining Defendants ap-
peared. neither in person nor by attorney.

 

 

nix 1 12287’

El_'@

    

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 50 of 129

The Court thereupon examined the pleadings process and files in this cause. and being
fully advised in the premises, finds that due and regular service of summons with copy of
Plaintiffs Petition attached, has been made upon the Defendant, Alexander Bednar, as provided
by law, and that said Summons and said service thereof is legal and regular in all respects That
the answer day in said summons has expired, and that said Defendant has heretofore filed a Spe-
cial Entry of Appearance and Motion to Dismiss which was denied on February 23, 2017, and
Alexander Bednar has failed to appear or answer herein and is in del`ault.

The Court further finds that the Defendant, Jill Bednar. has entered a voluntary appear-
ance herein and has heretofore filed in this case a separate Diselairner wherein and whereby said
Defendant disclaims any and all right, title, and interest in and to the real estate and premises
herein sued upon.

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, RCB Bank, as provided by law, and that
said Summons and said service thereof is legal and regular in all respects That the answer day in
said summons has expired, and that said Defendant has entered a voluntary appearance herein
and has heretofore filed in this case a separate Diselaimcr wherein and whereby said Defendant
disclaims any and all right, title_. and interest in and to the real estate and premises herein sued

upon.

The Court further linds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, Charles F. Alden, 111, INC., P.C., as
provided by law, and that said Summons and said service thereof is legal and regular in all re-
spects. That the answer day in said summons has expired, and that said Defendant has entered a
voluntary appearance herein and has heretofore filed in this case a separate Diselaimer wherein
and whereby said Defendant disclaims any and all right, title. and interest in and to the real estate
and premises herein sued upon.

'1` he Court further finds that due and regular service ol` summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, Rosenstein. Fist & Ringold, lne., as
provided by law, and that said Summons and said service thereof is legal and regular in all re-
spects. 'l`hat the answer day in said summons has expired, and that said Defendant has entered a
voluntary appearance herein and has heretofore filed in this ease a separate Disclaimer wherein
and whereby said Defendant disclaims any and all right, title, and interest in and to the real estate
and premises herein sued upon.

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Del`endant, Andrea Kunkel, as provided by law. and
that said Summons and said service thereof is legal and regular in all respects That the answer
day in said summons has expired, and that said Defendant has entered a voluntary appearance
herein and has heretofore filed in this ease a separate Diselaimer wherein and whereby said De-
fendant disclaims any and all right, title` and interest in and to the real estate and premises herein
sued upon.

 

BT: 1 12287 2 Journal Entry ofJudgment

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 51 of 129

The Court further finds that due and regular service of summons with copy ol` Plaintiffs
Petition attachcd, has been made upon the Det`endant, Kent Rainey, as provided by law, and that
said Summons and said service thereof is legal and regular in all respects That the answer day in
said summons has expircd, and that said Defendant has entered a voluntary appearance herein
and has heretofore filed in this case a separate Disclaimer wherein and whereby said Defendant
disclaims any and all right, title, and interest in and to the real estate and premises herein sued
upon

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, Kenteo lnc, DBA American Mortgage
Source, as provided by law_. and that said Summons and said service thereof is legal and regular
in all rcspects. That the answer day in said summons has expired, and that said Defendant has
failed to answer or otherwise plead or appear herein and is in default and is hereby adjudged in
del`ault.

The Court further finds that due and regular service of summons with copy of Plaintist
Petition attached, has been made upon the Defendant, United Statcs of Ameriea ex rel., lntemal
Revenue Service, as provided by law, and that said Summons and said service thereof is legal
and regular in all respects That the answer day in said summons has expired. and that said De-
fendant has heretofore liled an Answer to the Petition ot` Plaintil`l`on file hercin.

The Court further finds from the Affidavit as to Military Service on tile herein, that: De-
fendants Alexander Bednar and .lill Bednar, arc not presently engaged in the military service of
the United States, as provided by the Servieemembers Civil Rclicf Act of` 2003 (SCRA). as de-
termined by a search of the DOD Military Status website ("DMDC”), in combination with the
name(s) and Social Security number on file.

Thercupon, the parties so appearing either in person or by pleading as above set forth,
the Plainti 1`1` then moved by pleading for a dismissal ol" this cause as against the Defendant, lane
l)oe, as occupant of the premises on the grounds that the property is owner occupied and against
the Defendant, John Doe, as occupant ol` the premises on the grounds that the property is owner
oecupied, as evidenced by the Returns of Service filed herein and the Court considering said mo-
tion and being fully advised in the premises finds that this cause should be, and hereby is dis-
missed as against said l)el`endants_. lane Doc. as occupant of the premises and John Doe, as occu-
pant of the premises, and each of them, on said grounds and the C ourt further linds that said De-
fendants in fact have no right, title or interest in or to the real estate and premises hereinafter de-
scribed.

Thereupon, the parties so appearing as above set forth, thc Court, being fully advised in
the premises finds generally in favor of the Plaintili` and against the Defendants above-named,
and each of them, and that the allegations of Plaintiffs Petition are true.

The Court further linds that the original mortgagors, Alexander Bednar and Jill Bednar,
made, executed and delivered the note and mortgage sued upon by the Plaintil`l` and that said

 

BT: l 12287 3 Journal l;`ntr_v ol` Judgment

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 52 of 129

Plaintiff is entitled to enforce the Note; and that there is a balance due, owing and unpaid thereon
in the sum of:

 

Reason ` ._ Amount
Unpaid Principal Balance: $433.574.38
Date of Default: 05/01/2015
lnterest Duc From: ()4/()1/20\ 5
Interest Rate(s):

May 22, 2013 4.250% *
l.ender's Fees & Costs:

Escrow Advance $23,4 l 4. 39
l"ces & Costs of this Action:

Attorncy fees 7 $6,750.Qt)_

 

* or as adjusted by“the Note and Mortgage

including all subsequent advances by Plaintiff, if any, l`or taxes, insurance premiums or expenses
necessary for the preservation of the subject property, all costs of this action; reasonable attor-
ney's f`ecs and costs as the Court may allow including fees and costs incurred during the enforce-
ment of` the judgment; and that said amounts are secured by said mortgage and constitute a first,
prior and superior lien upon the real estate and premises hereinafter dcscribed, and that any and
all right, title or interest which the Defendants in and to this cause, or any or either of them, have,
or claim to have in or to said real estate and premises is subscquent_, junior and inferior to the
mortgage and lien of the Plaintiff.

The Court fithher finds that Alexander Louis Bednar is one and the same person as Alex-
ander Bednar, Defendant herein.

The Court further finds that the Defendants, Alexander Bednar and Jill Bednar, were
married at the time they executed the mortgage sued upon._ and they at all times since remained.
and now are, married.

The Court further finds that the Defendant, RCB Bank, is the current record owner of the
real estate and premises herein sued upon pursuant to Order Confirming Sherifi`s Sale and Sher-
if`f‘s Deed entered in CJ-ZOlS-l92, Oklahoma County, Oklahoma, subject to the first and prior
mortgage of the Plaintiff.

The Court further finds that the Defendant, United States of America, ex rel., lntcrnal
Revenue Service, has a lien by virtue of Notice of Federal Tax Lien, Serial No. 153248915, filed
April 27. 2015, recorded under Document No. 20l50427030008260; No. 139468615, filed Janu-
ary 26, 2015, recorded under Document No. 20150]2600000920, and that said amounts are se-
cured by and constitute a lien against the real estate and premises herein sued upon, subject to the
first and prior mortgage and lien ol` the Plaintiff. Notwithstanding any state law otherwise ap-
plicable to this action, no debt to the United States is deemed satisfied without such debt, in

BT: l 12287 4 Journal lintry ot`.ludgment

 

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 53 of 129

 

faet, being fully paid. Any sale of the subject property is subject under federal law to the
United States’ statutory right of redemption, 28 U.S.C. Sec. 2410(¢).

The Court further finds that defaults have occurred under the terms and conditions of said
note and mortgage as alleged in Plaintiffs Petition and that the Plaintiff`is entitled to a foreclos-
ure of its mortgage sued upon in this cause, as against all of the Defendants in and to this causc,
and each of them.

The Court further finds that said mortgage owned. held and sued upon by the Plaintili`
herein expressly waives appraisement or not at the option of the owner and holder thereof, such
option to be exercised at the time judgment is rendered herein, and that the Plaintiff elects to
have said property sold with appraisement

That on May 20. 2015, the Defendants, Alexander Bednar and Jill Bednar, filed their
Chapter 7 voluntary petition in bankruptcy in the United States Bankruptcy Court for the West-
crn District of Oklahoma in Case No. 15-11916. 'l`hat thereafter thc automatic stay of said Bank-
ruptcy Court prohibiting proceeding against the subject property was lifted by an Order of Aban-
donnient and Terminating Stay entered and filed in said Bankruptcy Court on September 14,
2015, 'lhat the first mortgage lien of the plaintiff is not affected by said bankruptcy case and
Plaintiff` is duly authorized and empowered to proceed in this cause_. but that the personal liability
of said Defendants_, Alexander Bednar and J ill Bednar, on the note and mortgage of the Plaintiff
will thereby be discharged 'l`hat the subject property was listed as owned by the Debtors in
Schedule A and was claimed as exempt homestead in Schedule C; that thc Debtors were there-
after discharged by l)ischarge filed September ll, 2015, and that no creditor filed an objection to
such claim of exemption, if any, and that the subject property is therefore deemed abandoned and
unaffected by these bankruptcy proceedings

l'l` lS THEREFORE ORDERED. ADJUDGED AND DF,CREED by the Court that the
Plaintif`f, Franklin American Mortgage Company, have judgment in rem against the real estate
and premises sued upon herein_. in the sum of:

 

Reason Amount
Unpaid Principal Balanee: $433,574.38
Date of Del`ault: 05/01/2015
Interest Due From: 04/0l/20l 5
lnterest Rate(s):

May 22. 2013 4.250% *
Lender's Fces & Costs:

liscrow Advanee $23,414.39
Fees & Costs of this Action:
dAttomey fees 7 $6,750.00

 

* or as adjusted by the Note and Mortgage

 

BT: 112287 5 Journal Entry of Judgment

Case: 18-01096 Doe: 1 Filed: 10/17/18 Page: 54 of 129

including the further sum of all advances by Plaintiti`, if any, for taxes, insurance premiums, or
expenses necessary l`or the preservation of the subject property; and for all costs of this action;
and any reasonable attorney fees and costs incurred during the enforcement of the judgment; and
that said amounts are secured by said mortgage and constitute a first, prior and superior lien upon
the real estate and premises located in Oklahoma County. Oklahoma, described as follows:

Lot One (l), in Block Seven (7) of ljsperanza Sec. 2, an Addition to the City of
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
thereof AND Lot Nine (9), in Block Seven (7) of Esperanza Sec. 2, an Addition to
the City of Oklahoma City, Oklahoma County, Oklahoma, according to the recor-
ded plat thereof;

and that any and all right, title or interest which all of the Defendants. or any or either of them,
have, or claim to havc, in or to said real estate and premises is subsequent, junior and inferior to
the mortgage and lien of the Plaintiff, except for unpaid real property ad valorem taxes and/or
special assessments which are superior by law.

IT lS l"URTHER ORDERED, ADJUDGED AND DECREED by the Court that the De-
fendant, RCB Bank, is the current record owner of the real estate and premises herein sued upon
pursuant to Order Contirming Sherifl`s Sale and Sherift`s Deed entered in CJ-2015-192, Ok~
lahoma County, Oklahoma, subject to the first and prior mortgage of the Plaintiff.

lT lS FURTHl;`R ORDERF,D, ADJUDGED AND DECRl;`l;`D by the Court that the De-
fendant, United States of America` ex rel., lntcrnal Revenue Service, has a lien by virtue of No-
tice of Federal Tax Lien, Serial No. 153248915, filed Aprii 27, 2015, recorded under Document
No. 20150427030008260; No. 139468615t filed January 26. 20l5, recorded under Document
No. 2015012600000920, and that said amounts are secured by and constitute a lien against the
real estate and premises herein sued upon, subject to the first and prior mortgage and lien of the
Plaintit`f. Notwithstanding any state law otherwise applicable to this action, no debt to the
United States is deemed satisfied without such debt, in fact, being fully paid. Any sale of the
subject property is subject under federal law to the United Statcs’ statutory right 0l` re-
demption, 28 U.S.C. Sec. 2410(c).

iT IS FURTHER ORDERF,D, ADJUDGED AND DECREED by the Court that the mortgage and
lien of the Plaintiff in the amounts hereinabove found and adjudged be t`oreclosed. and a special execution
and order of sale issue out of the office of the District Court Clerk in this cause, directed to thc Sheriff to
levy upon, advertise and sell, after due and legal appraisement, the real estate and premises hereinabove
deseribed, subject to unpaid taxcs, advancements by Plaintiff for taxes, insurance premiums or expenses
necessary for the preservation of the subject property, if any, and pay thc proceeds of said sale to the
Clerk of this Court, as provided by law, for application as follows;

First: 'f`o the payment of the costs herein accrued and accruing

Second; To the payment of the judgment and lien of the Plaintitf in the amounts herein
set out and any advancements by Plaintiff for taxes, insurance premiums or expenses
necessary for the preservation of the subject property

B'l`: l l2287 6 Journal Entry of judgment

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 55 of 129

'l`hird: The balancc, if any, to be paid to the clerk ol` this Court, to await the
further order of this Court.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED by the Court that upon
confirmation ot` said sale, the Defendants herein, and each of thcm, and all persons claiming by.
through or under them since the commencement of this action. be forever barred. foreclosed and
enjoined l`rom asserting or claiming any right, title, interest, estate_ or equity of redemption in or
to said real estate and premises, or any part thereof Notwithstanding any state law otherwise
applicable to this action, no debt to the United States is deemed satisfied without such debt,
in fact, being fully paid. Any sale of the subject property is subject under federal law to the
United States’ statutory right of redemption, 28 U.S.C. Sec. 2410(¢

/ ‘ oF THE msTRIC'T Count

 

 
   
   

Approvcd:

 

/Boffl:imberlake - # 9021
Gary D. Baer - # 0407
Chynna Scruggs - # 32663
Kim Jenkins - # 32809
William H. Sullivan - # 8761
BAER & 'l‘iMBERl./\KE, P.C.

P.O. Box 18486

Oklahoma City, OK 73154-0486
Telephone: (405) 842»7722
Facsimilc: (405) 848-9349

don@baer-timberlake.com

Franklin American Mortgage Company, Plaintiff
vs.
Alexander Bednar, et al., Defendant(s).
CJ-2016-5004
Oklahoma County, Oklahoma
Journal Entry of Judgment

 

BT: l 12287 v v 7 .loumal Entry of Judgment

 

 

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

Approved:
Dig:tally signed by KAY
$EWELL
KAY S EWELL Dace; 2018.04.23
11;21.-39-05`00'

 

Kay Sewell ~ # 10778

Attorney for Defendant United States of
America ex rel., Intemal Revenue Services
210 Park Avenue, Suite 400

Oklahoma City, OK 73102

Telephone: l (405) 553-8700
Facsimile: l (405) 553-8885

Page: 56 of 129

Franklin American Mortgage Company, Plaintiff

VS.

Alexander Bednar, et al., Defendant(s).

CJ-2016-5004
Oklahoma County, Oklahoma
Journal Entry of Judgment

 

BT: 112287

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 57 of 129

 

llmlulilllll

t 1 0 1. 0 6 1 0 9 2 2 THE DISTRICT COURT WITHIN AND FOR OKLAHOMA COUNTY

STATE OF OKLAHOMA

FRANKLIN AMERICAN MORTGAGE
COMPANY,
Plaintiff,
No. CJ-2016-5004
VS.
JUDGE PAUL HESSE
ALEXANDER BEDNAR,
JILL BEDNAR,
RCB BANK,
CHARLES F. ALDEN, III, INC., P.C., FILED n\;= r)is“i"R§£lT COURT
ROSENSTEIN, FIS']` & RINGOLD, INC., OKI.A}'§€_)ivi-;~X C‘:_)`i,l\ri"`{
ANDREA KUNKEL,
KENT RAINEY, JUN 11 ZUl8
KENTCO INC, DBA AMERICAN . , ~ ~~\,»- .: t
MoRTGAGE soURcE, R}~Q§RY §§§;{i;€;é\‘
UNITED STATES or AMERICA EX REL., 42”",__,,.“_,.,_»1-,.~”..1
INTERNAL REVENUE SERVICE,
JANE DOE, AS 0CCUPANT OF THE
PREMISES,
JOHN DOE, AS OCCUPANT OF THE
PREMISES,
Defendants.

 

JOURNAL ENTRY OF JUDGMENT

NOW on the 8"‘ day of June, 2018, the above cause came on for consideration by the
court pursuant to Plaintiffs Motion for Default Judgment. The Plaintiff appeared by its attorneys,
BAER & TIMBERLAKE, P.C., through the undersigned; and the Defendant, Alexander Bednar,
appeared not; and the Defendant, Jill Bednar, appeared not having previously disclaimed any in-
terest in and to the real property and premises herein sued upon; and the Defendant, RCB Bank,
appeared through Attomey Kyle Goodwin, having previously disclaimed any interest in and to
the real property and premises herein sued upon; and the Defendant, Charles F. Alden, III, INC.,
P.C., appeared not having previously disclaimed any interest in and to the real property and
premises herein sued upon; and the Defendant, Rosenstein, Fist & Ringold, Inc., appeared not
having previously disclaimed any interest in and to the real property and premises herein sued
upon; and the Defendant, Andrea Kunkel, appeared not having previously disclaimed any in-
terest in and to the real property and premises herein sued upon; and the Defendant, Kent Rainey,
appeared not having previously disclaimed any interest in and to the real property and premises
herein sued upon; and the Defendant, United States of America ex rel., lntcrnal Revenue Service,
appeared through Attomey, Kay Sewell; and none of the remaining Defendants appeared, neither
in person nor by attomey.

 

BT: 112287

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 58 of 129

The Court thereupon examined the pleadings, process and files in this cause, and being
fully advised in the prcmises, finds that due and regular service of summons with copy of
Plaintiffs Petition attached, has been made upon the Defendant, Alexander Bednar, as provided
by law, and that said Summons and said service thereof is legal and regular in all respects That
the answer day in said summons has expired, and that said Defendant has heretofore filed a Spe-
cial Entry of Appearance and Motion to Dismiss which was denied on February 23, 2017, and
Alexander Bednar has failed to appear or answer herein and is in default.

The Court further finds that the Defendant, Jill Bednar, has entered a voluntary appear-
ance herein and has heretofore filed in this case a separate Disclaimer wherein and whereby said
Defendant disclaims any and all right, title, and interest in and to the real estate and premises
herein sued upon.

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, RCB Bank, as provided by law, and that
said Summons and said service thereof is legal and regular in all respects. That the answer day in
said summons has expired, and that said Defendant has entered a voluntary appearance herein
and has heretofore filed in this case a separate Disclaimer wherein and whereby said Defendant
disclaims any and all right, title, and interest in and to the real estate and premises herein sued
upon.

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, Charles F. Alden, III, INC., P.C., as
provided by law, and that said Summons and said service thereof is legal and regular in all re-
spects. That the answer day in said summons has expired, and that said Defendant has entered a
voluntary appearance herein and has heretofore filed in this case a separate Disclaimer wherein
and whereby said Defendant disclaims any and all right, title, and interest in and to the real estate
and premises herein sued upon.

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, Rosenstein, Fist & Ri`ngold, Inc., as
provided by law, and that said Summons and said service thereof is legal and regular in all re-
spects. That the answer day in said summons has expired, and that said Defendant has entered a
voluntary appearance herein and has heretofore filed in this case a separate Disclaimer wherein
and whereby said Defendant disclaims any and all right, title, and interest in and to the real estate
and premises herein sued upon.

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, Andrea Kunkel, as provided by law, and
that said Summons and said service thereof is legal and regular in all respects That the answer
day in said summons has expired, and that said Defendant has entered a voluntary appearance
herein and has heretofore filed in this case a separate Disclaimer wherein and whereby said De-

fendant disclaims any and all right, title, and interest in and to the real estate and premises herein
sued upon.

 

BT: 112287 2 Journal Entry of Judgment

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 59 of 129

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, Kent Rainey, as provided by law, and that
said Summons and said service thereof is legal and regular in all respects. That the answer day in
said summons has expired, and that said Defendant has entered a voluntary appearance herein
and has heretofore filed in this case a separate Disclaimer Wherein and whereby said Defendant
disclaims any and all right, title, and interest in and to the real estate and premises herein sued
upon.

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, Kentco Inc, DBA American Mortgage
Source, as provided by law, and that said Summons and said service thereof is legal and regular
in all respects That the answer day in said summons has expired, and that said Defendant has
failed to answer or otherwise plead or appear herein and is in default and is hereby adjudged in
default.

The Court further finds that due and regular service of summons with copy of Plaintiffs
Petition attached, has been made upon the Defendant, United States of America ex rel., Intemal
Revenue Service, as provided by law, and that said Summons and said service thereof is legal
and regular in all respects That the answer day in said summons has expired, and that said De-
fendant has heretofore filed an Answer to the Petition of Plaintiff` on file herein.

The Court further finds from the Affidavit as to Military Service on file herein, that: De-
fendants, Alexander Bednar and Jill Bednar, are not presently engaged in the military service of
the United States, as provided by the Servicemembers Civil Relief Act of 2003 (SCRA), as de-
termined by a search of the DOD Military Status website (“DMDC”), in combination with the
name(s) and Social Security number on file.

Thereupon, the parties so appearing, either in person or by pleading as above set forth,
the Plaintiff then moved by pleading for a dismissal of this cause as against the Defendant, Jane
Doe, as occupant of the premises, on the grounds that the property is owner occupied and against
the Defendant, John Doe, as occupant of the premises, on the grounds that the property is owner
occupied, as evidenced by the Retums of Service filed herein and the Court considering said mo-
tion and being fully advised in the premises, finds that this cause should be, and hereby is dis-
missed as against said Defendants, Jane Doe, as occupant of the premises and John Doe, as occu-
pant of the premises, and each of them, on said grounds, and the Court further finds that said De-

fendants in fact have no right, title or interest in or to the real estate and premises hereinafter de-
scribed.

Thereupon, the parties so appearing as above set forth, the Court, being fully advised in
the premises, finds generally in favor of the Plaintin and against the Defendants above~named,
and each of them, and that the allegations of Plaintiffs Petition are true.

The Court further finds that the original mortgagors, Alexander Bednar and Jill Bednar,
made, executed and delivered the note and mortgage sued upon by the Plaintifi` and that said

 

BT: 112287 3 Journal Entry of Judgment

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 60 of 129

Plaintiff is entitled to enforce the Note; and that there is a balance due, owing and unpaid thereon
in the sum of:

 

Reason Amount
Unpaid Principal Balance: $433,574.38
Date of Default: 05/01/2015
Interest Due From: 04/01/2015
Interest Rate(s):

May 22, 2013 4.250% *
Lender’s Fees & Costs:

Escrow Advance $23,414.39
Fees & Costs of this Action:

Attomey fees $6,750.00

 

* or as adjusted by the Note and Mortgage

including all subsequent advances by Plaintiff, if any, for taxes, insurance premiums, or expenses
necessary for the preservation of the subject property, all costs of this action; reasonable attor-
ncy's fees and costs as the Court may allow including fees and costs incurred during the enforce-
ment of the judgment; and that said amounts are secured by said mortgage and constitute a first,
prior and superior lien upon the real estate and premises hereinafter described, and that any and
all right, title or interest which the Defendants in and to this cause, or any or either of them, have,
or claim to have in or to said real estate and premises is subsequent, junior and inferior to the
mortgage and lien of the Plaintifi`.

The Court further finds that Alexander Louis Bednar is one and the same person as Alex-
ander Bednar, Defendant herein.

The Court further finds that the Defendants, Alexander Bednar and Jill Bednar, were
married at the time they executed the mortgage sued upon, subsequently divorced and at all times
since have each remained single persons.

The Court fuither finds that the Defendant, RCB Bank, is the current record owner of the
real estate and premises herein sued upon pursuant to Order Confirming Sheriff`s Sale and Sher-

iff`s Deed entered in CJ-2015-l92, Oklahoma County, Oklahoma, subject to the first and prior
mortgage of the Plaintiff.

The Court further finds that the Defendant, United States of America, ex rel., Intemal
Revenue Service, has alien by virtue of Notice of Federal Tax Lien, Serial No. 153248915, filed
April 27, 2015, recorded under Document No. 20150427030008260; No. 139468615, filed Janu-
ary 26, 2015, recorded under Document No. 2015012600000920, and that said amounts are se-
cured by and constitute a lien against the real estate and premises herein sued upon, subject to the
first and prior mortgage and lien of the Plaintiff. Notwithstanding any state law otherwise ap-
plicable to this action, no debt to the United States is deemed satisfied without such debt, iii

BT: 112287 4 Joumal Entry of Judgment

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 61 of 129

fact, being fully paid. Any sale of the subject property is subject under federal law to the
United States’ statutory right of redemption, 28 U.S.C. Sec. 2410(c).

The Court further finds that defaults have occurred under the terms and conditions of said
note and mortgage as alleged in Plaintiffs Petition and that the Plaintiff is entitled to a foreclos-
ure of its mortgage sued upon in this cause, as against all of the Defendants in and to this cause,
and each of them.

The Court further finds that said mortgage owned, held and sued upon by the Plaintiff
herein expressly waives appraisement or not at the option of the owner and holder thereof, such
option to be exercised at the time judgment is rendered herein, and that the Plaintiff elects to
have said property sold with appraisement

'Ihat on May 20, 2015, the Defendants, Alexander Bednar and Jill Bednar, filed their
Chapter 7 voluntary petition in bankruptcy in the United States Bankruptcy Court for the West-
em District of Oklahoma in Case No. 15-11916. That thereafter the automatic stay of said Bank-
ruptcy Court prohibiting proceeding against the subject property was lifted by an Order of Aban~
donment and 'l`erminating Stay entered and filed in said Bankruptcy Court on September 14,
2015, That the first mortgage lien of the plaintiff is not affected by said bankruptcy case and
Plaintiff is duly authorized and empowered to proceed in this cause, but that the personal liability
of said Defendants, Alexander Bednar and Jill Bednar, on the note and mortgage of the Plaintiff
will thereby be discharged That the subject property was listed as owned by the Debtors in
Schedule A and was claimed as exempt homestead in Schedule C; that the Debtors were there-
after discharged by Discharge filed September 11, 2015, and that no creditor filed an objection to
such claim of exemption, if any, and that the subject property is therefore deemed abandoned and
unaffected by these bankruptcy proceedings

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by the Court that the
Plaintiff, Franklin American Mortgage Company, have judgment in rem against the real estate
and premises sued upon herein, in the sum of:

 

Reason Amount
Unpaid Principal Balance: $433,574.38
Date of Default: 05/01/2015
Interest Due Frorn: 04/01/2015
Interest Rate(s):

May 22, 2013 4.250% *
Lender's Fees & Costs:

Escrow Advance $23,414.39
Fees & Costs of this Action:

Attomey fees $6,750.00

 

* or as adjusted by the Note and Mortgage

 

BT: 112287 5 Journal Entry of Judgment

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 62 of 129

including the further sum of all advances by Plaintiff, if any, for taxes, insurance premiums, or
expenses necessary for the preservation of the subject property; and for all costs of this action;
and any reasonable attorney fees and costs incurred during the enforcement of the judgment; and
that said amounts are secured by said mortgage and constitute a first, prior and superior lien upon
the real estate and premises located in Oklahoma County, Oklahoma, described as follows:

Lot One (l), in Block Seven (7) of Esperanza Sec. 2, an Addition to the City of
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
thereof AND Lot Nine (9), in Bloek Seven (7) of Esperanza Sec. 2, an Addition to
the City of Oklahoma City, Oklahoma County, Oklahoma, according to the recor-
ded plat thereof;

and that any and all right, title or interest which all of the Defendants, or any or either of them,
have, or claim to have, iri or to said real estate and premises is subsequent, junior and inferior to
the mortgage and lien of the Plaintiff, except for unpaid real property ad valorem taxes and/or
special assessments which are superior by law.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED by the Court that the De-
fendant, RCB Bank, is the current record owner of the real estate and premises herein sued upon
pursuant to Order Confirming Sheriffs Sale and Sheriffs Deed entered in CJ-2015-192, Ok-
lahoma County, Oklahoma, subject to the first and prior mortgage of the Plaintiff.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED by the Court that the De-
fendant, United States of America, ex rel., Intemal Revenue Service, has a lien by virtue of No-
tice of Federal Tax Lien, Serial No. 153248915, filed April 27, 2015, recorded under Document
No. 20150427030008260; No. 139468615, filed January 26, 2015, recorded under Document
No. 2015012600000920, and that said amounts are secured by and constitute a lien against the
real estate and premises herein sued upon, subject to the first and prior mortgage and lien of the
Plaintiff, Notwithstanding any state law otherwise applicable to this action, no debt to the
United States is deemed satisfied without such debt, in fact, being fully paid. Any sale of the
subject property is subject under federal law to the United States’ statutory right of re-
demption, 28 U.S.C. Sec. 2410(c).

IT IS FURTHER ORDERED, ADJUDGED AND DECREED by the Court that the mort-
gage and lien of the Plaintiff in the amounts hereinabove found and adjudged be foreclosed, and
a special execution and order of sale issue out of the office of the District Court Clerk in this
cause, directed to the Sheriff to levy upon, advertise and sell, after due and legal appraisement,
the real estate and premises hereinabove described, subject to unpaid taxes, advancements by
Plaintiff for taxes, insurance premiums, or expenses necessary for the preservation of the subject
property, if any, and pay the proceeds of said sale to the Clerk of this Court, as provided by law,
for application as follows:

First: To the payment of the costs herein accrued and accruing

 

BT: 112287 6 Joumal Entry of Judgment

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 63 of 129

Second: To the payment of the judgment and lien of the Plaintiff in the amounts
herein set out and any advancements by Plaintiff for taxes, insurance premiums or
expenses necessary for the preservation of the subject property.

Third: The balance, if any, to be paid to the clerk of this Court, to await the
further order of this Court.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED by the Court that upon
continuation of said sale, the Defendants herein, and each of them, and all persons claiming by,
through or under them since the commencement of this action, be forever barred, foreclosed and
enjoined from asserting or claiming any right, title, interest, estate, or equity of redemption in or
to said real estate and premises, or any part thereof. Notwithstanding any state law otherwise
applicable to this action, no debt to the United States is deemed satisfied without such debt,
in fact, being fully paid. Any sale of the subject property is subject under federal law to the
United States’ statutory right of redemption, 28 U C. Sec. 24 (c).

Approzd: !U,VQUUW

Don Tiniberlake- # 9021
Gary D. Baer- # 0407

/€hynna Scruggs - # 32663
Kim Jenkins - # 32809
William H. Sullivan - # 8761
BAER & TIMBERLAKE, P.C.
P.O. Box 18486
Oklahoma City, OK 73154-0486
Telephone: (405) 842-7722
Facsimile: (405) 848-9349

 
     

JUD OF THE DIST ICT C()URT

don@baer-timberlake.com

Franklin American Mortgage Company, Plaintiff
vs.
Alexander Bednar, et al., Defendant(s).
CJ-2016-5004
Oklahoma County, Oklahoma
Journal Entry of Judgment

 

BT: 112287 7 Joumal Entry of Judgment

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

Approved:
Digtta|ly signed by KAY
KAY s EWE LL ;E!;E§‘(,,,M

l 1:21:39 -05`00'

Kay Sewell - # 10778

Attomey for Defendant United States of
America ex rel., Intemal Revenue Services
210 Park Avenue, Suite 400

Oklahoma City, OK 73102

Telephone: l (405) 553~8700
Facsimile: l (405) 553-8885

Page: 64 of 129

Franklin American Mortgage Company, Plaintiff

VS

Alexander Bednar, et al., Defendant(s).

CJ-2016-5004

Oklahoma County, Oklahoma

Journal Entry of Judgment

 

 

BT: 112287

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 65 of 129

OFFICIAL COURT RULES
OF THE
SEVENTH JUDICIAL AND TWENTY-SIXTH

ADMINISTRATIVE DISTRICTS

COMPRISED OF OKLAHOMA AND CANADIAN CGUNTIES

INDEX
Effective June 12, 2018
Changes to Rules 4, 16, and 26

ALTERNATIVE DISPUTE RESOLUTION: RULE
List of Mediators 3
Referral to Mediation *_

ASSIGNED .TUDGE:

lis

Change of Name

`,,,J
\~¢>»J
~`l

v

Delivery of Copies of Bn`efs

l O`\ i;a_ ‘

Docket Report

lO`~,

Duties

lift

Ex Parte Communications Defmed

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 66 of 129

Friendly Suits 15
Notification of Disniissal or Settlement 1~;
Parties Properly Identified 11-
Presentation of Orders and Joumal Entries .;r
Refiled Case ;_
Scheduling Motion Docket Hearings _l_';
Temporary Restraining Orders w
Time of Daily Sessions
ASSIGNMENT OF CASES:
Initial Assignment Q_, _)_
Consolidation 9
Reassignment For 'I`rial ;, :_t_
Reassignment Upon Refiling §§
Transfer Of Friendly Suits To Probate Division 1
ATTORNEYS:

Address of Record 119

‘l,>)
n

jt ..\
ita t-

Agreements

Approval Of Instiuments
Change of Address

'»5;>.
l`;,

Counsel Not Licensed in Oklahoma

j .,,C;.

. .<;)

Entry of Appearance

l, *:*i‘

Presentation Of Orders and Journal Entries

ltd
t\)

'\)J
(J‘:

Prohibited from Requesting Excuses for Jurors

i\)

Simultaneous Appearances
Withdrawal of Counsel §€"
BRIEFS:

l

`\~.

' it
\1..
\g

ij
l

Delivery To Assigned Judge
Number Of Paaes

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

CHANGE OF NAME:

Notice To Non-Custodial Parent

And/or Court Appointed Guardian
CHIEF DISTRICT JUDGE:

Conference

Duties

Generally

Election Disputes

Exeuse Jurors

Jurors

Transfer of Cases after Refiling

Transfer of Cases for Trial
CHIEF SPECIAL JUDGE:

Drivers’ License Appeals

Post-Judgment Collection Matters
CIVIL DIVISION:

Motion Docket

Motions For Continuance
COURT:

Assignment Of Cases

Assignment Of Judges

Correspondence

Daily Sessions

Tax Review
COURT ADMINISTRATOR:

Selection

Jury Panel

Coordinate Use of Courtrooms

Page: 67 of 129

§
'~'~r
ji ct~ '\'\
:):LL)_~L~_)££
th
7
:f
ll
753
.“: { iii
bfsé..s;;"_
.Ll
~9_'
',"
§
3a

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 68 of 129

List of Mediators
COURT FILES:

Who May Remove
COURTROOMS:

Use Of §, 3_§1_

Conduct ln 11

Use of Cameras, Television or Other Recording or 3 . 1

 

Broadcasting Equipment
CRIMINAL DIVISION:
Appointment Of Counsel ;

twa

iJ)

Applications For Writs Of Habeas Corpus ii

li`\.£ 51
t z
U‘v

Arraignments ln Felony Cases

Assignment Of Cases

lok

lJJ

Hearings Before Assigned Judge

ll `.)

Misdemeanor Cases

123

Motion Dockets

[i,\}
t;

Motions To Reduee Bond
Motions To Withdraw

!~?
133

:Y\J
i-i>~

U’t

l
las

{\“}

Pretn`al Conferences

Search Warrants

l`-..)

L).D

Transfer Of Felony Cases F or Trial
DEFAULT IUDGMENTS:
Before Whom Taken _;-

a
W/

Notice ’
DEPOSITIONS:

Not Filed 131

Objections

Waiver z a

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 69 of 129

DESIGNATION OF RECORD FOR APPEAL:
Sample Forms 11
Service On Court Reporter
DISCOVERY MATERMLS:
Filing Discovery Requests and Responses Prohibited 50
Certification of Compliance with Discovery 311
DOMESTIC CASES:
Absence Of Assigned Judge lie

 

Assignment Of Cases it

Default Judgment

Suit Money
EXHIBITS:

\._';, (

1~:

Cn`minal Cases
Removal From Court
Size Lirnitations 111
EXPUNGEMENTS:
Criminal Cases 11
Judicial Assignment 11
VPO Case :_
Youthful Offender
EX PARTE COMMUNICATIONS:

1121
,_mi

Procedural Matters

|tj‘:

Prohibited Communications

1 iJi

Temporary Restraining Orders 13
FIREARMS AND WEAPONS:

Prohibited In Court
FRlENDLY SUITS:

Filing And Hearing 1

l""`
t"‘\

b`\

l

CaSe: 18-01096 DOCZ 1 Filed: 10/17/18

FUNDS DEPOSITED WITH COURT CLERK:
Interest Bearing Accounts
Notice By Clerk To Payee
Social Security Number Required
Tax ldentification Required

HABEAS CORPUS:

Applications For

IUDGMENTS:

Default
Domestic Cases
For Minors

JURY:

Excuses From Service
Fee for Jury Trial
Empanelment
Summons

Terms

JUVENILE COURT:

Assignment Of Cases To
Assignment To Divisions
Petition

LAW LIBRARY:

Rules Adopted

MINORS:

Change Of Name

Page: 70 of 129

 

16
ii /
111-o
2

1 11
¢ 1`-`

"s " f)

.,'.”,7, lb
3

11 /`

l \
:'__,.9 :;....
31
' '\

§, ‘2:

lsi

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 71 of 129

Judgment For

Petition - Juvenile Division
MOTI()NS:

Bn`efs To Accompany Motion

Civil Motion Dockets

Criminal Motions, Felony

Criminal Motions, Misdemeanor

Default Judgment

F or Continuance

Motions To Enter

Publishing Dockets

Recusal of Judge

Requirements

Suit Money, Domestic
PLEADINGS:

Parties Properly Identified

Requirements

POST JUDGMENT:

Collection Matters

PRESIDING AND VICE PRESIDING ADMINISTRATIVE JUDGE:

Beverage License
Conference

Duties

Private Process Servers

Requirements And Selection Of

1~\1

l

j(,)

j '..)J

1133 1131 j<,.,)

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 72 of 129

PRETRIAL CONFERENCE:

Civil `~~`

Cri'minal, Felony

PRIVACY ISSUES:

Privacy Issues

 

PUBLIC DEFENDER:

To Examine Jail Roll

RULES:
Adoption ”~`
Amendments
Repeal Of Previous Rules ”“Rules of the District Court

SEARCH WARRANTS:

Presentation Of

TEMPORARY RESTRAINING ORDERS:

ll

l
\_,».)

Limitations On Issuance § 3

Assignment And Hearing
TRIAL:

Jury Terms
Motions To Enter 1 7
Notice of Transcript Requested
Obj ections to Deposition Testimony 1 <‘

Transfer For Trial

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 73 of 129

OFFICIAL COURT RULES OF THE SEVENTH JUDICIAL
ADMINISTRATIVE DISTRICT COMPRISED OF OKLAHOMA AND
CANADLAN COUNTIES

RULE NO. l

COMPLIANCE WiTH ALL RULES FOR DISTRICT COURTS OF OKLAHOMA

Compliance with all Rules for District Courts of Oklahoma adopted and amended by
the Supreme Court shall be mandatory. The Rules for the District Courts of Oklahoma
Title 12 O.S., Ch.2, and Appendix shall guide any matter of practice or procedure not
specifically included in the following rules The Rules for the Seventh and
Twentysixth Judicial Distriets [Oklahoma and Canadian Counties] are in addition to
and supplemental to the Rules for the District Courts.

9

RULE NO. 2

COURT DAILY SESSIONS - TIME OF:

Unless otherwise ordered by the assigned judge, the morning sessions shall begin at
9:00 a.m. and close at 12:00 noon. In Oklahoma County the afternoon sessions shall
begin at 1230 p.m. and close at 5 :00 p.m. In Canadian County the afternoon sessions
shall begin at 1:30 p.m. and close at 4:30 p.m.

RULE NO. 3

SELECTION AND DUTIES OF THE PRESIDING ADMINISTRATIVE JUDGE:

A. The position of Presiding Administrative Judge shall be filled by nomination
and election by the District Judges and Associate District Judges of the
Oklahoma /Canadian Counties Administrative Judicial Distiiet.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 74 of 129

B. The term of office for both the Presiding and Vice Presiding Adininistrative
Judge is one(l) year. No Judge shall serve as Presiding or Vice Presiding
Administrati've Judge for more than two consecutive one (1) year terms A '
judge may serve as Presiding or Vice Presiding Administrative Judge after a one

(l) year period has elapsed after having last served as Presiding or Vice
Presiding Administrative Judge.

C. The duties of the Presiding Administrative Judge are as follows:

1. Presides over the governing board of the Court Fund.
Authorizes publication of court dockets

Supervises district courts

:‘>$*°.N

Makes the assignment of judges to the various divisions and duties
within the District Court, including docket assignments for District,
Associate and Special Judges

5. Approves assignment of court reporters within the administrative
district

6. Selects the Court Administrator with confirmation by the District
Judges 7. Calls conference meetings of District and Associate
District Judges

Conference of judges shall take place at the call of the Presiding
Administrative District Judge upon the request for a meeting being made
to the Presiding Administrative Judge by any other District Judge.

8. Establishes jury terms and orders appearance of jurors
9. Acts as spokesperson for the Conference of District Judges

10. Assigns judges to Courts of T ax Review upon assignment from the Supreme
Court of Oklahoma,

11. Meets monthly with Assembly of Presiding Judges of the Oklahoma
Judicial Conference.

12. Upon notification by the Public Defender, conducts inquiry and takes action if
any person is irregularly confined to county jail.

13. Conducts or designates a judge to conduct the private process server docket
14. Authorizes use of the courtrooms by public groups

15. Hears protests regarding the issuance of beverage licenses

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 75 of 129

16. Any other matter directed to the Presiding Administrative Judge by statute or
rule.

RULE NO. 4

CHIEF JUDGE:

A. The Presiding Administrative Judge will designate a Chief Judge for the
succeeding year on a monthly rotating schedule from among the district judges
and for July and August on a weekly rotating schedule from among the district
judges In the event a judge is unable to serve as Chief Judge according to the
rotating schedule, the Presiding Administrative Judge shall designate a
replacement

B. Notices showing the name of the Chief Judge shall be posted in conspicuous
places in the Court Clerk's oftice, and such other places as directed by the
Presiding Administrative Judge.

C. Should the Chief Judge find it necessary to be temporarily absent from the
courthouse during normal business hours, or be temporarily unable to serve as
Chief Judgc, he or she shall arrange for another judge to handle the assignment
during that time. The Presiding Administrative Judge shall designate a
replacement should the Chief Judge fail to do so.

D. The Chief Judge shall handle the following matters:

1. Transfers of cases to and from the civil
dockets assigned to District or Associate
District Judges and the felony dockets

2. Motions for recusal of assigned judge.

3. Applications for excuse from jury duty.

4. Election disputes requiring immediate action.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 76 of 129

5. Upon a grand jury being called by the Presiding Judge, the Chief Judge
shall have the responsibility to empanel and preside over the grand jury
until it is dismissed, even though grand jury sessions may extend
beyond the monthly term of that judge as Chief Judge.

6. May call for conference of judges on own initiative or upon the request
for a meeting made by any other District Judge.

7 . Any other matter directed to the Chief Judge by statute or rule,

E. The Chief Judge shall be in charge of the jury panel and with the assistance of
the Court Administrator and the Jury Clerk, shall discharge and excuse those
jurors not engaged when their services are no longer required.

F. The Chief Judge shall hear and decide all individual juror requests to be excused
from jury duty prior to the juror being sent to a courtroom as part of a trial panel.
Once a juror is assigned to a courtroom the judge presiding over the trial may
permanently excuse the juror without consulting with the Chief Judge. If a juror
is so released the Trial Administrator shall be notified.

RULE NO. 5

EX PARTE COMMUNICATIONS

Communication with the office of the assigned judge regarding scheduling and
procedural matters is permitted A lawyer shall have no ex parte communication on the
substance of a pending case with the assigned judge.

RULE NO. 6

ASSIGNMENT OF CASES AND TRANSFER OF CASES FOR TRIAL:

A. ASSIGNMENT OF CASES

1. The Court Clerk shall number all cases with a case prefix, a hyphen, and all four
digits of the calendar year, as provided by Supreme Court Administrative

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 77 of 129

Directive. The Court Clerk shall randome assign all cases to judges in the
various divisions of Court according to their assignments by the Presiding Judge
of the district, except as provided otherwise by this rule or by Adrninistrative
Order. Cases shall be so assigned immediately upon their filing and the clerk
shall note the assigned judge at that time. Thereaf`ter, the assigned judge shall
have full superintending charge of the case except for-various matters according
to custom and practice, other Court Rules and statutes

lf, after a case has been assigned, the assigned judge becomes disqualified or
unable to hear it, it shall be transferred to the Chief Judge for random

reassignment In order to maintain a fair balance in case assignments and
workload among judges, uponrecusal or disqualification‘of the assigned judge
and the resulting reassignment of a case, the transferee judge may select a
comparable case docket to be reassigned by the Chief Judge to the transferor
judge.

Misdemeanor cases and small claims cases, including forcible entry cases, shall
not be assigned to individual judges but shall be assigned to a master docket for
handling by the special judges in charge according to the rotating schedule
established by the Presiding Judge.

TRANSFER OF CF AND CJ CASES FOR TRIAL

Every morning during a jury term each district judge and special judge assigned
to misdemeanor trials shall send a docket report to the Chief Judge by 9:00
o'clock a.m., or as soon thereafter as possible. The report shall inform the Chief
Judge whether the reporting judge is engaged in trial or is available to accept
reassignment of a case for trial. Any cases set on the reporting judge’s docket for
trial, other than one selected for trial, shall be transferred on Monday to the Chief
Judge for reassignment for trial by any available judge.

No case should be sent to the Chief Judge for reassignment for trial that can
reasonably be expected to require more than three (3) days of` trial time. Cases
expected to take more than three (3) days should be tried by the assigned judge.

The Chief Judge shall return all untried cases to the assigned judges at the end of
each week's jury term for resetting on the trial docket of the assigned judge.

Upon receiving cases transferred nom the various judges for trial, the Chief
Judge shall reassign them for tria to those judges who have reported'available to
accept cases for trial. The Chief Judge shall give preference in assigning civil
cases to those judges assigned to the civil docket and criminal cases to those
assigned to the criminal docket. When only civil or criminal cases remain to be
assigned, the Chief Judge may reassign them without regard to the judge’s docket

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 78 of 129

assignment In assigning criminal cases for trial, preference shall be given to
defendants who are in custody.

RULE NO. 7

CHIEF SPECIAL IUDGE DUTIES AND OKLAHOMA EMPLOYMENT
SECURITY COMMISSION DISCLOSURES

A. The Chief Special Judge shall hear drivers’ license appeals cases, transfers of
cases from SC to CS, pauper’s affidavits relating to SC and CS cases, and all
CJ, CS, and SC postjudgment collection matters (unless specifically retained
by the assigned judge), to include, but not limited to, hearing on assets claims
for exemptions garnishment matters, and citations for contempt

B. Applications for orders directed to the Oklahoma Employment Security
Commission (O.E.S.C.) for disclosure of information pursuant to 40 O.S.
§4508 shall be set for hearing. Such hearing to be placed on the Chief Special
Judge 9:00 a.mridocket. Theparty liiing such application shall providenotice of
such hearing to the judgment debtor and to the O.E.S.C. pursuant to 12 O.S.
§2005. Should the application be granted, the order shall not be combined with
any other order and shall comply with the provisions of 40 O.S. §4-508 and
shall require disclosure of said information relating to the judgment debtor
only. The Judgment shall not include an order for disclosure to the O.E.S.C.

C. The Chief Special Judge shall also maintain a docket at 10:00 a.m. for all SC
forcible entry and detainer cases At the direction of the assigned judge of any
CS or CJ case relating to the right of possession of property pursuant to 12 O.S.
Section 1148.14, the Chief Special Judge shall hear the case with respect to the
right of possession and said property only, after which the case shall be
returned to the assigned judge for further proceedings

RULE NO. 8
REFILING OF CASES

A. REFILING OF CASES

A. When either a civil or criminal case is terminated other than on
its merits and the same cause of action is thereafter refiled, the case shall be
returned to the judge to whom it was originally assigned or the judge’s

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 79 of 129

successor, without regard to its case number or the judge assigned randome
upon refiling.

l.Where a criminal case has been dismissed by order of the assigned Judge
under the provisions of 22 O.S. Section 815, after the Judge has sustained a
motion to suppress and dismissed the case on motion of` the District
Attorrrey for the reason the State has no more evidence to present and in the
event the case is refiled by the District Attomey, then the refiled case shall
be randomly reassigned to a Judge other than the one who previously ruled
on the motion to suppress and the Judge to whom the subsequent refiled
case is assigned shall not be bound by the prior ruling on the motion to
suppress

2. When a case is refiled under the conditions set forth in Paragraph(A)(l)
of this Rule and the assigned Judge is the same Judge who ruled on the
motion to suppress referred to in Paragraph (A)(l) of this rule, then the
District Attomey shallprepare an order citing this rule and present the order
for signature to the assigned Judge, ordering the Oklahoma County Court
Clerk to randomly assign the case to a different Judge and the District
Attorney shall then file the order with the Court Clerk and the Court Clerk
shall then cause the case to be randomly assigned to a different Judge.

The procedure for transferring such case is as follows: T he party filing the
case shall immediately bring it to the attention of the newly assigned judge
who shall execute a transfer order transferring the case to the Chief Judge
for reassignment to the original judge. Upon failure of the party filing the
case to cause the case to be reassigned in accordance with this rule, any
other party or attorney representing a party having knowledge of the
previous filing shall cause the case to be reassigned to the original judge.

Any party to the case or their attorney having knowledge that the case
should be reassigned and failing to act in accordance with this rule may be
sanctioned by the Court for violation of Court rules

It should be noted that it is the cause of action rather than the identity of the
parties that is determinative of whether or not the case comes within the
scope of this rule and should be reassigned

Any re-filed case shall recite in the petition/information the style, case
number, and name of the assigned judge of the previously filed case.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 80 of 129

RULE NO. 9

REASSIGNMENT AND CONSOLIDATION OF CASES INVOLVING IDENTICAL
ISSUES:

Whenever two or more cases involving identical issues and involving one or more
parties common to all cases are pending, the judge of the division to which the lowest
numbered case is assigned may consolidate and reassign all such cases to that assigned
judge. Cases will be consolidated to the lowest case number. A copy of the order of
consolidation shall be filed in each case affected by the consolidation

RULE NO. 10

PLEADINGS AND SERVICE: ALL CASES

A.

In addition to complying with the provisions of 12 O.S. Section 2011, paper
pleadings and documents, filed in the office of f the Court Clerk should be
typewritten on a good grade of white paper size 8 ’/z inches by ll inches or 8 ‘/2
inches by 14 inches No blank spaces filled in with the words or expression "NA",
"NONE", or similar terms are permitted Blank spaces for dollar amounts and
dates only are allowed. Pleadings shall not contain attorney name, firm name,
address, phone number, facsimile number, e-mail address or other similar
letterhead type information in the margins of such pleadings or any page thereof
except as required by section B of this Rule. Additional requirements for briefs
are set forth in Rule 37.

The last page of every document shall contain the name, bar number if applicable,
address, telephone number, facsimile number and e-mail address of the person
filing the pleading and the name, address, telephone number, facsimile number
and e-mail address of the opposing party or counsel, if known. The party filing
the pleading shall designate which party each counsel represents

All civil actions, other than those filed in the Small Clairns Division, are
commenced by filing the original petition with the Court Clerk. The petition and
summons shall be served as required by law.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 81 of 129

Parties or attorneys filing motions, pleadings orders or journal entries after the
petition has been filed shall serve copies by hand delivery, by mail or by facsimile
transmission (FAX) to opposing counsel of record on the same day. A certificate
of service shall be noted on the original instrument filed. Copies of all motions
and briefs shall be hand delivered or mailed to the office of the assigned judge, or
faxed, with permission of the assigned judge, if time is of the essence, in
compliance with Rule 37.

Unless specifically permitted or invited by the assigned judge, copies of
correspondence between counsels should not be sent to the Court. When
correspondence is permitted or requested by the assigned judge, copies shall be
served on all other parties and counsel of record on the same day.

ln all cases, excluding those filed in the Juvenile Division, unless the parties shall
be properly named or identified, the Court shall not conduct any hearing, approve

any order, or grant any relief`. In those cases where the petition has been filed
without the parties being properly named or identified, an amended petition shall
be filed clarifying the caption of the case. ln addition, an order directing the Court
Clerk to amend the appearance docket to reflect the corrected names of the parties
shall be filed simultaneously with the filing of the amended petition

RULE NO. lO.l

PRIVACY IS SUES

A.

Redacted Filings.

It is the responsibility of counsel and the parties to be sure that all filed
documents comply with this rule. The Court Clerk will not review any pleading
for redaction. The parties shall reHain from including, or shall redact where
inclusion is necessary, the following personal identifiers from any document
filed with the Court Clerk, unless otherwise ordered by the Court:

(1) Social Security Numbers - if an individual’s social security
number must be included in a document, only the last four`digits of the
number shall be used.

(2) Names of Minor Children - if the involvement of a minor child
must be mentioned, only the initials of the child’s name shall be used.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 82 of 129

(3) Dates of Birth - if an individual’s date of birth must be included in
a pleading, only the year should be used.

(4) Credit Card & Financial Account Nurnbers - if a credit card or
financial account number is relevant, only the last four digits of any such
account number shall be used.

(5) Taxpayer Identification Numbers - if a taxpayer identification
number must be included in a document, only the last four»digits of the
number shall be used.

B. Exemption from the Redaction Reguirement.
The redaction requirement does not apply to the following:

(1) a credit card or bank account number that identifies property allegedly
subject to forfeiture, foreclosure, replevin or other writ, such as in a
foreclosure, replevin or debt collection proceeding;

(2) the record of an administrative or agency proceeding;

(3) the record of a court or tribunal, if that record was not subject to the
redaction requirement when originally filed;

(4) family, probate, adoption, protective order or name change cases; and

(5) felony cases, misdemeanor cases, traffic ticket cases, or any other
cases where statutory law or Rules and Forms promulgated by the
Court of Criminal Appeals require the inclusion of a complete personal
identifier number.

C. Filings Under Seal.
Subject to the limitations set out in 12 O.S. 2011, § 3226C(2) and 51 O.S. 2011,
§ 24A.29, the Court may order that any document (or portion thereof) be filed
under seal without redaction. The Court may later unseal the filing or order the
person who made the filing to file a redacted version for the public record. Any
request to file a document (or portion thereof) under seal shall be made by
motion and shall show strict compliance with §§ 3226€(2) &24A.29.
Protective orders that attempt to generally authorize the filing under seal of any
document or category of documents that the parties claim to be confidential or
trade secrets will not satisfy this rule, Any Court order that authorizes a

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 83 of 129

document to be filed under seal shall specifically describe and identify the
document or category of documents to be filed under seal.

D. Waiver.
A person waives the protection of Rule 10.1 as to the person's own information
by filing it withoutredaction and not under seal.

E. Authority for Rule. 12 O.S. 2011, § 3226C(2); 51 O.S. 2011, §§ 24A.2 &
24A.25; 24A.29; Oklahoma Public Employees Association v. State Of
Oklahoma ex rel. Oklahoma Office Of Personnel Management, et al., 2011 OK
68, 267 P.3d 838, 851.

RULE NO. ll l
MOTION DOCKETS“:

A. The deputy court clerk located in the office of each judge shall furnish and keep
a motion docket as directed by each judge. The party or counsel presenting the

motion shall obtain a hearing date from the assigned judge’s clerk. The clerk
shall enter it upon the motion docket of the assigned judge, not less than 23

days from the date the motion is presented for setting. The Court may set a
motion specially. The motion shall be filed with the Court Clerk’s office and
served as required by Rule 10.

B. The presenting party shall be responsible for notifying all other parties or
counsel of record of the hearing date. lt is not appropriate to mail motions to the
Court Clerk’s office and request a hearing date or ask the Court Clerk to obtain
the signature of the assigned judge.

C. If a motion is not presented for hearing when called, the Court may in its
discretion dismiss continue or rule upon it. Motions not contested may be
disposed of by announcement without necessity of all counsel appearing
Counsel shall be responsible for notifying the Court if the motion will not be
presented If any matter or cause is submitted to the Court and taken under
advisement the judge shall notify counsel of the decision reached.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 84 of 129

When a motion is ruled on, counsel for the prevailing party shall within ten (10)
days thereafter prepare a journal entry of the ruling and present it to counsel for
the adverse parties and if it be approved by all the attomeys it shall be
presented to the Court for signature If counsel are unable to agree upon the
form of j ournal entry, the prevailing party shall give notice of presentation and
present the matter for settlement of journal entry at the next motion day of the
division in which said matter was heard, or such other time as the assigned judge
shall direct

RULE NO. 12

CHANGE OF NAME

All applicants shall present evidence of the publication notice required by Title
12 O.S. Section 1633 to the assigned judge at the time of the scheduled hearing

Applicants for name change of a minor must show that the court appointed
guardian, parents, or the non-custodial parent, if the application is made by the
custodial parent, have been notified of the application and date of the hearing,
unless excused by the judge hearing the application

RULE NO. 13

TEMPORARY RESTRAINING ORDERS:

A.

When a Temporary Restraining Order is sought in a suit for injunctive relief,
after the petition has been filed and the case assigned to a judge, the application
for the TRO may be taken to the assigned judge to be heard or set for hearing as
may be ordered.

No ex-parte restraining order will be issued against any person, firm or
corporation unless counsel has attached a verified statement that either the
opposition is not represented by counsel or that counsel for the opposition has
been contacted and given adequate notice of the presentation of the application
at a date and time certain.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 85 of 129

C. No ex-parte temporary restraining order will be issued against the State or
political subdivision thereof.

RULE NO. 14

NOTIFICATION OF DISMISSAL OR SETTLEMENT

Counsel or parties shall notify the assigned judge of all dismissals partial dismissals
and settlements as soon as practical, but not later than the date of any scheduled
proceeding, including trial, pretrial, and motion docket

RULE NO. 15

JUDGMENT FOR MINORS: FRIENDLY SUITS

A. When any judgment is granted to a minor or when any monies are recovered in
any Court proceeding by a next friend or guardian ad litem for or on behalf of a
minor in excess of one thousand dollars ($1000.00) over sums allowed for
paying costs and expenses including medical bills and attorney‘s fee, the

assigned judge entering such judgment or order shall immediately transfer the
case to the Probate Division.

B. The money shall be deposited in accordance with Title 12 O.S. Section 83. The
journal entry or order shall specify the amount to be deposited and the name of
the bank or savings and loan institution in which the monies are to be deposited

C. It shall be the duty of the person depositing the judgment proceeds in the
institution to obtain a receipt for the deposit and to file the receipt in the case
within the time stated in the order, and deliver a file-stamped copy to the
assigned judge.

RULE NG. 16

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 86 of 129

DEFAULT JUDGMENT:

Judgment in a case, (except family and domestic cases) in which service has

been made, but in which there has been no appearance, may be taken at any time
after the answer date before the assigned judge, The following documents shall
be provided to the assigned judge at the time the journal entry of default
judgment is presented for signature:

1.

9°.\’.°\$":'>

Motion for Default Judgment All Motions for Default Judgment must

state the following:

a. Whether the defaulting party has filed any pleading/document;

b. Whether the defaulting party has appeared in open court; and

c. What notice was given, and, if none were given, the reason
therefore

Proof of service;

Servicemember’s affidavit in accordance with the Servicemember’s

Civil Relief Act of 2003 and Departrnent of Defense Status Report in

all civil cases involving individuals

Proof of breach of last payment;

Copy of the contract, mortgage, note or account;

Amount of debt, principle and interest;

Assignments, if applicable; and

Any other item specifically requested by the assigned judge,

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 87 of 129

If the defaulting party has filed a pleading/document or has appeared in open court, a
hearing must be set and notice must be provided to the defaulting party.

C. If the assigned judge is absent at the time fixed in the notice to take default judgment,
the matter shall stand continued to the next motion day of the Court over which said
judge presided, or it may be heard or continued by another judge in the absence or
inability of the assigned judge to hear it

RULE NO. 17
MOTIGNS TO ENTER:

A. The parties shall file a Motion to Enter after a case is at issue. A Motion Requesting a
Scheduling Grdershall betreated as a Motion to Enter. On the date the motion is
heard, the trial judge may enter a scheduling order in substantial compliance with the
form approved by the Supreme Court. The assigned judge may enter a scheduling
order at any time after the case is at issue.

RULE NO. 18

DEPOSITIONS:
I. DEPOSITION CONDUCT:

A. Objections to questions during an oral deposition are limited to "Objection, leading"
and "ijeetion, form." Objections to testimony during the deposition are limited to
"Objection, nonresponsive." These objections are waived if not stated as phrased
during the oral deposition All other objections need not be made or recorded during
the deposition to be later raised in court
Argumentative or suggestive objections or explanations waive objection and may be
grounds for terminating the oral deposition or assessing court costs or other sanctions

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 88 of 129

An instruction to a deponent not to answer a question shall be limited to the grounds
set forth in Section 3230 E.l. of the Discovery Code. The attorney instructing the
witness not to answer shall give a concise, nonargumentative, nonsuggestive
explanation of the grounds for the instruction if requested by the party conducting the
examination

C. Counsel and a witness shall not engage in private, off-the-record conferences during
the acmalM€ing of the deposition except for thepurpose of deciding whether to
assert a privilege or to move for a protective order. Private conferences may be held,
however, during agreed recesses and adjournments

II. OBJECTIONS TO DEPOSITION
TESTIMONY:

A. Objections to any portion of deposition testimony, either by videotape or otherwise,
which is sought to be introduced at trial and which cannot be resolved by counsel,
shall be presented to the trial judge»for a ruling at least twenty (20) days prior to trial.

B. All objections not made, as set out above shall be deemed to be waived and the
deposition shall be read or viewed in its entirety at trial.

C. The trial judge, in the exercise of sound discretion, may waive these requirements

RULE NO. 19

EXHIBITS:

A. No exhibit offered or admitted in evidence shall be removed from the courtroom or

from the custody of the Court Clerk or court reporter, as the case may be, without
permission of the appropriate judge and the official having custody thereof, and when

permission is granted, a written receipt shall be taken from the person receiving the
exhibit

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 89 of 129

Only two-dimensional exhibits eight and one-half (8 l/z) inches by fourteen (14)
inches or smaller; videotapes and audiotapes admitted into evidence wiil be retained
by the court reporter following the trial. Counsel shall substitute a copy, meeting
these size restrictions of any oversized exhibit Other exhibits including oversized
exhibits shall be withdrawn nom the record at the conclusion of the trial and retained
by the party/counsel presenting the same at trial.

ln criminal cases parties/counsel shall comply with the Rules of the Court of Criminal
Appeals.

RULE NO. 20

MOTIONS FOR CONTINUANCE:

All motions for continuance of a pretrial, trial or evidentiary hearing must be signed by the
party on whose behalf the motion is made, or contain a certificate of the movant's attorney
that the attorney's client has knowledge of and has approved the motion.

RULE NO. 21

SIMULTANEOUS ENGAGEMENT IN SEVERAL DIVISIONS:

A.

If an attorney will be late to a hearing or is occupied before a judge and at the same
time the attorney’s presence is required before one or more judges‘those matters shall
be held for hearing until the attorney has finished each matter requiring the attorney's
presence, provided the attorney has timely notified the judge and opposing counsel,
advising them of the conflicting schedule.

Judges of courts in which an attorney has conflicting appearances may confer and
agree upon the priority to be given the pending matters Rather than causing an undue
burden on others who have appeared timely, judges may use their discretion in
resetting matters in which lawyers have been unduly detained elsewhere

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 90 of 129

It is generally accepted that conflicts in scheduling are inevitable, particularly on
motion dockets when several are conducted simultaneously However, lawyers
should strive diligently to avoid major conflicts involving matters that will occupy
significant amounts of time or involve witnesses and the taking of testimony.
Lawyers are cautioned that major conflicts in scheduling or unexcused failures to
appear causing a needless waste of resources may result in the appropriate imposition
of sanctions or other disciplinary action,

Scheduling conflicts which occur due to the fact that counsel or parties are required to
appear in more than one state or federal court shall be resolved by the Guidelines for
Resolving Scheduling Conflicts with Oklahoma State Courts and F ederal Courts
SCAD #98-17, adopted by the Oklahoma Supreme Court, or as later amended

RULE NO. 22

PRESENTATION OF MATTERS:

A. Whenever any legal issue is submitted to a.judge, either formally or informally,
and the judge indicates a ruling, and thereafter the same legal issue is submitted
to another judge, it shall be the duty of counsel to make a full disclosure of the
fact of submission to the first judge and the ruling or indicated ruling thereon.

B. No order shall be presented te a judge for signature in any case, other than those ~
cases pending in the Juvenile Division, unless the parties have been properly
named or identified

C. No instrument shall be presented to a judge for signature unless it has been
approved by the attorneys of record affected by it except where the matter has
been settled in accordance with Rule ll.

D. Attomeys Whose offices are located within the county shall not present orders
for signatureby mail or fax.

E. Attorneys whose offices are located out of county may present orders for
signature by mail or fax, provided the matter was previously presented in person

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 91 of 129

and provided the order contains the approval by the attorneys of record affected
by it.

No other matters may be presented by mail. Counsel shall not mail or fax orders
to the Court Clerk with an accompanying letter asking the clerk to obtain a
judge’s signature and to then file or issue the order or request the setting of a
motion on an assigned judge’s docket

Only attorneys pro se litigants and legal interns knowledgeable of the case may
present instruments to a judge for signature

Every order or journal entry pertaining to an assigned case shall be presented to
the assigned judge

For matters not yet assigned, such as friendly suits applications for temporary
restraining orders and name changes the petition shall be filed, the case
assigned to a judge and the suit or application shall then be taken to the assigned
judge to be heard or set for hearing as may be ordered

RULE NO. 23

CRIMINAL: APPLICATIONS FOR HABEAS CORPUS OR SEARCH
WARRANTS, APPOINTMENT GF COUNSEL, REVOCATIONS,
ACCELERATIONS AND MOTIONS TO REDUCE BAIL:

A.

APPLICATIONS FOR HABEAS CORPUS OR SEARCH WARRANTS:

Applications for Writs of Habeas Corpus or Search Warrants and recall may be
presented to any of the following who are available: First, to a District Judge or
Special Judge assigned to the Criminal Division; next, to any other Judge

APPOINTMENT OF COUNSEL:

Counsel for indigent defendants may be appointed by any Judge upon written
application being submitted by the defendant

Case: 13-01096 Doc:i Filed: 10/17/18 Page: 92 Ezg'\(O/@j()-l

 

gaining

lN THE DISTRICT COURT WITHIN AND FOR OKLAHOMA COUNTY
STATE OF OKLAHOMA

FRANKLIN AMERICAN MORTGAGE
COMPANY,
Plaintiff,

VS.

ALEXANDER BEDNAR7

JILL BEDNAR,

RCB BANK,

CHARLES F. ALDEN, lll, INC., P.C.,

ROSENSTElN, FIST & RINGOLD, INC.,

ANDREA KUNKEL,

KENT RA INEY,

KENTCO l"NC, DBA AMERICAN
MORTGAGE SOURCE,

UNITED STATES OF AMERICA EX REL.,
INTERNAL REVENUE SERVICES,

JANE DOE, AS OCCUPANT ()F THE
PREMISES,

JOHN DOE, AS OCCUPANT OF THE
PREMISES,
Defendants,

No.

 

c.i..zma-soot

orsnuc'r corm‘
m§?n!§gomn coUNTY

stv 2 9 int

ARREN
gé%hn`¥ cLF-RK

89._-_______,__.-¢

PETLTIQN

Comes now the Plaintiff, Franklin American Mortgage Company and for its cause of
action against the Defendants above named, alleges and states:

1. That the Plaintiff was at all times hereinafter mentioned and now is duly organized

existing and authorized to bring this action.

2. That the Mortgagors, Alexander Bednar, AKA Alexander Louis Bednar and Jill
Bednar, were married at the time they executed the mortgage sued upon, and they at all times

since remained and now a.re, married

3. That the original makers for a good and valuable consideration, made, executed and
delivered to the Payee, a certain written promissory note; a true copy of said note and
endorsements thereon, if any, is hereto attached, marked Exhibit "A", and made a part hereof by

reference

BT: 112287

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 93 of 129

4. That as a part of the same transaction, and to secure the payment of said note above
described and the indebtedness represented thereby, the owners of the real estate hereinafter
described, made, executed and delivered to the Payee of said note, a certain real estate mortgage
in writing (see Exhibit “B”, attached hereto and made a part hereof by reference,) and therein and
thereby mortgaged and conveyed to said mortgagee the following described real estate situated
in Oklahoma County, State of Oklahoma, to-wit:

Lot One (l), in Block Seven (7) of Espcranza Sec. 2, an Addition to the City of
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
thereof AND Lot Nine (9), in Block Seven (7) of Esperanza Sec. 2, an Addition to
the City of Oklahoma City, Oklahoma County, Oklahoma, according to the
recorded plat thereof;

with the buildings and improvements and the appurtenances hereditaments and all other rights
thereunto appertaining or belonging, and all fixtures then or thereafter attached or used in
connection with said premises That said mortgage was duly executed and acknowledged
according to law, the mortgage tax duly paid thereon, and was recorded on June 5, 2013 in Book
12262 at Page 1110, in the office of the County Clerk of Oklahoma County, Oklahoma, which
mortgage and the record thereof is incorporated herein by reference as provided by law.

5. That the Plaintiff was entitled to enforce the Note prior to, and is entitled to enforce the
Note at and subsequent to the filing of this Petition That Plaintiff has complied with all of the
terms conditions precedent and provisions of said note and mortgage, and is duly empowered to
bring this suit

6. That said note and mortgage provide that if default bc made in the payment of any of
the monthly installments or on failure or neglect to keep or perform any of the other conditions
and covenants of the mortgage that the entire principal sum and accrued interest, together with
all other sums secured by said mortgagc, shall at once become due and payable, at the option of
the holder thereof, and the holder shall be entitled to foreclose said mortgage and recover the
unpaid principal thereon and all expenditures of the mortgagee made thereundcr, with interest
thereon, and to have said premises sold and the proceeds applied to the payment of the
indebtedness secured thcreby, together with all legal and necessary expense and all costs

7. That default has been made upon said note and mortgage in that the installments due
on May l, 2015, and thereafter have not been paid

8. That preliminary to the bringing of this action, and as a necessary expense thereof, this
Plaintiff caused title work to bc extended and certified to date at a cost which charge is a further
lien secured by the Mortgage of the Plaintiff herein sued upon,

9. That said note and mortgage provide that in case of a foreclosure of said mortgage and
as often as any proceedings shall be taken to foreclose the same, the makers Will pay an
attorney's fee as therein provided, and that the same shall be a further charge and lien on said
premises

BT: l 122 87 2 Petition

 

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 94 of 129

10, That after allowing all just credits there is due to Plaintiff on said note and mortgage
the sum of:

 

Reason __ b 7 _ Amount
Unpaid Principal Balance: $433,574.38
Date of Default: 05/01/2015
lnterest Due From: 04/01/2015
Interest Rate(s):

May 22, 2013 4.250% *
Lender's Fees & Costs:

Corporate Advances $60.00

Escrow Advance 312,130.16

Other Fecs _ $20.00

 

* or as adjusted by the Note and Mongagc

including all subsequent advances by Plaintiff, if any, for taxes insurance premiums or expenses
necessary for the preservation of the subject property, all costs of this action; reasonable
attorney's fees and costs as the Court may allow, for which amounts said mortgage is a first, prior
and superior lien upon the real estate and premises above described

ll. That said mortgage specifically provides that appraisement of said premises is
expressly waived or not waived at the option of the mortgagee; that Plaintiff elects to have said
property sold with appraisement

12. That the Defendant, Alexander Bednar, is a present record owner of the subject
property

13. That the Defendant, J ill Bednar, is a present record owner of the subject property

14. That the Defendant, RCB Bank, may claim some right, title lien, estate, encumbrance,
claim, assessment, or interest in and to the real property involved herein, by virtue of Mortgage,
filed May 8, 2013, recorded in Book 12239 page 1789 in the principal sum of $97,000_00,
Subordination of Mortgage filed June 5, 2013 in Book 12262 page 620. Pending Foreclosure
filed January 15, 2015, recorded in Book 12779 page 1841, Case No. CJ-2015-192..

15. That the Defendant, Charles F. Alden, IIl, INC., P.C., may claim some right, title lien,
estate, encumbrance, claim, assessment or interest in and to the real property involved herein, by
virtue of Statement of Judgment filed May l9, 2014 in Book 12535 page 1530.

16. That the Defendant, Rosenstein, Fist & Ringold, Inc., may claim some right, title lien,
estate, encumbrance, claim, assessment or interest in and to the real property involved herein, by
virtue of Statement of Judgment filed November 28, 2012 in Book 12095 page 601.

BT: 112287

 

Petition

L,)

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 95 of 129

17. That the Defendant, Andrea Kunkel, may claim some right, title lien, estate,
encumbranee, claim, assessment, or interest in and to the real property involved herein, by virtue
of Statement of Judgment filed November 28, 2012 in Book 12095 page 601.

18. That the Defendant, Kent Rainey, may claim some right, title lien, estate,
encumbrance, claim, assessment, or interest in and to the real property involved herein, by virtue
of Statement of Judgment filed Novernber 28, 2012 in Book 12095 page 601.

19. T hat the Defendant, Kentco lnc, DBA American Mortgage Source, may claim some
right, title lien, estate, encumbrance, claim, assessment, or interest in and to the real property
involved herein, by virtue of Mortgage, filed January 10, 2013 in Book 12133 page 1165 in the
principal sum of $41 7,000.00.

20. That the Defendant, United States of America ex rel., Intemal Revenue Serviees, may
claim some right, title lien, estate, cneumbrance, claim, assessment or interest in and to the real
property involved herein, by virtue ot` Notice of Federal Tax Lien No. 153248915 filed April 27,
2015 under Document No. 201504270300()8260. Notice of Federal Tax Lien No. 139468615
filed January 26, 2015 under Document No. 20150126030000920.

21. That the Defendant, Jane Doe, as occupant of the premises, may claim some right,
title lien, estate, encumbrance, claim, assessment, or interest in and to the real property involved
herein, by virtue of any interest she may have in the subject property.

22. That the Defendant, John Doe, as occupant of the premises, may claim some right,
title lien, estate, encumbrance, claim, assessment, or interest in and to the real property involved
herein, by virtue of any interest he may have in the subject property

23, That on May 20, 2015, the Defendants, Alexander Bednar and J ill Bednar, filed their
Chapter 7 voluntary petition in bankruptcy in the United States Bankruptcy Court t`or the
Westem District of Oklahoma in Case No. 15-11916. That thereafter the automatic stay of said
Bankruptcy Court prohibiting proceeding against the subject property was lifted by an Order of
Abandonment and Terrninating Stay entered and filed in said Bankruptcy Court on July 8, 2016.
That the first mortgage lien of the plaintiff is not affected by said bankruptcy case and Plaintiff is
duly authorized and empowered to proceed in this cause, but that the personal liability of said
Defendants, Alexander Bednar and Jill Bednar, on the note and mortgage of the Plaintiff will
thereby be discharged That the subject property was listed as owned by the Debtors in Schedule
A and was claimed as exempt homestead in Schedule C; that the Debtors were thereafter
discharged by Discharge filed September ll, 2015; that no creditor filed an objection to such
claim of exemption, if any, and that the subject property is therefore deemed abandoned and
unaffected by these bankruptcy proceedings

Plaintiff prays the said Defendants be summoned in this case and be required to set up in
this suit any right, title or interest claimed in and to the lands involved in this action or be forever
barred from claiming any right in and to the said real estate.

 

BT; l 12287 4 Petition

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 96 of 129

Plaintiff states, however, that any right, title, or interest claimed by each Defendant, is
subordinate and inferior to the mortgage lien claimed by the Plaintiff, and Plaintiff prays the said
Defendant, bc summoned in this case and be required to set up in this suit any right, title or
interest claimed in and to the lands involved in this action or be forever barred from claiming any
right in and to the said real estate.

WHEREFORE, Plaintiff prays for judgment in rem against the real estate and premises
sued upon herein, in the sum listed above in paragraph 10,

And for a further judgment in rem against all said Defendants adjudging:

That all of said Defendants be required to appear and set forth any right, title, claim or
interest which they have, or may have, in and to said real estate and premises; and,

That said mortgage be foreclosed and that the same be declared a valid first, prior and
superior lien upon the real estate hereinbefore described, for and in the amounts above set forth,
and ordering said real estate and premises sold, for cash, with or without appraisement, as thc
Plaintiff has elected and as provided in said mortgage and by law, subject to unpaid taxes,
advancements by Plaintiff for taxes, insurance premiums, or expenses necessary for the
preservation of the subject property, if any, to satisfy said judgment, and that the proceeds arising
therefrom be applied to the payment of the costs herein, and the payments and satisfaction of the
judgmcnt, mortgage and lien of this Plaintiff, and that the surplus, if any, be paid into Court to
abide the further order of the Court; and,

 

BT: 112287 5 Petition

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 97 of 129

That all right, title and interest of said Defendants, and each of them, if any, in and to said
real estate, be adjudged subject, junior and inferior to the mortgage lien and judgment of this
Plaintiff, and that upon confirmation of such sale, the Defendants herein, and each of them, and
all persons claiming by, through or under them since the commencement of this action, be
forever barred, foreclosed and enjoined from asserting or claiming any right, title, intercst, estate
or equity of redemption in or to said premises, or any part thereof; and,

That this Plaintiff have such other and further relief as may be just and equitable

ada

non rimtieriake -,!9021
Gary D. Baer - # 0407
J im Timberlake - # 14945
Chynna Seruggs ~ # 32663
'~/l(im S Jenkins ~ # 32809
William H. Sullivan - # 8761
BAER & TIMBERLAKE, P.C.
P.O. Box 18486
Oklahoma City, OK 73154-0486
Telephone: (405)842-7722
Facsimile: (405) 848-9349

don@baer-timberlake.com

BT: 112287 6 Petition

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 98 of 129

gm FILED IN DISTRI'~';'§C f‘.`")i Tf{'f
oKLAHOMA cent `

AUG 1 3 2918
AMENDED SHERIFF'S RETURN RIC ,\‘., ,
CJ~2016-5004 QQ§R¥?%§§§;!"
25 7
Franklin American Mortgage Company, Plaintiff mw""
vS.

Alexander Bednar, et al., Defendant(s).

1 RECElVED this writ this 11"` day of June, 2018, and pursuant to the commands thereof,
I did forthwith levy said writ upon the real estate described therein, and did cause the same to be
appraised by three disinterested householders, residing within said County wherein said real
estate is situated, after administering to them an oath impartially to appraise said property levied
upon, upon actual view, and said householders did return to me under their hands an estimate of
the real value of said property, and I did forthwith deposit a copy thereof with the Clerk of said
District Court, whence the execution issued

On the 9"‘ day of August, 2018, at 2:00 PM of said day, l offered said property for sale at
the Oklahoma County Courthouse. 320 Robert S. Kcrr, Jury Assembly Room, Room 513, in the
City of Oklahoma City, Oklahoma County, Oklahoma, that being the time and place stated in the
notice of sale, at public auction, with appraisement, to the highest bidder for cash in hand, and
sold the same to Alex Bednar, for the sum of $529,000.00, but that Alex Bednar, thereafter failed
to post any part of the deposit required The Sheriff thereafter accepted the second highest bid
and sold the property to that of Franklin American Mortgage Company, Plaintiff herein, for the
sum of $528,200.00, same being the highest and best bidder for said property, and being the
highest and best price bid for the same, and being more than two-thirds of the appraised value of
said property, said bid being paid by credit on Plaintiffs judgment herein.

l hereby certify the above tube the times and manner of executing the within writ.
Dated and returned into Court this \5_ day of M%MS\’ . 2018.

P.D. Taylor, Sheriff of
Oklahoma County, Oklahoma

' /

  

 

 

 

 

 

 

 

By: <-
DEPUTY l/
SCHEDULE OF COSTS
Court Cost $
Pn`nter’s Fee $
Appraiser`s Fee 55
Sheriff‘s Fec $
TO'I`AL $

 

BT: 112287 77

 

Case: 18-01096- Doc: 1 Filed: 10/17/18 Page: 99 of 129

FII.ED IN DISTRICT COURT
IN THE DISTRIC[1 COURT WITI HN AND FOR OKLAHO_MQIQU€NA COUNTY

STATE OF OKLAHOMA

 

AUG ~ 9 2013
PRANKLIN AMERICAN MORTGAGE
' RICK W
CO.MPANY' COURT MN
Plaintiff, 51
No. CJ_2016-5004

vs.
JUDGE DON ANDREWS
ALEXANDER BEDNAR, et al.,
Defendant(s).

SPECIAL EXECUTION AND ORDER OF SALE
§With Appraisement)

THE STATE OF OKLAHOMA TG THE SHERIFF OF OKLAHOMA COUNTY,
OKLAHOMA:

GREETINGS: _};£q’

wHEREAs, an the § day OrQ)V// €'" _, 2018, inure above ensued ana
numbered cause, the Plaintiff recovered a judgment against the Defendants in this cause for the
sum of:

 

Reason l Amount
Unpaid Prineipal Balance: $433,574.38
Date of Default: 05/()1/2015
Interest Due l"rom: 04/01/2015
interest Rate(s):

May 22, 2013 4.250% *
Lender's Fees & Costs:

Escrow Advance $23,414.39
Fees & Costs of this Action:

Attorney fees _ $6?750.00

 

* or as adjusted by the Note and Mortgage

including all subsequent advances by Plaintiff, il`any, for taxes, insurance premiums, or expenses
necessary for the preservation of the subject property, all costs of this action; reasonable
attorneys fees and costs as the Court may allow incurred during the enforcement of the
judgment; and recovered a further judgment decreeing the Plaintiffs mortgage set up and sued
upon therein to be a valid, subsisting first and prior lienw_`uponwthe real estate hereinafter
deseribed, l`or the full amount 01` the judgment,'above set forth, and foreclosing said lien, and
ordering that a Special l;`xeeution And Order ot` Sale issue from the office of the Court Clerk,

BT: 112287 E| Ei]

 

El

Case: 18-01096 - Doc:;1, Filed: 10/17/18 Page: 100 of 129

directed to the Sheri l`f of Oklahoma County, commanding said Sheriff to levy upon and sell said
real cstatc, with appraisement, as provided by law.

NOW. THERF.FORE, TIIESE ARl:` 'l`() COMMAND YOU to levy upon and cause to be
appraised and sold, subject to unpaid taxes, advancements by Plaintiff for taxes, insurance
premiums, or expenses necessary l`or the preservation of the subject property, if any, in
accordance with said judgment, and as by law required, the following described lands and
tenements situated in Oklahoma County, State of Oklahoma, and described as follows, to-wit:

Lot One (l), in Bloek Seven (7) of Espcranza Sec. 2, an Addition to the City of
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
thereof AND Lot N inc (9), in Biock Seven (7) of Esperanza Sec. 2, an Addition to
the City of Oklahoma City, Oklahoma County, Oklahoma, according to the
recorded plat thereof;

with the buildings, improvements, appurtenances, hereditaments, and all other rights thereunto
appertaining or belonging, and pay the proceeds thereof to the Clerk of this Court, as provided by

law.

You Will make due return yof/vthis writ, with your proceedings endorsed thereon, within
sixty_»_(G_Q)days from the date hereof "

‘ lTNESS my hand and official seal at my office mw @/;Z’ Oklahoma, this

 

the day of Q>.);//J €/W 2013.
Rick Warren. Court Clerk
DEPUTY "
Property Address;

15721 VIA BELLA
EDMOND, OK 73013-6567

 

BT: l 12287 2 Special Exeeution and Order of Sale

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 101 of 129

'~ v - 1 man iN Disrrucr courtr
' 0KLAH0MA couNrY
' ' AUG " 9 2018
t . WARRBN
NOTICE oF snEquF s sALE RSS§RT CLERK

51.__..__..__-_---

CJ-2016-5004

Notice is given that on the g day of A'L)Ci , 2018, at
2100 PM, at the Oklahoma County Courthouse, 320 Robert S. Keri, .lury Assernbly Roorn, Room
513, in the City of Oklahoma City7 leahoma County, Oklahoma, the Sheriff of said County will
offer for sale and sell, with appraisement, for cash, at public auction, to the highest and best
biddcr, all that certain real estate in Oklahoma County, Oklahoma, to~wit'.

Lot One (l), in Block Seven (7) ol` F.speranza Sec. 2, an Addition to the City of
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
thereof AND Lot Nine (9), in Block Seven (7) of Esperanza Sec. 2, an Addition to
the City of Oklahoma City, Oklahoma County, Oklahoma. according to the
recorded plat thereof;

subject to unpaid taxes, advancements by Plaintiff for taxes, insurance premiums, and expenses
necessary for the preservation of the subject property, it` any, said property having been duly
appraised at $ 3 11 ) §§ § . Sale will bc made pursuant to a Special Execution And
Order Ot` Sale issued in accordance with judgment entered in the District Court of Oklahoma
County, Oklahoma, in Case No. CJ-2016-5004, entitled Franklin American Mortgage Company,
Plaintiff, vs. Alexander Bednar, Jill Bednar, RCB Bank, Char|es F. A|dcn, III, INC., P.C.,
Rosenstein, Flst & Ringold, Inc., Andrea Kunkel, Kent Rainey, Kentco Inc, DBA American
Mortgage Source and United States of America ex rel., lntcrnal Revenue Services. being all
of the Defendants and persons holding or claiming any interest or lien in the subject property

P.D. Taylor, Sheriff of
Oklahoma County, Oklahoma

By; /0“0?%

DEPUTY
Don Timberlake ~ # 9021
BAER & TIMBERLAKE, P.C.
P.O. Box 18486
Oklahoma City, OK 73154~0486
Telephone: (405) 842-7722
Facsimile: (405) 848~9349
BT File No.: 112287
lNSTRUCTIONS TO PUBLISI‘IER: ,
Publish once a week for two consecutive wccks. Furnish one printed copy of the Notice to
Attomey for Plaintiff immediately after the fl__i;§_t publication. First publication ot` this Notice
must be more than thirty (30) days prior to the date of the Sherift’s Sale._ in accordance with 12
O.S. .§764.

 

 

Br; 112287

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 102 of 129

` FILED IN DISTRICT COURT
‘ b ' OKLAHOMA COUNTY

imm mmm& im JUL "6` 2018

.101.0782$58*

 

iN THE DISTRICT COURT WITHIN AND FOR OKLAHOMA COUN"MCK WARREN
STATE OF OKLAHOMA 73 COURT CLERK
FRANKLIN AMERICAN MORTGAGE
COMPANY,
Plaintiff,
No. CJ~2016-5004
vs.
IUDGE PAUL A. HESSE
ALEXANDER BEDNAR, et al.,
Defendant(s).

AFFIDAVIT OF MAILING OF NQTI§E QF §§ERIFE'S §ALE

The undersigned, being one of the attorneys for the Plaintiff and the party causing the
Special Execution and Order of Sale to be issued in the above numbered and entitled cause, does
hereby certify that on July 3, 2018, he mailed by first class mail, postage prepaid, a true and
correct copy of the Notice of Sheriff‘s Sale in said cause to the judgment Debtor(s) any holder of

record of an interest in the property, and all other persons of whom the unders` no
who claim a lien or any interest in the property, whose names addresses are kn .

/Bon Timberlake - # 9021

Gary D. Baer - # 0407

l Chynna Scruggs - # 32663

Kim S. Jenkins - # 32809

| William H. Sullivan - # 8761

l BAER & TIMBERLAKE, P.C.

P.O. Box 18486

Oklahoma City, OK 73154-0486
Telephone: (405) 842-7722
Facsimile: (405) 848-9349

   
  

 

don@baer-timberlake.com

 

BT: 112287

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 103 of 129

COUNTY OF OKLAHOMA
ss.
STATE OF OKLAHOMA
I state under penalty of perjury on this ___day of__Z__ _©/iz__/” ,2018, under
the laws of Oklahoma that the foregoing ls true and correct. / g
_,_/

 

7 ../
Date: /
/

 

 
    

 

/BG\ Timberlake - # 9021
Gary D. Baer - # 0407
Chynna Scruggs ~ # 32663

Kim S. Jenkins - # 32809
William H. Sullivan - # 8761
BAER & T!MBERLAKE, P.C.

P.O. Box 18486

Oklahoma City, OK 73154-0486
Telephone: (405) 842-7722
Facsimile: (405) 848-9349

don@baer-timberlake.com

 

 

BT: l 12287 2 Aff'idavit of Mailing NoS

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 104 of 129

,_\_ '*'»
*104111!

li

57?*

IN THE DISTRICT COURT WITHIN AND FOR OKLAHOMAF(;.](;.§B‘J?N’DISTR1
CT COURT

STATE OF
OKLAHOMA OKLAHOMA COUNTY

FRANKLIN AMERICAN MORTGAGE

COMPANY, AUG 1 3 20t8
Plaintiff, RrI`CK WARREN
No. cJ-2016-5004 05 “OURT CLERK
vs. " M

JUDGE PAUL A. HESSE
ALEXANDER BEDNAR, et al.,

Defendant(s).

AFFIDAVIT OF PROOF OF MAILING

The undersigned being the person causing the Execution to be issued herein, hereby
certifies that he mailed a true and correct copy of the Assignment of Judgment and Bid, Motion
To Confirm Sale and Notice of Hearing, by first class mail, postage prepaid, to the judgment
debtor(s), all holders of record of an interest in the subject real property, the high bidder at
Sherift‘s Sale, and all other persons known to the undersigned who claim a lien or any interest in
the subject property whose names and addresses are known, on August 10, 2018,

@ /Don Timberlake - # 9021

/ cary D. Baer - # 0407
Chynna Scruggs - # 32663
Kim S. Jenkins - # 32809
William H. Sullivan - # 8761
BAER & TIMBERLAKE, P.C.
P.O. Box 18486
Oklahoma City, OK 7 3154-0486
Telephone: (405) 842-7722
Facsimile: (405) 848-9349

 

 

don@baer-tirnberlake.corn

 

BT: 112287 lilth

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 105 of 129

COUNTY OF OKLAHOMA
ss.

 

sTATE oF oKLAHoMA /,A,A
I state under penalty of perjury on this id day of__________________ 6 ‘; j ,,2018 under

the laws of Oklahoma that the foregoing is true and correct.

@/~/@'/€

Date:

 

©

  
 

 

/r)Gn Timberlake - # 9021
§ Gary D. Baer - # 0407

Chynna Scruggs - # 32663
Kim S. Jenkins - # 32809
William H. Sullivan - # 876l
BAER & TIMBERLAKE, P.c.
P.o. Box 18486
Oklahoma city, OK 73154-0486

Tclephone: (405) 842-7722
Facsimile: (405) 848-9349

don@baer-timberlake.com

 

BT: 112287 2 Affidavit of Mailing MtC and NOH

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 106 of 129

   

first class U.S. mail, a true and correct copy of the above and f regoing to:

Current Occupant
15721 VIA BELLA
EDMOND, OK 73013-6567

Jill Bednar
1708 Dcrchester Drive
Oklahoma City, OK 73120

RCB Bank
300 West Patti Page Boulevard
Clarernore, OK 74017

Kyle Goodwin

Lee, Goodwin, Lee, Lewis & Dobson
1300 E. 9thStreet, Suite I

Edmond, OK 73034

Kent Rainey
525 South Main, #700
Tulsa, OK 74103

Kay Sewell
210 Park Avenue, Suite 400
Oklahoma City, OK 73102

MFB Revocable Trust
1440 Shadow Rock Ct.
Marietta, GA 30062

 
   
 

BT 112287

2018, mail, via

Alexander Bednar
15721 VIA BELLA
EDMOND, OK 73013-6567

Alex Bednar
3030 NW Expressway STE 200
Oklahoma City, OK 73112

Charles F. Alden, III, INC., P.C.
309 NW 9th Street
Oklahoma City, OK 73102

Rosenstein, Fist & Ringold, Inc,
525 S. Main St, Suite 700
Tulsa, OK 74103

Andrea Kunkel
3802 S Delaware Avenue
Tulsa, OK 74105

Kentco Inc, DBA American Mortgage
Source

3401 NW 63rd Street

Oklahoma City, OK 73 l l 6

United States ofAmerica ex rel., Intemal
Revenue Services

Mark A. Yancey, U.S. Attomey

210 West Park Ave., Ste. 400

Oklahoma City, OK 73102

/®

 

 

Don Timberlake - # 9021

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 107 of 129

 

* 1 0 FILED IN DISTRICT COURT
IN THE DISTRICT COURT WITHIN AND FOR OKLAHOMA C§{§E'B'§‘IC>£\,FA COUNTY
STATE OF OKLAHOMA
AUG 1 3 200
FRANKLIN AMERICAN MoRTGAGE RICK \'-~ t R§¢EN
coMPANY, COURT irs
Plaintiff, 26 ._m
No. CJ-2016~5004
VS.
JUDGE PAUL A. HESSE
ALEXANDER BEDNAR, et al.,
Defendant(s).
ED l NMENT F MENT AN BID
MQME
AND NOTICE OF HEARING

COMES NOW the Plaintiff and moves the Court to confirm the Sheriff's Sale of real
estate made pursuant to the judgment entered and Special Execution And Order Of` Sale issued in
this cause.

Said property was sold by the Sheriff, with appraisement, after due and proper notice of
sale, to Alex Bednar, for the sum of $529,000.00. Alex Bednar then failed to post any part of the
deposit required, and the Sheriff then accepted the bid of the second highest bidder, that of the _
Plaintiff, Franklin American Mortgage Company, for the sum of $528,200.00, as creditpn*ith_s <-
---»-` /> judgrnent, 1t being more than two-thirds of` the total appraised value of said property, all as more
fully appears from the Amended Return Of Sale filed herein by the said Sheriff.

The Plaintiff, having acknowledged receipt of a good and valuable consideration paid to
said Plaintiff by Federal National Mortgage Association, and said Plaintiff, having thereupon
orally assigned the judgment and bid herein, together with all of its right, title and interest in and
to said real estate and premises, to said Federal National Mortgage Associatioo, requests that
the Sheriff be ordered and directed to execute a deed to Federal National Mortgage
Association, assignee of said judgment and bid as aforesaid, and that the Court make and enter
findings of fact and conclusions of law as may be required to support the continuation of the
sale.

 

BT: 112287

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 108 of 129

NOTICE 0 HEARIN

MOTI()N SET FOR HEARING in Court Room 1, of the Canadian County eourthouse,
201 North Choctaw Ave., El Reno, 73036, before Judge Paul Hesse on September 6, 2018 at

9:00 AM.

 

BT: 112287 3 Notice of Hearing, Motion to Confirm

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 109 of 129

 

 

/150n Timberlake - # 9021
Gary D. Baer - # 0407

Chynna Scruggs - # 32663

Kim S. Jenkins - # 32809
William H. Sullivan - # 8761
BAER & TIN[BERLAKE, P.C.

P.O. Box 18486

Oklahoma City, OK 73154-0486
Telephone: (405) 842-7722
Facsimile: (405) 848-9349

 

don@baer~timberlake.com

 

BT: 112287 2 Motion to Confirm Sale

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 110 of 129

 

PIL
ED
MH 4 j m THE DISTRICT COURT WiTHIN AND FoR oKLAHoMA C@@IIZD[ST
" '1 ’ sTA'rE oF oi<LAHoMA RICT
*1041296679* 3 COUCOUR
FRANKLIN AMERICAN MORTGAGE 131 50 16 2 NTY 7`
COMPANY, CK 013

Plaintiff,
No. CJ-2016-5004 CLERKN
VS.

JUDGE PAUL A. HESSE
ALEXANDER BEDNAR, et al.,
Defendant(s).
ORDER CONFIRMING SALE

On September 6, 2018, the above entitled cause came on to be heard on the Motion To
Confirm Sale of the Plaintiff for confirmation of Sheriff‘s sale of the following described real
estate, located in Oklahoma County, Oklahoma, to-wit:

Lot One (l), in Block Seven (7) of Esperanza Sec. 2, an Addition to the City of
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
thereof AND Lot Nine (9), in Block Seven (7) of Esperanza Sec. 2, an Addition to
the City of leahoma City, Oklahoma County, Oklahoma, according to the
recorded plat thereof;

the Plaintiff appearing by its attorney, and the Defendants appearing not appeared pro se and

are in default.

Thereupon, the Court, after hearing said Motion and examining the files and proceedings
herein, and particularly the Special Execution and Order Of Sale; Valuation and Appraisement;
Notice of Sherifth Sale and Proof of Publication thereof; Amended Sheriffs Retum; Affidavits
of Attomey for Plaintiff; Notice Of Hearing, Corrected Assignment Of Judgment And Bid,
Amended Motion To Confirm Sale, and statutory notices thereof, finds:

That said sale has in all respects been made in conformity with the order of this Court and
as provided by law; that the Sheriff sold said real estate at public auction, with appraisement, to
Franklin American Mortgage Company, it being the highest and best bidder, and for the price

it of $528,200. 00, as credit on its judgment, that being the highest and best bid made, and same
».=,being more than two-thirds of the appraised value of said property, and that said sum is not
disproportionate to the total value of said real estate.

That thereafter, the Plaintiff acknowledged receipt of a good and valuable consideration
paid to said Plaintiff by Federal National Mortgage Association, and said Plaintiff thereupon
orally asslgned the judgment and bid herein, together with all of 1ts right, title and interest in and
to sa1d real estate and premises, to said Federal National Mortgage Association; that said
assignment is valid m all respects and is hereby approved and continued by the Court.

BT: 112287

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 111 of 129

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by the Court, that said
sale be approved and confirmed, and that the Sheriff of said County make and execute to said
Federal National Mortgage Association, a good and sufficient Sheriff’s Deed to the premises
above described

IT IS FURTHER ORDERED, ADJUDGED AND DECREED by the Court, that upon
praecipe of the purchaser of the property that is the subject of this action and for the protection of
the property and interests that are the subject of the action, that the Clerk of this Court shall
forthwith and immediately, issue a Writ of Assistance directed to the Sheriff of said County,
commanding said Sheriff to forthwith oust all per ` sion of said real estate, and to
place said grantee in the quiet and pMME the refusal of said
persons, or any of them, as aforesaid, to deliver immediate possession of said premises to said
grantee, its successors and assigns, may be deemed in contempt of Court.

©01/\

JUDGE oF rita EISTRI€T COURT

zi>

 

  
  
 

Approved:

 

n imberlak`e - # 9021

BAER & TIMBERLAKE, P.C.

P.O. Box 18486

Oklahoma City, OK 73154-0486
Telephone: (405) 842-7722
Facsimile: (405) 848-9349
don@baer-timberlake.com

Agreed as to Form:

Sisnaiure, waived b`»j judge

Alexander L Bednar, Esq., OBA # 19635
3030 Northwest Expressway Suite 200
Oklahoma City, OK 73112

Telephone: (405) 267-1725

Facsimile: (405) 213-1801
Bednareonsult@grnail.com

 

CJ-2016-5004

 

BT: 112287

 

<"'

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 112 of 129

Stewart title'

ALTA COMM|TMENT FOR TlTLE lNSURANCE

ISSUED BY
STEWART TlTLE GUARANTY COMPANY

 

STEWART TlTLE GUARANTY COMPANY, a Texas Corporatlon (“Company”), for a valuable consideration, commits to issue its policy
or policies of title insurance, as identified in Schedule A, in favor of the Proposed lnsured named in Schedule A, as owner or mortgagee
of the estate or interest in the land described or referred to in Schedule A, upon payment of the premiums and charges and compliance
with the Requirements; all subject to the provisions of Schedules A and B and to the Conditlons of this Commitment.

This Commltment shall be effective only when the identity of the Proposed insured and the amount of the policy or policies committed
for have been inserted in Schedule A by the Company.

All liability and obligation under this Commitment shall cease and terminate six months after the Effective Date or when the policy or
policies committed for shall issue, whichever hrst occurs, provided that the failure to issue the policy or policies is not the fault of the
Company.

The Company will provide a sample of the policy form upon request

This Commitment shall not be valid or binding until countersigned by a validating officer or authorized signatory

lN WITNESS WHEREOF, Stewart Tltle Guaranty Company has caused its corporate name and seal to be affixed by its duly authorized
otticers on the date shown in Schedule A.

Countersigned by:

 

 

    

 

_ ,4 1 v mavmoms
' ' 3_ 1 n 1 f President and CEO

W~~Wr~w»~ ».>n=.,,», t . ,> %mwé,. .‘..c…, , 1 . ‘4. ` 4 Ar"_,/ /

Stewart Tltle of Oklahoma, lnc. '

701 N. Broadway. Suite 300 `

Oklahoma City, OK 73102 Denise C rraux

(405) 232-6764 Secretary

For purposes of this form the “Stewart Title' logo featured above is the represented logo for the underwriter, Stewart Trtle Guaranty Company.

 

Copyright 2006-2009 American Land Title Association. All rights reserved.

The use of this Form is restricted to ALTA licensees and ALTA members in good standing as of the date of use.
All other uses are prohibited Reprinted under license from the American Land Tltle Association.

File No. 01043-55074

004-UN ALTA Commitment 6-17-06

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 113 of 129

COND|T|ONS
1. The term mortgage, when used herein, shall include deed of trust, trust deed, or other security instrument
2. lf the proposed lnsured has or acquired actual knowledge of any defect, lien, encumbrance, adverse claim or other matter

affecting the estate or interest or mortgage thereon covered by this Commitment other than those shown in Schedule B hereof,
and shall fail to disclose such knowledge to the Company in writing, the Company shall be relieved from liability for any loss or
damage resulting from any act of reliance hereon to the extent the Company is prejudiced by failure to so disclose such
knowledge lf the proposed insured shall disclose such knowledge to the Company, or if the Company otherwise acquires actual
knowledge of any such defect, lien, encumbrance, adverse claim or omer matter. the Company at its option may amend
Schedule B of this Commitment accordingly, but such amendment shall not relieve the Company from liability previously
incurred pursuant to paragraph 3 of these Conditions.

3. Liability of the Company under this Commitment shall be only to the named proposed lnsured and such parties included under
the detinition of lnsured in the form of policy or policies committed for and only for actual loss inwrred in reliance hereon in
undertaking in good faith (a) to comply with the requirements hereof, or (b) to eliminate exceptions shown in Schedule B, or (c)
to acquire or create the estate or interest or mortgage thereon covered by this Commitment ln no event shall such liability
exceed the amount stated in Schedule A for the policy or policies committed for and such liability is subject to the insuring
provisions and Conditions and the Exclusions from Coverage of the form of policy or policies committed for in favor of the
proposed lnsured which are hereby incorporated by reference and are made a part of this Commitment except as expressly
moditied herein,

4. This Commitment is a contract to issue one or more title insurance policies and is not an abstract of title or a report of the
condition of title. Any action or actions or rights of action that the proposed insured may have or may bring against the
Company arising out of the status of the title to the estate or interest or the status of the mortgage thereon covered by this
Commitment must be based on and are subject to the provisions of this Commitment

5. The policy to be issued contains an arbitration clause All arbitrable matters when the Amount of Insurance is
$2,000,000 or less shall be arbitrated at the option of either the Company or the lnsured as the exclusive remedy of the
parties You may review a copy of the arbitration rules at< him//www. aga.o@_/>.

All notices required to be given the Company and any statement in writing required to be furnished the Company shall be addressed to
it at P.O. Box 2029, Houston, Texas 77252.

 

Copyright 2006-2009 American Land Title Association. All rights reserved.

The use of this Form is restricted to ALTA licensees and ALTA members in good standing as of the date of use.
All other uses are prohibited Reprinted under license from the American Land Title Association.

File No~ 01043-55074

004~UN ALTA Commitment 6-17-06

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 114 of 129

COMM|TMENT FOR TlTLE lNSURANCE
SCHEDULE A

File No.: 01043~55074

1. Effective Date: July 24, 2017 at 7:30 AM

Prepared For: Stewart 'l"itle of Oklahoma, lnc.
701 North Broadway, Suite 300
Oklahoma City, OK 73102

lnquiries should be directed to: ~ /
Margaret MillerlJM

  
 

2. Policy or Policies to be issued:
(a) A.L.T.A. Owner's Policy 2006 (Standard)
Proposed lnsured:

Amount of insurance
$52,500.00

m ` '\\_#.,
(b) A.L.T.A. Loan Policy 2006 (Standard)
Proposed lnsured:

Cash

3. The estate or interest in the land described or referred to in this Commitment and covered herein is:
Fee Simple

4. Title to the said estate or interest in said land is at the effective date hereof vested in:

RCB Bank, pursuant to Sherift`s Deed dated October 20, 2016 and recorded November 8, 2016 at Book 13281, Page
1432 (entry 602).

5. The land referred to in this Commitment is described as follows:

Lot One (1), in Block Seven (7), of ESPERANZA SEC. 2, an Addition to the City of Oklahoma City, Oklahoma
County, Oklahoma, according to the recorded plat thereof

TAX |D#; 206491910

For information purposes only, the property address is purported to be;
15720 Via Sierra, Edmond, OK 73013

 

Copyright 2006-2009 American Land Titte Association. All rights reserved.

The use d this Fcrm is restricted to ALTA licensees andALTA members in good standing as of the date of user

All other uses are prohibited Reprinted under license from the American Land Tit|e Association.

File No. 01043-55074 Page 1 of 1 STEWART TlTLE
STG ALTA Commitment Sch A OKB GUARANTY COMPANY

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 115 of 129

COMM|TMENT FOR TlTLE lNSURANCE
SCHEDULE B
PART l

File NO.Z 01043-55074

The following are the requirements to be complied with:

/ 1
/` 2.
/ 3
./' 4
/ 5

8
d

w , 9
‘/' 10

12.

/

14.
/->

. Show that restrictions or restrictive covenants have not been violated

Payment to or for the account of the grantors or mortgagors of the full consideration for the estate or interest,
mortgage or lien to be issued

. Furnish proof of payment of all bills for labor and material furnished or to be furnished in connection with

improvements erected or to be erected

. Pay all general and special taxes now due and payable including the following:

2016 and prior years ad valorem taxes paid.

. Determine by gap check that no adverse documents, transactions, or other matters, affecting title, or as against

insured owner(s) have been hled subsequent to the effective date of this commitment to the actual date of closing

. Obtain an affidavit of the Seller (Borrower) that said Seller or Borrower is not a foreign person as that term is

defined in Section 1445 of the internal Revenue Code of 1954 as amended (the Code), and the applicable
regulations lf a foreign person, then compliance is required with the Code, its rules and regulations pertaining
thereto

. Obtain an affidavit and indemnity from the Seller (Borrower) as to debts, liens and possession

. Have a certified survey performed by a registered land surveyor or civil engineer certifying that said survey was

made on the ground of the subject property, that the same is correct and that there are no discrepanciesl contiicts,
shortages in area, boundary line conflicts, encroachments overlapping of improvements easements or rights of
way as shown herein, and that said property has access to and from a dedicated highway.

. Stewart Tltle requires Certitied Funds at closing in the form of a Certified Check, Cashiers Check, U.S. Treasury

Check or \Mre Transfer into our escrow account

. Stewart Title requires all parties to present a valid Drivers License or other acceptable Photo l.D. at closing

. Obtain the written assurance of the homeowner’s association of Esperanza Section 2 to the effect that no

assessments for maintenance or other purposes now constitute a lien on the subject premises,

Obtain the written assurance of The Villas at Esperanza Homeowners Association, lnc. to the effect that no
assessments for maintenance or other purposes now constitute a lien on the subject premises

The property is currently subject to a foreclosure action liled as District Court of Oklahoma County Case No.
CJ-2015-192, styled RCB Bank v. Alexander Bednar, et al. Although an Order Contirming Sale has been entered
and a Sheriff's Deed has been issued, there is a pending Motion to Set Aside [the Order Contirming Sheriff's Salej
filed by the Defendant Requirement: Obtain and submit for examination and possible further requirements a

finangij Order Denying the Motion to SetAside.

The property is also currently subject to a foreclosure action hled as District Court of Oklahoma County Case No.
CJ-2016-5004 styled Franklin American Mortgage Company v. Alexander Bednar et al ln this regard, obtain and
f le the following: (a) Dismissa| with Prejudice of the foreclosure suit; and (c) Release of the Notice of Pending

§

 

Copyright 2006-2009 American Land Tftle Association. Al| right reserved

Theuseofthisl=orm isrestricted toALTAlioensees andALTAmembersin good standing asotthedate ofuse.
All other uses are prohibited Repn'nted wider license from theAmeriwn La\d Title Association.

File NO. 01043-55074
OK STG ALTA Commitment Sch B l

STEWART TlTLE
GUARANTY COMPANY

Page 1 of 2

 

15.

16.

_/17.

18.

19.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 116 of 129

COMM|TMENT FOR TlTLE lNSURANCE

SCHEDULE B
PART l
Suit recorded at Book 13246, Page 1703 (entry 644), j_g§gjar_asj;_a_fle_c_ts_mg_sg§je§_t_p_;gmj§g§

Obtain and tile for record a properly executed Partial Release of the Mortgage in favor of Mortgage Electronic
Registration Systems Inc., acting solely as nominee for American Mortgage Source dated May 22, 2013 and
recorded June 5, 2013 at Book 12262, Page 1110 (entry 151-C) in the principal amount of $417,000.00, insofar as
it affects the subject premises Said Mortgage is now held by Franklin American Mortgage Company, pursuant to
Assignment of Mortgage recorded January 23, 2015 as Book 12735, Page 1279 (entry 24-D).

Obtain and file for record a properly executed Quit Claim Deed by Alexander Bednar in favor of purchaser
covering the subject premises Said deed should contain a recital of the marital status of the grantor", if married,
the spouse should be identified and join in the execution of the conveyance

Obtain and file for record a properly executed Warranty Deed by RCB Bank in favor of purchaser covering the
subject premises

Be advised that this Commitment will remain effective for a period of 180 days commencing July 24, 2017 at 7:30
a_m.

The Company reserves the right to make additional requirements based upon additional information derived from
our review of the transaction

 

Copyrigtrt 2006-2009 American Land T`ltte Association. All rights reserved m
The use of this Form is restricted to ALTA licensees and ALTA members in good standing as of the date ot use. `§Yi§.l.c»‘\§
An other uses are prmzbited. Reprrnied under ime imm me American Land me Associauon_ “?¢“ ”"-*~*'

swiss mem

File NO. 01043-55074 Page 2 Of 2 $TEWART TlTLE
ok sic ALTA commitment sch s i suARAnTY couPANv '~¥5._‘

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 117 of 129

COMM|TMENT FOR TlTLE lNSURANCE
SCHEDULE B
PART ll

File No.: 01043~55074

Schedule B of the policy or policies to be issued will contain exceptions to the following matters unless the same are
disposed of to the satisfaction of the Company:

1.

10.
11.
12.
13,

14.

15.

Defects, liens, encumbrances adverse claims or other matters if any, created, first appearing in the public records
or attaching subsequent to the Effective Date but prior to the date the proposed lnsured acquires for value of
record the estate or interest or mortgage thereon covered by this Commitment

. Standard Exceptions:

a. Rights or claims of parties in possession not recorded in the Public Records.

b. Easements or claims of easements not recorded in the Public Records.

c. Encroachments, overlaps boundary line disputes or other matters which would be disclosed by an
accurate survey or inspection of the Land_

d. Any lien, or right to a lien, for servicesl labor, material, or equipment heretofore or hereafter fumished,
imposed by law and not recorded in the Public Records,

e. Taxes or assessments which are not recorded as existing liens by the Public Records.

Special Exceptions:
Taxes for the year 2017 and subsequent years the amounts of which are not ascertainable due or payable

Minera|s of whatsoever kind, subsurface and surface substances including but not limited to coal, lignite, oil, gas,
uranium, clay, rock, sand and gravel iri, on, under and that may be produced from the Land, together with all
rights privileges, and immunities relating thereto, whether or not appearing in the Public Records or listed in
Schedule B. The Company makes no representation as to the present ownership of any such interests There
may be leases grants, exceptions or reservations of interests that are not listed.

. Statutory Section Line Road Easements in favor of the State of Oklahoma, where applicable

, Order of Oklahoma Water Resources Board recorded at Book 3565, page 232 (entry 138).
. Easement in favor of Southwestern Bell Telephone Company recorded at Book 4531, Page 1010 (entry 449).
. Easement in favor of Oklahoma Gas & Electric Company recorded at Book 4666, Page 1891 (entry 453).

. Easement in favor of Oklahoma Gas & Electric Company recorded at Book 4666, Page 1897 (entry 459).

Easement in favor of Oklahoma Gas & Electric Company recorded at Book 4666, Page 1899 (entry 461).
Easement in favor of Oklahoma Gas & Electric Company recorded at Book 4666, Page 1903 (entry 465).
Easement in favor of Southwestern Bell Telephone Company recorded at Book 4989, Page 1683 (entry 467).
Easement in favor of the City of Oklahoma City recorded at Book 5166, Page 852 (entry 468)_

Temporary Easements for lngress and Egress in favor of the City of Oklahoma City recorded at Book 8097, Page
1980 (entry 774) and Book 8339, Page 1539 (entry 782).

Owners Certiticate, Dedication, Plat and Restrictions of Esperanza Section 2 recorded at Book 63 of Plats, Page 2
(entry 836).

 

Copyright 2006-2009 American Land Titie Association. All rights reserved

The use ot this Fomi ls restricted to ALTA licensees and ALTA members in good standing as ot the date of use,

All other uses are prohibited Repriried under license from theAmen'can Land Title Associatior\.

File NO. 01043-55074 Page 1 of 2 STEWART TlTLE
OK STG ALTA Commitment Sch B ll GUARANTY COMPANV

 

16.

17.

18.

19.

20,

21.

22.

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 118 of 129

COMM|TMENT FOR TlTLE lNSURANCE
SCHEDULE B
PART ll

All easements building set back lines, limitations on access notes and other matters Shown on or set forth in the
recorded Plat_

Declaration of Restrictions and Covenants for Esperanza recorded at Book 8100, Page 438 (NlA); Amendments
recorded at Book 9319, Page 119 (entry 56-C), Book 9547, Page 1185 (entry 64~C), Book 9957, Page 948 (entry
79-C) and Book 10679, Page 657 (entry 9»C).

Order and Decree Vacating Plat Requirements Concerning Sidewalks and Handicap Ramps for the Plat of
Esperanza Sec. 2 recorded at Book 11789, Page 1396 (entry 12-C).

Declaration of Covenants, Conditions and Restn`ctions for the Villas at Esperanza recorded at Book 9957, Page
956 (entry 32-C); Amendment recorded at Book 11206, Page 634 (entry 54-C).

Owner's Certiticate, Dedication and Plat of Prestige Plaza recorded at Book 64 of Plats, Page 24 (entry 87-C).

Any claim arising from the fact that the subject premises does not have a public means of ingress and egress
thereto and that access is by private street only.

Assessments of dues and charges by owners associations

 

Copyright 20%-2009 American Land Titie Association. All rights nsarved. ma
The use of this Form is reserved in ALTA licensees and ALTA numbers in good serving as or me date or use, ;43}!;‘,§6!
Aii mm uses are prohibited Repmied wider license imm the American Land me Associaion. v'~`“ ’!'t

File NO. 01043-55074 Page 2 of 2 STEWART TlTLE
OK STG ALTA Commitment Sch B ll GUARANT¥ COMPANY

   

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 119 of 129

 

Fer= Hesse, Paul

Sent: Friday, June 08, 2018 2:40 PM

To: Byler, Jennifer

S"b.le€f~ RE' Oklahoma County case C.l-2016-504. Franklin American Mortgage v. Alexander
Bednan

Jennlfer: Judge Andrews court minute today at 1'
"stricken.” lt was my understanding that th

e hearing on the motion for defaultjudgment Was to be heard by me
today. Was Mr. Bedar told prior to this a

fternoon that the hearing on the motion was stricken?
Should your minute simply say that the case was transferred to me? Thanl< you.

Paul Hesse

=rom: Byler, .lennifer

Sent: Friday, June 08, 2018 1154 Plvl
:`o: Hesse, Paul

iubject: RE: Oklahoma County case 0-2016-504, Franklin American Mortgage v. Alexander Bednar.

/ ou are very welcome sir, please let me know if I can do anything else for youll
~lave a great rest of your day and Weel<endl!l

lennii‘er Byler

leputy Court Clerk for

listr'ic:t Judge Don Andrews

20 Robert 5 Kerr, Suite .409

‘l<lahoma City, Oklahoma 73102
35-713-1172

)m: Hesse, Paul
1t: Friday, .lune 08, 2018 1:53 Pl\/l

: Byler, .lennifer <Jennifer.Byler@oscn.net>
:ject: RE: Oklahoma County case Cl~2016-504, Franklin American Mortgage v. Alexander Bednar.

ink you.

m: Byler, Jennifer

t: Friday, .lune 08, 2018 1:52 Pl\/l
Hesse, Paul

jeci:: RE: Oklahoma County case Cl-2015~504, Franklin American Mortgage v. Alexander Bednar.

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 120 of 129

I am sitting out here now for our1:30 motion docket and he is not here and has
not appeared in here this afternoon I have been watching just to make sure he
doesn‘i show up here instead of there

Jennii‘er Byler

Depui'y Court Clerk for
District Judge Don Andrews
320 Robert 5 Kerr, Suite 409

Oklahoma City, Oklahoma 73102
405-713-1172

From: Hesse, Paul
Sent: Friday, June 08, 2018 1251 Plvl

To: Byler, .lennifer <iennifer.Byler@oscn.net>

Subject: FW: Oklahoma County case 0~2016-504, Franklin American Mortgage v. Alexander Bednar.

lennifer: Would you or the bailiff check the courtroom and make sure that lvlr. Bednar did not appear at your
courthouse Thank you.

=rom: Hesse, Paul

ient: Friday, .lune 08, 2018 1248 Pl\/l

:’o: Byler, Jennifer

iubject: Oklahoma County case CJ~2016-504, Franklin American Mortgage v. Alexander Bednar.

ennifer: l have a favor to ask. Can you please make the following minute for me? l am
.`ounty. if you have any questions, please let me know. Thank you!

unable to do it from Canadian
`his case comes on this day on the Plainti:&’s Motion for Default Judgment filed on May 16, 2018. This case
las assigned to me by Civii Docket Transfer Order issued and Eled on May 18, 2018. Attomey Don

imberlake appeared for the Plaintiff Defendant Alexander Bednar failed to appear and he has not filed any
rsponse. Court finds that the Defendant Bednar was properly served and was given notice of this
iazing. Motion for default judgment granted Plaintiff is to prepare a journal entry.

tul Hesse

istrict Comt Judge

ith 1 udicial District

madian County Courthouse
1 N. Choctaw

Reno, Oklahoma 73 036
15) 295-6203

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 121 of 129

from: Mex l
Bednar <bednaroonsumgman.oom>

mmosmnet
dm@vaer~nmmiaeeom

date; Mon. J\m 11, 2018 at 9218 AM

subject Pleasepaesonmisletterw.iudge
Hesselmme$atelyregardmgrecwat

meiled- gmaii.oom
by:

lw:otemistetteri=ridaybutnoonevmmmeoflioetogivenieana'n§addreeswsenditw,solten
amesagwowudgei-Ieeee.

UnderRule15,aiudgeisnottoruleonanynmerwhlleapendimotmmetoreousails

emma Assuch.pleaseadvlseJMgeHeoeeMlammq\MighenotnneonanyDM
Jud@nentp¢esentedbyDonTmbenakeonOKCoeaseCJ-ZMSM. laswdmofessionaloomwsy
fromMr.Timberld¢eoandayat$pmmttoMmecputeampoeedOmermmBuaeelwoulo
bemues\mgmcmhbmmr.nmberbkeeaidhewouldmer&\desspreseman$m. Pleeete!l
JudgeHeeseibelievenblnapwoprorhdnwsignmydefau&judgmmatHstkne gtventhe
numerous issues in the attached letter

mmobsweeaaewasasolgnedwwdgel-lwongyw,ggm Underlooalmle11[th
fBQUlIBS_§ tide " \ zi¢» M),MMOCBUMBI'BSRSB¥OTB€BM bSTQFBJudQBHBSS€
priorw.hme". ,thedevenaemdnotse~ethemoiiononmeandmereisnowtmeeteof
samoa ThePMonwasneveremdonmewahmwodaysmdlhaveanoumdirgMounnto
Snnmsamoe. Assomingttmmesmweonweneiense's“cem&eateumamng'ibdmAwas
valid,tl\evewmeetawsi!mailedRoutonMayzS,maldnng.Bednar‘srawnsenotyetdueen
Juneaa!‘i:3&.

Wy.mememdudgemmwkmmedudgenndm’mmm§m
Miapmbdwdgamhawudgemwsdmnmehemngsdaeedmhhdod@tw
Milieyneededtoberesdapwoplmlymdudgel-lesse'solerk lms)dremelydlst'ai@\tm
JudgeHmemmlated£\eQSCNdodtetewymemeudgeAMW
MELUU|EMBM 1" him r~""f_\x,l.z annum n umw

Pleaseseemeattachedlettarofzeeusaiwhldzhasmewwl Rulesaswell.

 
 

   

Alexander L. when .LB., LLM.
BEDNARLAWF£RM

3030 mm Expreesway
Suite 200

Oklahoma City, OK ?3112

Te!. 405 287 1725

Fax. 405.213.1801

      

    

l

lMFORTANT NO'l‘lCE lnfonnation mmmwsmememaywnwin uaasa=-' saw sam
M. lfyouarenotwemnmredmmorhavemceiwduusoommunwdonbyaoddsnt

pbaseddebimmedately.
25\/ ? l

mama

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 122 of 129

'IH£

BEDNAR
LAme ~

mmmimwmmm
AITORNBYSALDCOUSBLGR$ATLAW

soao Namesxpwy, swann m 405267.1125
emmony,oxmu m 4052111:;01

 

Hon.PaulHesse
301 N.Choctaw
EiRaoo,OK?$o$s

Ra: Requestjbrkmsddaeme)£um?i‘?mymtojeug`f¢rm]u@e
Am’o_@?oebiw¢ingbatomd,v (Jmuge}udgeAmm’
OSCNMHEMUWMHMMMMI¢J¢W
MB)MFWMBWWWMM WsMo¢ioa
qmqm zszs».see¢sm¢eincx.zozwwmwmnm
ande) new Mu’sreq)omeduu§dmlqseémdywjdinrem

 

Iamexmelydaeappmnwdtohaveleamedthatymcomamd!ndgemrem assisme
direcwdher€uoughanemailwcmge]udge!\ndrews’ mmcf!m$,wl$ (today),
thatsped§ca§yhadmickmahwingfmdefmdtjudgnen;aetm]udgehdrews’docketand
faide 16, 2018,thesamedaythatl§led aMoaionto StrikeSuvioeasDefidem.

IwaswldbyludgeAndmr’aoMoedmtthehwiagsformciomEledinMayandsetinhis
edendm'fm!mumdfulywa:esuidmnbemse!ndgworsmhadm£meddmwew
§:eu Iwasmldlomedaiogoresetmymovomwadayw 'l`hedocketenuyonOSCNas___i_t
» ’ (eontaidngdzewmd“svidmn”)reamdm€n.¥whatjudge
Andmws’of&cehsitoidmewhentheyealwdmewwnmedwemwasvmsfmedwym

 

Ipmomllywasinywrof&cemdayon]\me$,%lhtzpmsavinganotheroklahmoaco\mly
wmmdwymgbsmseahatiswhmheomahoma€myjudgesinmmedmewdoas
danldahomaCom\q/Judgasdocketswaenotcomlling `Youindimdtomeat.'lpmthat
youhadju`stmledonadefaultagainstmeinthefmclomease. kwaslwhotddyouthmand
meredmtthematterhadbeensuickenfromjudge;tndmws' docketaadthatlhadmbeen
notiiedofitbéogro~setonyourcalmdar Ialsodasoossoddaemofiaokafmsezvxoe

 

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 123 of 129

Aftelmintadwttbatthedewltjudgmmtywwldmeymmledooat1:30wassupposedaao
bavebemstriokm, youmokactiontomateriallydaaugeanodaerludge’s(l’udge Andrews’}
doukdenuy,inmobvimmmptmmaaipdawthapumishedpmofofdaehadugbdng
suicka\,mdwmppmabedefmdtjudgnmndmgywhadappmmdyjusissuedagdmme

_I@o&ewiiiaoppmgoounselinthecase,kk.'limbedakeat$pmmy,onFciday,IameS,
2018, aoddiswssedmyooncemsabmyonracaioasearlierwday. Undalocaloldahoma
Comtymdcm&mcomtykuls,morda'iswbedmdswdmozgommsdpdorto
subm°ssimtoajudge Iiostruaeer.TimbedakenotwpremanypmpoudOldu'toym,as
lwmddbeaangyouwmmseduewaodmswdayofbiasinchmgingMeOSCNpusthed
Motmuyfmm]udgahndrewe Undaoklahomalaw,ajudgeisnotmmlemanymauer
unn`lremsaiis§al£yndjudwd Inligwofmystalingwm’!”zmba'lakemywwdedmeof
aetion,hestaiedhemddm'dadasspmmtanozderofdefaultwyou. leednnmsignit
oraoyodaerordasasyouhav¢bemwwedoanou'oethnlhaveakedyouwmue

fle&youamessagewdaymoommmeand&msmyconeemsabomymaedms.

 

lmyourdocketenuy andamconoemedyoufoundmehowdmtlwasserved,mhghtofthe
fastenian l6,20181£ledaM0umtoSmkeFmeReunnafSemce. Youomaldnothave
pm'blyfoamdlwassewedwidain lSOdaysB'omtlaedefieientMotimfm'Bafauthdmem,
whi&hasa.dnelingMotionm&rikeSetvioethesameday. 'Idisisevidmeeofbias.

 

ReMmmfm'dedtIudgmentiledmy16doesnotmmumsemoeofat,mvxolauonof
Looaanie IOfortheSevemthdicialDimiot, mdnooerd'dcaoeofssvioemdicmsitwas
ammuysentwhh'.liednar. Oalyasuangalune4,2018“0e!'lifieatoof1vfailin§’ sweethatmiy
a“Notioeanearing"filedMay16wasallegedlymailedtoMnBednaronMay23,201&just
befoteawed:end. Underthemailbaxm!e,thedm€sdmewhaverwévedaheMonmd
respondmitwomdnothaveevenlapsedbyl:$€)pmonlune& Lastly, local CourtRulell for
wessvmth!u&ddnisuietmmdmthmaMo&mdmnbesabydxeudgnedjudge’sdedc
“notlessthauz$deys&omdledate&emotiouispmmwdforseuing.” Nooxvainyom'omoe
everest&aeMoimMoaforDMwmonwywrdoekethaysont

Atterem§dsm§nyofdzeeveutsdmmmmedwday,lemnotfmhmnofmypropam.
ym,IudgeHesse,woaddemaiHenmferm]udgeAndrewsandkave '1, »

1 »~ f 1 »11»-1 - mepttomampulatetheuud\mdmakenw
athr Bechardadnothaveareasmtobeabsem&omthehemogway:youexemdyw
powtoclmgeaaaistingdo&etordermuyhmnhdgemdrm, weiwortyomruiingon
defauhe&e‘Mr.Bednmpoinmdmnmyouinymo$oehewasmlditwassuickm Thissora
ofao&oumeemhethresholdoftheqpemuoeofposm`blabias,asmdincmy.

 
 

Case: 18-01096 Doc: 1 F.i|ed: 10_/17/18 Pag§: 124 of 129

     
  

12 ymhavesmtm'moéved&moklahomaCmntyjudgesor
dzeirswff`regardingmemmyeases.

Duewtheseimessofyomae&oninmanipnladnguowjudge’sdu&amuytomy
devimm,wxm|edwithycmindinglmdbmmve¢mdyomw!mg_pnmwmyrespom
timemdwid\mnseuingthemamerz$daysfromreceiptofthemouonmyw of§ce, please
remme£'omthisandalleas$ofmioeimmediately.

Yours V Tculy,
Mmm

~1'

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page: 125 of 129

C>k j OMQ/A/l/ 401 49</%+ w 665

mmedbythecourtforviolmim ofCouzczules.

D. Itshouldbenoted\hatitistheeauwofactinumha'dmdnidenityofthe
pmiestlntisdetaminativeofwhe!lmornotthecasemeswilidnhe
dekdemdshoddkmmw

E. Anyxe-liledeasesbauxeeiwintl\epe¢itionfmfonnaiiondlcstyle,cese

mmber,andnmne oftkeassigmdjodge ofthepreviously filed ease.

RULE NO.§

REASS!GNLBNT AND CONSOIJDATION OF CASES lNVOLVlNG
IDENTICAL ISSUES:

Whmm'twom'mo:eeaseshvolviogidm&calissuesmdinvolvingonemmore
pmmmanmmpeoding,thej\mgeofthedivisimmwhlehmehwest
numberedmeismmaymohdawmdrmsignansmhcaseswwassigned
judge, Caseswillbeoonsolidaledtothelwmsteasemmber. Aaopyof&eordaof
eonsolidalionshallbeiiledineachcasea§`emby&eeonsolidalion.

RULE NO. 10
PLEADIN€B AND SERVICE: ALL CASES

A. hadditionwoomplyingwith&eprovisionsoleO.S.SectionZOll,papm
pleadingsanddocumems,£ledintheo&leeofthe€omt€lakshmddbe
typmiweoonagoodmdeofwhivep@usize£%iuchesbyllinchesmSl/z
iodxesbyanches. Noblankspacoslilbdinwiththewon'borexpression
“NA", “NONE", or similar mims are permitted Blank spaces for dollar
amountsanddatesonlyareallowed. Phadingsmnmtoonminnmmeymme,
womead¢kess,phmnmba,ihesdzdlembme-mailaddlesem'oihs
similarlamcheadtypeinfmmationinthemmgiosofmdeadiogormypage
wedexoeptasceqnindbysedionl?»ofthiskuk. Addiliomlmquiments
forkleii;atesetfonhinkule$?.

Case: 18-01096 Doc: 1 Filed: 10_/17/1_8 __Pag_e: 126 of_ 129

Ihelatpageofeverydooummshalleunminthenme,bmnumberif
thepasoniilingthepleadingmdllzename,address,telephmembec,
facsdnilenmnberamde-mailadmessofmeoyyosingpmorcmmel,if
known lhepuly£§ngd¢epleodingshan&sigumewhichpm!yeachmunsel
!epresmt&

AHcivilactiom,olhertbandmseEledintheSmallClaimsDivismme
commencedbytllingtheo:igindpw&oowiththe€om€lerk. Thepmon
mdsummmsslmllbesavedasremdbylaw

Pmiesmattmeys£lingmotions,pkdn§,ordasorjoumalmieaamme
Mmlasbeen£ledshal!saveeopiesbyhanddelivety,bymailo:by
fmhaileumsmim@mwopposiogemmelofmmdm&emA
cali§eateofservieeshallbenotedomhe " wmat§led. Copiosof
allmotionsmdbrie&shallbehmd ' or ' wmco$oeofthe
assignedjudgemfaxed,widzpemimoftheasaigledjudge,ifdmeisofw
Mincomplianeewithkule$?.

Uoleasspecilimlb'pemittedminvitedbytheassimdjudge,eopienof
emmondenee between mode should nm be sent to the Court. When
ootcespmwceispmmed' unquawdbytheassigoed' jndge,cop\es’ shallhe
servedonallotlmpmiaandoomselofrecordondlesameday.

Iodlmes,adudingthose:&ledwtheluwnileDh'kion,mlecsthepmes
muhemoperlynamedoridemi&ed,tde€mshannotmductmthing,
approveanyorder,mgrmtanywlief. haleseeeseswhered\epetitionhas
bem§ledwidmdaepm€esbsingpxoperlynmedoridmd£ed,anmmed
petitionshallbe§ledclm'ifyingthecaptiouoftl\ecase. Inaddition,moxder
dirwtingwe€ourt€lecktomendtheappeamoedockettore§ectthe
somewdnames oftlmepmiesslnllbeilledsimulmneouslywimhe£lingofwe
mmde¢lpetitlon.

RULE NO. 10.1

PRIVACY lSSUES

A.

s 1 l l£.l.
Itisthemonsibilityofommselandthepmwbe§methat_alliled

¢»

Case: 18-01096 Doc: 1 w ___Filed: 10/17/18 Pag_e: 127 of 129

fmmdaction.lhepanienhallcohin&omincluding,orslmnredaotwhae
inolm$onisneceswy,d\efullowingmonalidmi£easfmmanydommem
§ledwlthlheCourtCla'k,un!essolha'wisemdm'edbytbeCourt

(l)SoeialSmtmenbm- -ifaniadivldual’smalsecmilymmbm
mustbeinchldediaadowment,onlythelmfomdigilsofthenumber
ahallbeuaed.

(Z)NmesofMierhildreo-iftheinvolvemmtofaminordzildmust
bemeuiimd,oolytl:eioitialsofthechild’smeshallbeused.

(3)DmofBirth-ifanindividual’sdaveofbkthmustbeinelwdina
pleading,onlytheyearshouldbeuwd.

(4)Cx'editCatd&FiomeialAcdmthombers-ifacmdifemdor
Homdalacoountnumbecisrelevant,onlythelastfom‘digilsofany sued
momnumbershallbeused.

(S)Taxpayerldmti£omeumbm-ifampayeaidmdiieadmnumber
mustbeinclodedinadocumeot,onlythelmfomdig'dsof&ember
shallbeused.

 

‘Ilaeredaouonreqummtdoesoot applytotha£ollowing:
(l)am'editmdorbaokmmtmbalhatidmtl§esgopmyallegedly

aubjeotaoforfeimre,fmeclosm'e,mplevhorotherwrit,suchasina
fm'ecloane,ceplevinordebteolleotlm}uoeeewg;

(Z)Memdofma¢hnwativeungencypmeeeding;

(sja¢maofamommifaamwasmmbjeaww
redmiomeqnimmeotwhmoriginallyiled;
(4)ii)mily,1a‘obmadoptlon,pmtectiveardermnmnechangems;aod
(S)felonycms,mis&memwraasea,wfliciieketaaaes,mauyother
caseswheresmuwrylsworkulesmd¥mms]umm\lgatedbythe€ourt

ofCrhnwlAppealsxeqn‘uelheinclusiooofaoompletepmnnaliden&§er
nmnhec.

MSHL
311mememe 12 O.S. 2011,§3226€(2)aml 51 O.S. 2011,
§24A29,theCourtmayorderdmtanydoment(orpnrtloufbm‘eot)beiled

Case: 18-01096 Doc: 1 Filed: 10/17/18 Page_i._12_8_0f 129 __

personndlomadethe§lingmileazedmedva'sionfordaepublierword.m
requestto£leawnneut(orpor&onthemot}\mdersealshallbemadeby
mandamnsaowssiampximewim§§szzsc(z)&zw.
Pwtecdveordeasthstatwmpttogenerauyaumodmme&ungmmlofany
domentoseaaegoxyofdooumsmstlmtthepmesclaimtobesm£dmdalm
tradesescetswillnotsatlsfytlxismle.AnyCounmdertlmtmnwiaesa
commemeamaamwspeaawiydmwmsima¢
domentorootegmyofdos\memstobe£ledundusesl.

 

D. m
Apmonwaivesthepmteotlonofknlew.laswthepmon'sowninfoman<m
by£lingitwi£lomtedas§onmdnotxmderseal.

E. mmfnlhl§.

120.$ 20{1,§3226€(2), 5108.2011 §§24A.2&24A.25 24A.29;

RULENG.H

MOTIONDOCKE'IS:

A. Thedepulyoomtclerkmdinmeofliceofeachjudgeshallfnmishandhep

amsdondooketasdneswdbyeadajodge. Thepmyw¢°m¢llwwlinsfb¢
, ,; ;.'~;;".:.*1" L_:._‘_`l 3m mow

 

lheptemhgpmtyswuhemsponsiblefomoti$ingallmwpatdaos
wmselofresordofthehearingdate. Itisnotappxopristetomailmotlmw
dieComCle:k’so$eeand:emstahsarhlgdmoraaktheCothleckw
owinthesignauneofmewedjudge

Ifamdonisnotpxssentedforhemguvhmmlled,me@omtmayinits
discretiondhmiss,oomimeormleuponit Motionsnoteontesoedmaybe

dlaposedofbyannomwnmt,withoutneeessityofalleounselappeaclng.
Pmmae! shallheremv\cihhfmamilwacthe f‘mmi€themmimun'l!mhe

CaSe: 18-01096 _DOCZ 1 Filed: 10/17/18 _F:§g_§i__J:ZQ Of 129

mcneal Ifazymatteracauseissnbmittedtolhe€omandlskeoundes
advkemaa;tl\ejzxdgeshallno!if)remmaelofd\edeeisionreMeA

Whenamolionisndedon,eounselfortnegwailingpmyshahwllldntm(lo)
daysdlezeawrprepmeajmmalennyofthendingmdpmentittocmmselfor
mempartisaandifitbeapprovedbyalltbemmys,itshanbe
ptosenwdmthe€omtforsignahne. Ifoonnselsreunabletoagleeuponthe
famofjmmaalmy,thepwvailingpartyshang‘venodceofpmentationand
presmttbemaderforsdtlanemofjomnalenuyatthenmmotiondayofthe
divisioninwhichsaidmmmshemd,orsuehowlime$iwassigzed
judgeshalldiceet.

RULENO.IZ

CHANGEOFNAME

A.

AHappHmsshaRmamtevi&weof&epubHesdmno£cexeqdmdbmie
IZO.S.Seotion1633todleamignedjndgenthelimecfd\eschednledhm5ng.

Appliemtsfornameohangeofamnmmnstshowthattheeourtappoinmd
gondim,pafems,orthenon-enawdialpmifmeapplieaiionismmbythe
esstodidpmt,havebemnwdoftheapplimionmddateofthehesdng,
mlssemlsedbythewdgehemingmeapplication.

RULE NO.IS

TEMPORARY RESTRAINING ORDERS:

A.

WhenalbmpmryRssuaining(d'derisaoughtinssuitforiniunodvemHet;
aw&epeti&onlmswen£ledmddmenseassigoedtoajudge,dleapplleation
ibrthe!ROmaybetakenwdleassignedjudgetobemdormforhemingas
maybeordesed.

Noex-pansrsminhgoxdecwinbeissmdagainstmypasm,£mor

